


 
 
 
 
Exhibit 10.1

--------------------------------------------------------------------------------





LOAN, GUARANTY AND SECURITY AGREEMENT


Dated as of June 23, 2015


______________________________________________________________________________




GUESS?, INC.,


GUESS? RETAIL, INC., and


GUESS.COM, INC.


as U.S. Borrowers,




GUESS? CANADA CORPORATION,


as Canadian Borrower


and


VARIOUS GUARANTORS PARTY HERETO


______________________________________________________________________________




BANK OF AMERICA, N.A.,


as Agent


______________________________________________________________________________




BANK OF AMERICA, N.A.,  


as Co-Lead Arranger and Joint Bookrunner,


and


JPMORGAN CHASE BANK, N.A,


as Co-Lead Arranger and Joint Bookrunner



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





TABLE OF CONTENTS





 
 
 
Page
 
 
 
 
Section 1.
 
DEFINITIONS; RULES OF CONSTRUCTION
1
1.1
 
Definitions
1
1.2
 
Accounting Terms
49
1.3
 
Uniform Commercial Code; PPSA
49
1.4
 
Certain Matters of Construction
50
1.5
 
Currency Equivalents
51
Section 2.
 
CREDIT FACILITIES
51
2.1
 
Revolver Commitment
51
2.2
 
Commitment Adjustment
56
2.3
 
Letter of Credit Facility
57
Section 3.
 
INTEREST, FEES AND CHARGES
60
3.1
 
Interest
60
3.2
 
Fees
63
3.3
 
Computation of Interest, Fees, Yield Protection
63
3.4
 
Reimbursement Obligations
64
3.5
 
Illegality
64
3.6
 
Inability to Determine Rates
65
3.7
 
Increased Costs; Capital Adequacy
65
3.8
 
Mitigation
66
3.9
 
Funding Losses
67
3.10
 
Maximum Interest
67
Section 4.
 
LOAN ADMINISTRATION
68
4.1
 
Manner of Borrowing and Funding Revolver Loans
68
4.2
 
Defaulting Lender
70
4.3
 
Number and Amount of U.S. LIBOR Loans and Canadian BA Rate Loans; Determination
of Rate
71
4.4
 
Borrower Agent
71
4.5
 
One Obligation
71
4.6
 
Effect of Termination
72
Section 5.
 
PAYMENTS
72
5.1
 
General Payment Provisions
72
5.2
 
Repayment of Revolver Loans
72
5.3
 
Currency Matters
73
 
 
 
 


 
-i-
 






--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)





 
 
 
Page
 
 
 
 
5.4
 
Currency Fluctuations
73
5.5
 
Payment of Other Obligations
74
5.6
 
Marshaling; Payments Set Aside
74
5.7
 
Application and Allocation of Payments
74
5.8
 
Dominion Account
76
5.9
 
Account Stated
76
5.10
 
Taxes
76
5.11
 
Lender Tax Information
78
5.12
 
Nature and Extent of Each Borrower's Liability
80
5.13
 
Collection Allocation Mechanism (CAM) and Lender Loss Sharing Agreement
85
Section 6.
 
CONDITIONS PRECEDENT
86
6.1
 
Conditions Precedent to Initial Revolver Loans
86
6.2
 
Conditions Precedent to All Credit Extensions
87
Section 7.
 
COLLATERAL
88
7.1
 
Grant of Security Interest in Canadian Collateral
88
7.2
 
Grant of Security Interest in U.S. Collateral
89
7.3
 
Lien on Deposit Accounts; Cash Collateral
89
7.4
 
Reserved
90
7.5
 
Other Collateral
90
7.6
 
Limitations
90
7.7
 
Further Assurances
91
7.8
 
Foreign Subsidiary Stock of U.S. Obligors
91
Section 8.
 
COLLATERAL ADMINISTRATION
91
8.1
 
Borrowing Base Reports
91
8.2
 
Accounts
92
8.3
 
Inventory
93
8.4
 
Securities Accounts
93
8.5
 
Deposit Accounts
94
8.6
 
General Provisions
94
8.7
 
Power of Attorney
95
Section 9.
 
REPRESENTATIONS AND WARRANTIES
96
9.1
 
General Representations and Warranties
96
 
 
 
 


 
-ii-
 






--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)





 
 
 
Page
 
 
 
 
9.2
 
Complete Disclosure
101
Section 10.
 
COVENANTS AND CONTINUING AGREEMENTS
101
10.1
 
Affirmative Covenants
102
10.2
 
Negative Covenants
107
10.3
 
Financial Covenants
115
Section 11.
 
GUARANTY
116
11.1
 
Guaranty by U.S. Guarantors
116
11.2
 
Guaranty by Canadian Guarantors
116
11.3
 
Evidence of Debt
117
11.4
 
No Setoff or Deductions; Taxes; Payments
117
11.5
 
Rights of Lender
117
11.6
 
Certain Waivers
118
11.7
 
Obligations Independent
118
11.8
 
Subrogation
118
11.9
 
Termination; Reinstatement
118
11.10
 
Subordination
119
11.11
 
Stay of Acceleration
119
11.12
 
Miscellaneous
119
11.13
 
Condition of Borrowers
119
11.14
 
Setoff
120
11.15
 
Representations and Warranties
120
11.16
 
Additional Guarantor Waivers and Agreements
120
Section 12.
 
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
121
12.1
 
Events of Default
121
12.2
 
Remedies upon Default
123
12.3
 
License
124
12.4
 
Setoff
124
12.5
 
Remedies Cumulative; No Waiver
124
Section 13.
 
AGENT
125
13.1
 
Appointment, Authority and Duties of Agent
125
13.2
 
Agreements Regarding Collateral and Borrower Materials
126
13.3
 
Reliance By Agent
127
 
 
 
 


 
-iii-
 






--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)





 
 
 
Page
 
 
 
 
13.4
 
Action Upon Default
127
13.5
 
Ratable Sharing
127
13.6
 
Indemnification
127
13.7
 
Limitation on Responsibilities of Agent
128
13.8
 
Successor Agent and Co-Agents
128
13.9
 
Due Diligence and Non-Reliance
129
13.10
 
Remittance of Payments and Collections
129
13.11
 
Individual Capacities
130
13.12
 
Titles
130
13.13
 
Bank Product Providers
130
13.14
 
No Third Party Beneficiaries
130
13.15
 
Quebec Liens (Hypothecs)
130
Section 14.
 
BENEFIT OF AGREEMENT; ASSIGNMENTS
131
14.1
 
Successors and Assigns
131
14.2
 
Participations
131
14.3
 
Assignments
132
14.4
 
Replacement of Certain Lenders
133
14.5
 
Validity of Assignments/Participations
133
Section 15.
 
MISCELLANEOUS
133
15.1
 
Consents, Amendments and Waivers
133
15.2
 
Indemnity
134
15.3
 
Notices and Communications
135
15.4
 
Performance of Obligors' Obligations
136
15.5
 
Credit Inquiries
136
15.6
 
Severability
136
15.7
 
Cumulative Effect; Conflict of Terms
136
15.8
 
Counterparts; Execution
137
15.9
 
Entire Agreement
137
15.10
 
Relationship with Lenders
137
15.11
 
No Advisory or Fiduciary Responsibility
137
15.12
 
Confidentiality
137
15.13
 
GOVERNING LAW
138
 
 
 
 


 
-iv-
 






--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)





 
 
 
Page
 
 
 
 
15.14
 
Consent to Forum
138
15.15
 
Waivers by Obligors
139
15.16
 
Patriot Act Notice
139
15.17
 
Canadian Anti-Money Laundering Legislation
140
15.18
 
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES
140


 
-v-
 






--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
Exhibit A
 
Assignment
Exhibit B
 
Assignment Notice
Exhibit C
 
Compliance Certificate
Exhibit D
 
U.S. Tax Compliance Certificate
Exhibit E
 
Notice of Borrowing
 
 
 
Schedule 1.1
 
Revolver Commitments of Lenders
Schedule 2.3
 
Existing Letters of Credit
Schedule 7.5.1
 
Commercial Tort Claims
Schedule 9.1.4
 
Names and Capital Structure
Schedule 9.1.18
 
Pension Plans
Schedule 9.1.20
 
Labor Contracts
Schedule 10.2.7
 
Certain Intercompany Debt Subordination Terms
 
 
 













--------------------------------------------------------------------------------

 

LOAN, GUARANTY AND SECURITY AGREEMENT
THIS LOAN, GUARANTY AND SECURITY AGREEMENT is dated as of June 23, 2015 among
GUESS?, INC., a Delaware corporation ("Parent"), GUESS? RETAIL, INC., a Delaware
corporation (“Retail”), GUESS.COM, INC., a Delaware corporation (“Com”; and
together with Parent, Retail and any party that joins this Agreement as a “U.S.
Borrower” pursuant to Section 10.1.9(a), each a “U.S. Borrower” and
collectively, the “U.S. Borrowers”), GUESS? CANADA CORPORATION, a company
amalgamated under the laws of the province of Nova Scotia, Canada (“Guess
Canada”; together with each party that joins this Agreement as a “Canadian
Borrower” pursuant to Section 10.1.9(a), each a “Canadian Borrower” and
collectively, the “Canadian Borrowers”; and together with U.S. Borrowers, each a
“Borrower” and collectively, the “Borrowers”), Parent and certain Subsidiaries
of Parent party to this Agreement as guarantor (each, a “Guarantor” and
collectively, the “Guarantors”), the financial institutions party to this
Agreement from time to time as Lenders, and BANK OF AMERICA, N.A., a national
banking association, as agent for the Lenders and solely with respect to the
loan servicing requirements of the Canadian Borrowers, Bank of America- Canada
Branch, or in each case, its successor appointed pursuant to Section 13.8.1
("Agent").


R E C I T A L S:


U.S. Borrowers have requested that U.S. Lenders provide a credit facility to
U.S. Borrowers to finance their mutual and collective business enterprise.
Canadian Borrowers have requested that Canadian Lenders provide a credit
facility to Canadian Borrowers. The U.S. Lenders and Canadian Lenders are
willing to provide such credit facilities on the terms and conditions set forth
in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
Section 1.    DEFINITIONS; RULES OF CONSTRUCTION
1.1    Definitions. As used herein, the following terms have the meanings set
forth below:
Account: as defined in the UCC or, if applicable, the PPSA, including all rights
to payment for goods sold or leased, or for services rendered.
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, unit, division or substantially all assets of a
Person; or (b) record or beneficial ownership of 50% or more of the Equity
Interests of a Person, in each case, whether through a merger, amalgamation,
consolidation, combination or otherwise.
Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to

1





--------------------------------------------------------------------------------




direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have correlative meanings.
Agent: as defined in the preamble to this Agreement.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
Agent License Agreement: An agreement executed by each IP Subsidiary and the
applicable lender providing the IP Financing granting a license to Agent to use
the Intellectual Property of such IP Subsidiary used by any Obligor in
connection with the exercise of remedies by Agent under Section 12.2.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement: as defined in the preamble to this Agreement.
Agreement Currency: as defined in Section 1.5.  
Allocable Amount: as defined in Section 5.12.3.
AML Legislation: as defined in Section 15.17.
Anti-Terrorism Law: (a) any the United States Foreign Corrupt Practices Act of
1977, as amended, the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), as amended, the Corruption of Foreign Public Officials
Act (Canada), as amended, and the UK Bribery Act, as amended, and (b) any
applicable international economic sanctions administered or enforced from time
to time by (i) the U.S. government, including those administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (ii) the European Union or (iii) the Government of Canada,
including the AML Legislation.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Margin: the margin set forth below, as determined by the Average
Daily Availability for the last Fiscal Quarter:




Level


 


Average Daily
Availability
 
Canadian
Prime Rate
Revolver
Loans
 
Canadian BA
Rate
Revolver
Loans
 
U.S. Base
Rate
Revolver
 Loans
 
U.S. LIBOR
Revolver
Loans


2





--------------------------------------------------------------------------------




I
 
< 25% of the aggregate Borrowing Base
 
0.75%
 
1.75%
 
0.75%
 
1.75%
II
 
> 25% and < 50% of the aggregate Borrowing Base
 
0.50%
 
1.50%
 
0.50%
 
1.50%
III
 
> 50% of the aggregate Borrowing Base
 
0.25%
 
1.25%
 
0.25%
 
1.25%

Until September 30, 2015, margins shall be determined as if Level III were
applicable. Thereafter, margins shall be subject to increase or decrease by
Agent on the first day of the calendar month following each Fiscal Quarter end.
If Agent is unable to calculate Average Daily Availability for a Fiscal Quarter
due to Borrowers' failure to deliver any Borrowing Base Report before the end of
the month in which such delivery is required hereunder, then, at the option of
Agent or Required Lenders, margins shall be determined as if Level I were
applicable until the first day of the calendar month following its receipt.
Applicable Time Zone: for borrowings under, and payments due by Borrowers or
Lenders on (a) with respect to U.S. Revolver Loans, time of day in Dallas,
Texas, and (b) with respect to Canadian Revolver Loans, time of day in Toronto,
Ontario.
Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.
Asset Disposition: a sale, lease, license, transfer or other disposition of
Property of an Obligor, including any disposition in connection with a
sale-leaseback transaction or synthetic lease.
Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise satisfactory to Agent.
Attributable Indebtedness: on any date, (a) in respect of any Capital Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
or similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease and (c) all Synthetic Debt of such
Person.
Availability: the sum of the U.S. Availability and Canadian Availability.
Available Currency: (a) in the case of a U.S. Borrower, Dollars, and (b) in the
case of Canadian Borrowers, Canadian Dollars.
Average Daily Availability: the average daily Availability for the Fiscal
Quarter most



3





--------------------------------------------------------------------------------




recently ended for which Borrowing Base Reports have been delivered in
accordance herewith, as reflected on the loan accounts(s) maintained by Agent.
BA Rate: for the Interest Period applicable to a Canadian BA Rate Revolver Loan,
the rate of interest per annum (in no event less than zero) equal to the average
annual rate applicable to Canadian Dollar bankers’ acceptances having an
identical or comparable term as the proposed Canadian BA Rate Revolver Loan
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuter Monitor Money Rates Service at
approximately 10:00 A.M. (Toronto time) on such day (or, if such day is not a
Business Day, as of 10:00 A.M. (Toronto time) on the immediately preceding
Business Day); provided that if such rates do not appear on the CDOR Page at
such time on such date, the rate for such date will be the annual discount rate
(rounded upward to the nearest whole multiple of 1/100 of 1%) as of 10:00 A.M.
on such day at which a Canadian chartered bank listed on Schedule 1 of the Bank
Act (Canada) as selected by Agent then offering to purchase Canadian Dollar
bankers’ acceptances accepted by it having such specified term (or a term as
closely as possible comparable to such specified term).
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America-Canada Branch: Bank of America, N.A. (acting through its Canada
branch), a banking corporation carrying on business under the Bank Act (Canada),
and its successors and assigns.
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.
Bank of Canada Overnight Rate: the Bank of Canada overnight rate, which is the
rate of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day.
Bank Product: U.S. Bank Product and/or Canadian Bank Product, as the context
requires.
Bank Product Reserve: U.S. Bank Product Reserve and/or Canadian Bank Product
Reserve, as the context requires.
Bankruptcy Code: Title 11 of the United States Code.
BIA: the Bankruptcy and Insolvency Act (Canada).
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, bonds, debentures, loan agreements or similar instruments,
(iii) accrues interest or is a type upon which interest charges are customarily
paid (excluding trade payables owing in the Ordinary Course of Business), or
(iv) was issued or assumed as full or partial payment for Property (excluding
trade payables owing in the Ordinary Course of Business, accrued expenses,
earn-outs and purchase price adjustments, consultant fees, payroll and bonus
payments to employees, and other similar obligations, in each case only to the
extent that such accounts, expenses, earn-

4





--------------------------------------------------------------------------------




outs, adjustments and similar obligations are not classified as indebtedness
under GAAP); (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person; provided that “Borrowed Money” shall not include operating
leases.
Borrower or Borrowers: as defined in the preamble to this Agreement.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Obligors hereunder, as well as other Reports and information provided by Agent
to Lenders.
Borrowing: a group of Revolver Loans that are made or converted together on the
same day and have the same interest option and, if applicable, Interest Period.
Borrowing Base: the U.S. Borrowing Base and/or the Canadian Borrowing Base, as
the context requires; provided, for purposes of calculating the aggregate
Borrowing Base, U.S. Availability shall be calculated without duplication.
Borrowing Base Report: a Canadian Borrowing Base Report and/or U.S. Borrowing
Base Report, as the context requires.  
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina, Texas and California; if such day relates to any
Canadian Revolver Loan or Canadian Lender, any day on which commercial banks are
authorized to close under the laws of, or are in fact closed in, Toronto,
Canada; and if such day relates to any U.S. LIBOR Loan, any day on which
dealings in U.S. Dollar deposits are not conducted between banks in the Loan
Interbank Eurodollar market.
Calculation Date: as defined in Section 5.4.1.
CAM Exchange: the exchange of the U.S. Lenders’ interests and the Canadian
Lenders’ interests as provided for in Section 5.13.1.
CAM Exchange Date: the first date after the Closing Date on which the Revolver
Commitments shall have terminated in accordance with Section 12.2 and there
shall occur an acceleration of Revolver Loans and termination of the Revolver
Commitments pursuant to Section 12.2.
CAM Percentage: as to each Lender, a fraction expressed as a percentage, (i) the
numerator of which shall be the aggregate amount of such Lender’s Revolver
Commitments immediately prior to the CAM Exchange Date, and (ii) the denominator
of which shall be the amount of the Revolver Commitments of all the Lenders
immediately prior to the CAM Exchange Date.
Canadian Accounts Formula Amount: 85% of the Value of Eligible Accounts of
Canadian Borrowers; provided, however, that such percentage shall be reduced by
1.0% for each percentage point (or portion thereof) that the Dilution Percent
applicable to Canadian Borrowers

5





--------------------------------------------------------------------------------




exceeds 5%.
Canadian Availability: the Canadian Borrowing Base minus Canadian Revolver
Usage.
Canadian Availability Reserve: the sum (without duplication) of (a) the Rent and
Charges Reserve applicable to Canadian Borrowers; (b) the Canadian Bank Product
Reserve; (c) the aggregate amount of liabilities secured by Liens upon Canadian
Collateral that are senior to Agent's Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (d) the Canadian
Priority Payable Reserves; and (e) such additional reserves, in such amounts and
with respect to such matters related to Canadian Borrowers or Canadian
Collateral, as Agent in its Permitted Discretion and subject to Section 2.1.1(c)
may elect to impose from time to time; provided that the reserves included in
the Canadian Availability Reserve shall not be duplicative of the eligibility
criteria for Eligible Accounts, Eligible Credit Card Accounts or Eligible
Inventory; provided, however, that so long as no Default or an Event of Default
exists and Availability is in an amount greater than 25% of the Borrowing Base,
the Canadian Availability Reserves shall not include any Bank Product Reserves.
Canadian BA Rate Loan: each set of Canadian BA Rate Revolver Loans having a
common length and commencement of Interest Period.
Canadian BA Rate Revolver Loan: a Canadian Revolver Loan that bears interest
based on the BA Rate.
Canadian Bank Product: any of the following products, services or facilities
extended to a Canadian Obligor by a Canadian Lender or any of its Affiliates or
branches: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) leases and other
banking products or services, other than Letters of Credit.
Canadian Bank Product Reserve: the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion and subject to Section
2.1.1(c) in respect of Secured Bank Product Obligations of Canadian Obligors.
Canadian Borrowers: as defined in the preamble to this Agreement, and any other
Canadian Obligor that becomes a Canadian Borrower pursuant to Section 10.1.9(a).
Canadian Borrowing Base: on any date of determination, the Dollar Equivalent
amount equal to the lesser of (a) the aggregate Canadian Revolver Commitments;
or (b) the sum of the Canadian Accounts Formula Amount, plus the Canadian Credit
Card Account Formula Amount, plus the Canadian Inventory Formula Amount, plus at
the option of Borrower Agent which is reflected in the most recently delivered
Canadian Borrowing Base Report, the Canadian Cash Component, plus U.S.
Availability (after giving effect to the issuance of any Letters of Credit
requested by U.S. Borrower and the making of any U.S. Revolver Loans that have
been requested by U.S. Borrower), minus the Canadian Availability Reserve.
Canadian Borrowing Base Report: a report of the Canadian Borrowing Base by
Canadian Borrowers, in form and substance reasonably satisfactory to Agent.
Canadian Cash Component: the lesser of (a) $25,000,000 and (b) the amount of
Canadian

6





--------------------------------------------------------------------------------




Eligible Cash.
Canadian Collateral: all Property of any Canadian Obligor described in Section
7.1, all Property of any Canadian Obligor described in any Security Documents as
security for any Canadian Obligations, and all other Property of any Canadian
Obligor that now or hereafter secures (or is intended to secure) any Canadian
Obligations or guaranty thereof.
Canadian Credit Card Account Formula Amount: 90% of the Value of Eligible Credit
Card Accounts of Canadian Obligors.
Canadian Defined Benefit Pension Plan: a Canadian Pension Plan which provides
for a “defined benefit” to be paid to retired employees and which is subject to
minimum funding and solvency requirement under Applicable Law relating to
Canadian Pension Plans.
Canadian Dollars or “CDN$”: refers to lawful money of Canada.
Canadian Eligible Cash: cash of Canadian Borrowers held in Deposit Accounts
specified by Borrower Agent and held at Bank of America or other depository
institution acceptable to Agent in its Permitted Discretion and subject to a
Deposit Account Control Agreement in favor of Agent; provided, that Canadian
Borrowers may not withdraw any amounts from such Deposit Account if (a) a
Default or an Event of Default exists immediately prior to such withdrawal or
will result after giving effect to such withdrawal, (b) Canadian Borrowers have
failed to deliver an update to the most recently delivered Canadian Borrowing
Base Report immediately prior to such withdrawal reflecting the updated Canadian
Eligible Cash amount after giving effect to such withdrawal (or, at the election
of the Borrower Agent, reflecting the updated Canadian Eligible Cash amount
after giving effect to any deposit to such Deposit Account), or (c) a Canadian
Overadvance or Overadvance exists immediately prior to such withdrawal or will
result after giving effect to such withdrawal.
Canadian Guarantor: each Guarantor of the Canadian Obligations organized under
the laws of Canada or a province or territory thereof which executes or joins
this Agreement as a “Canadian Guarantor.”
Canadian Inventory Formula Amount:
(a)    At any time prior to the completion of an initial appraisal of Inventory
of Canadian Borrowers with results acceptable to Agent in its Permitted
Discretion, or at the election of Agent in its Permitted Discretion at any time
the “issue date” of an appraisal of Inventory of Canadian Borrowers that has
been deemed acceptable by Agent has passed by more than 1 year: the sum of (1)
70% of the Value of Eligible Inventory of Canadian Borrowers plus (2) at the
option of Borrower Agent which is reflected in the most recently delivered
Canadian Borrowing Base Report, the lesser of (x) 70% of the Value of Eligible
In-Transit Inventory of Canadian Borrowers and (y) $5,000,000; provided, that so
long as no Default or Event of Default exists, such percentages shall be
increased to 72.5% commencing on January 15th of each year continuing until May
15th of such year; and
(b)    At any time after the completion of an initial appraisal of Inventory of
Canadian Borrowers with results acceptable to Agent in its Permitted Discretion
and, at the election of Agent in its Permitted Discretion at any time the “issue
date” of an appraisal of Inventory of

7





--------------------------------------------------------------------------------




Canadian Borrowers that has been deemed acceptable by Agent has passed by less
than 1 year: the sum of (1) 90% of the NOLV Percentage of the Value of Eligible
Inventory of Canadian Borrowers plus (2) at the option of Borrower Agent which
is reflected in the most recently delivered Canadian Borrowing Base Report, the
lesser of (x) 90% of the NOLV Percentage of the Value of Eligible In-Transit
Inventory of Canadian Borrowers and (y) $5,000,000; provided, that so long as no
Default or Event of Default exists, such percentages shall be increased to 92.5%
commencing on January 15th of each year continuing until May 15th of such year.
Canadian LC Obligations: the Dollar Equivalent sum of (a) all amounts owing by
Canadian Borrowers for drawings under Letters of Credit issued at the request of
Canadian Borrowers; and (b) the Stated Amount of all outstanding Letters of
Credit issued at the request of Canadian Borrowers.
Canadian Lender: Bank of America-Canada Branch and any other Person having
Canadian Revolver Commitments from time to time or at any time, each of which is
a Canadian Qualified Lender unless otherwise permitted in this Agreement.
Canadian Obligations: on any date, the portion of the Obligations outstanding
that are owing by Canadian Obligors.
Canadian Obligor: Canadian Borrowers and any Canadian Guarantor.
Canadian Overadvance: as defined in Section 2.1.5.
Canadian Overadvance Loan: a Canadian Prime Rate Revolver Loan made when a
Canadian Overadvance exists or is caused by the funding thereof.
Canadian Pension Plan: means any pension plan that is subject to the Pension
Benefits Act (Ontario) or similar legislation of another Canadian province or
territory and the Income Tax Act (Canada) or other tax statute or regulation in
Canada and that is either (a) maintained or sponsored by any Canadian Obligor or
any Subsidiary organized under the laws of Canada or any province or territory
thereof for employees or former employees, or (b) maintained pursuant to a
collective bargaining agreement, or other arrangement under which more than one
employer makes contributions and to which any Canadian Obligor or any Subsidiary
organized under the laws of Canada or any province or territory thereof is
making or accruing an obligation to make contributions or has made or accrued
such contributions.
Canadian Prime Rate: for any day, the greatest of (a) the fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America-Canada Branch as its
reference rate of interest for loans made in Canadian Dollars and designated as
its “prime” rate being a rate set by Bank of America-Canada Branch based upon
various factors, including Bank of America-Canada Branch’s costs and desired
return, general economic conditions and other factors and is used as a reference
point for pricing some loans, provided that in the event that the Bank of
America-Canada Branch (including any successor or assignor) does not at any time
publicly announce a prime rate, such rate shall be the “prime rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by Agent, (b) the
Bank of Canada Overnight Rate, plus 0.50%, and (c) the BA Rate for a one month
Interest Period as determined on such day, plus 1.00%. Any change in the prime
rate announced by the Bank of America-Canada Branch shall take effect at the
opening of business on the day

8





--------------------------------------------------------------------------------




specified in the public announcement of such change. Each interest rate based on
the Canadian Prime Rate hereunder, shall be adjusted simultaneously with any
change in the Canadian Prime Rate.
Canadian Prime Rate Revolver Loan: any Canadian Revolver Loan that bears
interest based on the Canadian Prime Rate.
Canadian Priority Payable Reserves: means, reserves established from time to
time by Agent in its Permitted Discretion and subject to Section 2.1.1(c) in
respect of, without duplication, the obligations, liabilities and indebtedness
at such time which have, or could, in any proceeding have, a Lien (including a
trust, deemed trust, constructive trust, right of garnishment, right of
distress, charge or statutory Lien imposed to provide for payment) ranking or
capable of ranking senior to or pari passu with Liens securing the Canadian
Obligations on any of the Canadian Collateral under any Applicable Law
including, to the extent that there is such a Lien encumbering any property that
has or is capable of having such rank, claims for unremitted or unpaid rents,
utilities, taxes (including sales taxes, value added taxes, amounts deducted or
withheld or not paid and remitted when due under the Income Tax Act (Canada),
excise taxes, goods and services taxes (“GST”) and harmonized sales taxes
(“HST”) payable pursuant to Part IX of the Excise Tax Act (Canada) or similar
Taxes under provincial or territorial law), the claims of a labourer or worker
(whether full-time or part-time) who is owed wages contemplated by Section 81.3
or 81.4 of the BIA, employee source deductions, workers’ compensation
obligations, government royalties or pension fund obligations (including claims
in respect of, and all amounts currently or past due and not contributed,
remitted or paid to, or pursuant to, the Canada Pension Plan, the Quebec Pension
Plan, any Canadian Pension Plan, the Pension Benefits Act (Ontario) or any
similar law, together with the aggregate value, determined in accordance with
GAAP, of all Eligible Inventory of Canadian Borrowers which may be or may become
subject to a right of a supplier to recover possession thereof or to exercise
rights of revendication with respect thereto under any Applicable Law, including
Eligible Inventory of Canadian Borrowers subject to a right of a supplier to
repossess goods pursuant to Section 81.1 of the BIA or the Civil Code of Québec.
Canadian Protective Advances: as defined in Section 2.1.6.
Canadian Qualified Lender: means a financial institution that is listed on
Schedule I, II or III of the Bank Act (Canada), has received an approval to have
a financial establishment in Canada pursuant to Section 522.21 of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada) or is
not prohibited by Applicable Law, including the Bank Act (Canada) from having a
Canadian Revolver Commitment, or making any Canadian Revolver Loans or having
any Canadian LC Obligations under this Agreement, and if such financial
institution is not resident in Canada and is not deemed to be resident in Canada
for purposes of the Income Tax Act (Canada), then such financial institution is
not a “specified shareholder” of a Canadian Obligor and deals at arm’s length
with each Canadian Obligor and each “specified shareholder” of each Canadian
Obligor for purposes of the Income Tax Act (Canada)..
Canadian Required Lenders: two or more unaffiliated (or if there are not more
than one, one) Canadian Secured Parties holding more than 50% of (a) the
aggregate outstanding Canadian Revolver Commitments; or (b) following
termination of the Canadian Revolver Commitments, the aggregate outstanding
Canadian Revolver Loans and LC Obligations of Canadian Borrowers or, if all
Canadian Revolver Loans and LC Obligations of Canadian Borrowers have been Paid
in

9





--------------------------------------------------------------------------------




Full, the aggregate remaining Canadian Obligations; provided, however, that
Canadian Revolver Commitments, Canadian Revolver Loans and other Canadian
Obligations held by a Defaulting Lender and its Affiliates and branches shall be
disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Canadian Revolver Loan or LC Obligation of Canadian
Borrowers by the Canadian Secured Party that funded the applicable Canadian
Revolver Loan or issued the applicable Letter of Credit.
Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to participate in Canadian LC Obligations up to the
maximum principal Dollar Equivalent amount in the applicable Available Currency
equal to the amount shown on Schedule 1.1, as hereafter modified pursuant to
Section 2.1.7 or Section 2.2 or an Assignment to which it is a party.
Canadian Revolver Commitments: means the aggregate amount of Canadian Revolver
Commitments of all Canadian Lenders.
Canadian Revolver Loan: a loan made pursuant to Section 2.1, and any Canadian
Swingline Loan, Canadian Overadvance Loan or Canadian Protective Advance.
Canadian Revolver Usage: the Dollar Equivalent amount of (a) the aggregate
amount of outstanding Canadian Revolver Loans; plus (b) the aggregate Stated
Amount of outstanding Letters of Credit issued at the request of Canadian
Borrowers, except to the extent Cash Collateralized by Canadian Borrowers.
Canadian Secured Parties: Agent, Issuing Bank, Canadian Lenders and Secured Bank
Product Providers.
Canadian Security Agreements: each security agreement, deed of hypothec or other
instrument or document executed and delivered by any Canadian Obligor to Agent
pursuant to this Agreement or any other Loan Document granting a Lien on assets
of any Canadian Obligor for the benefit of the Canadian Secured Parties, as
security for the Canadian Obligations.
Canadian Swingline Loan: any Borrowing by of Canadian Prime Rate Revolver Loans
funded with Agent's (acting through its Canada branch) funds, until such
Borrowing is settled among Canadian Lenders or repaid by Canadian Borrowers.
Capital Expenditures: with respect to any Person for any period, any expenditure
categorized as a capital expenditure in such Person’s financial statements
prepared in accordance with GAAP provided, however, that Capital Expenditures
shall exclude (i) expenditures to the extent made using the proceeds of, without
duplication, any Permitted Asset Disposition or any other similar disposition by
any other Subsidiary of Parent that is not an Obligor and (ii) expenditures
incurred in connection with Permitted Acquisitions or any other similar
acquisitions by a Subsidiary of Parent that is not an Obligor or reinvestments
in fixed assets with casualty insurance or condemnation proceeds.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to

10





--------------------------------------------------------------------------------




Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to a Lien in favor of
Agent.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations but
excluding any Claim against an Indemnitee which is unasserted), Agent's good
faith estimate, in its Permitted Discretion, of the amount due or to become due,
including fees, expenses and indemnification hereunder. "Cash Collateralization"
has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. or Canadian
government or any agency thereof the obligations of which are backed by the full
faith and credit of the U.S. government or Canadian government, as applicable,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers' acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States, Canada or any state or district of the United States or province of
Canada, rated A-1 (or better) by S&P or P-1 (or better) by Moody's at the time
of acquisition, and (unless issued by a Lender) not subject to offset rights;
(c) repurchase obligations with a term of not more than 270 days for underlying
investments of the types described in clauses (a) and (b) entered into with any
bank described in clause (b); (d) commercial paper issued by Bank of America or
rated A-1 (or better) by S&P or P-1 (or better) by Moody's, and maturing within
twelve months of the date of acquisition; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit to the
United States of America, in each case maturing within 270 days or less from the
date of acquisition; provided, that the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; (f) any evidence of Indebtedness issued by
a state, city, town, county or their agencies and paying interest which is
exempt from federal tax, provided that the maturity (or date by which such
Indebtedness may be tendered for repurchase) is 270 days or less and the
Indebtedness is rated at least A-1, SP-1 or AAA by S&P or at least P-1, MIG-1 or
Aaa by Moody’s; (g) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody's or S&P; (h) marketable short-term money market
and similar highly liquid funds having a rating of at least “P-1”(or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P from either Moody’s or S&P, respectively (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); and (i) investment funds
investing substantially all of their assets in Cash Equivalents of the kinds
described in clauses (a) through (h) of this definition.
Cash Management Services: services relating to operating, collections, payroll,
trust, or

11





--------------------------------------------------------------------------------




other depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
"Change in Law" shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority, but only if any such
requirements are generally applicable to (and for which reimbursement is
generally being sought by the such applicable Lender in respect of) credit
transactions similar to this transaction from borrowers similarly situated to
the Borrowers, but no Lender shall be required to disclose any confidential or
proprietary information in connection therewith.
Change of Control: an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any Permitted Holder
or any employee benefit plan of such person or its subsidiaries, and any person
or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Permitted Holders becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”) directly or indirectly, of 50%
or more of the equity securities of Parent entitled to vote for members of the
board of directors or equivalent governing body of Parent on a fully-diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right); or
(b)    any Person or two or more Persons (excluding any Permitted Holder) acting
in concert shall have acquired by contract or otherwise, directly or indirectly,
control of the management or policies of Parent, or control over the equity
securities of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis (and taking into
account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 50% or more of the combined
voting power of such securities; or
(c)    a “change of control” or any comparable term under, and as defined in,
the documentation for any other outstanding Debt with a principal amount in
excess of the $25,000,000 of Parent or other Obligor shall have occurred.

12





--------------------------------------------------------------------------------




Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys' fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all reasonable
and documented costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.
Closing Date Letter: the letter, dated as of the Closing Date, from Parent to
Agent.
Code: the Internal Revenue Code of 1986.
Collateral: the Canadian Collateral and/or the U.S. Collateral, as the context
requires.
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 12.2.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate: a certificate substantially in the form of Exhibit C by
which Borrowers certify compliance with Section 10.3 and provide a calculation
of the financial covenants set forth in Section 10.3 without regard to whether a
Covenant Trigger Period is in effect.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated Fixed Charge Coverage Ratio: at any date of determination, for
Parent and its Subsidiaries on a consolidated basis, the ratio of (a) (i)
EBITDA, less (ii) the aggregate amount of federal, state, provincial, local and
foreign income taxes paid in cash (other than withholding taxes paid for the
repatriation of cash from a Subsidiary organized under the laws of any
jurisdiction other than a political subdivision of the United States to Parent
or any of its Subsidiaries organized under the laws of any political subdivision
of the United States), less (iii) the aggregate amount of all Capital
Expenditures except those financed with Borrowed Money other than Revolver
Loans, to (b) the sum of, without duplication, (i) Consolidated Interest Charges
(excluding non-cash charges in connection with Swap Obligations related to
forward foreign exchange swap contracts), (ii) the aggregate principal amount of
all regularly scheduled principal payments made by Parent and its Subsidiaries
in cash of outstanding Debt for Borrowed Money, but excluding, for avoidance of
doubt, any payment under a Revolving Credit

13





--------------------------------------------------------------------------------




Facility, any payments made in connection with a refinancing of Debt permitted
under Section 10.2.1, in each case, of or by Parent and its Subsidiaries for the
most recently completed trailing four quarter period or any payments under the
Existing Credit Agreement on or prior to the Closing Date, and (iii)
Distributions (other than Upstream Payments from a Subsidiary of Parent to
another Subsidiary of Parent or to Parent) paid in cash; provided that the
Consolidated Fixed Charge Coverage Ratio shall be determined on a Pro Forma
Basis.
Consolidated Interest Charges: for any period of four fiscal quarters of Parent
and its Subsidiaries, the sum of all interest, premium payments, debt discount,
fees, charges and related expenses in connection with Borrowed Money, in each
case, to the extent paid in cash by Parent and its Subsidiaries on a
consolidated basis for the most recently completed period of four fiscal
quarters.
Consolidated Net Income: at any date of determination, the net income (or loss)
of Parent and its Subsidiaries on a consolidated basis and in accordance with
GAAP for the most recently completed four fiscal quarter period; provided that
Consolidated Net Income shall exclude extraordinary gains and extraordinary
losses for such period.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
Covenant Trigger Period: the period (a) commencing on the day that a Default or
an Event of Default occurs, or Availability is less than the greater of (x) 10%
of the aggregate Borrowing Base and (y) $12,500,000; and (b) continuing until,
during each of the preceding 30 consecutive days, no Default or Event of Default
has existed and Availability has been greater than the greater of (x) 10% of the
aggregate Borrowing Base and (y) $12,500,000 at all times.
Credit Card Account: each Account or “payment intangible” (as defined in the UCC
or PPSA, as applicable) together with all income, payments and proceeds thereof,
owed by a Credit Card Issuer or Credit Card Processor to an Obligor.
Credit Card Agreement: agreements, instructing each relevant Credit Card
Processor or Credit Card Issuer of the Obligors to transfer all amounts owing to
an Obligor by such Credit Card Processor or such Credit Card Issuer directly to
a Dominion Account, with such agreements to be (a) in form and substance
reasonably acceptable to Agent, and (b) executed by each relevant Obligor and
the relevant Credit Card Processor or Credit Card Issuer.

14





--------------------------------------------------------------------------------




Credit Card Issuer: any person who issues or whose members issue credit cards,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards issued through MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche, World Financial Network National Bank and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc., and
Novus Services, Inc. and other issuers approved by Agent (such approval not to
be unreasonably withheld).
Credit Card Processor: any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Obligor’s sales transactions involving credit card or debit card purchases
by customers using credit cards or debit cards issued by any Credit Card Issuer.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication,
(a)    all obligations of such Person for Borrowed Money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under outstanding letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Hedging Agreement;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business, accrued expenses, earn-outs and purchase price adjustments,
consultant fees, payroll and bonus payments to employees, and other similar
obligations, in each case only to the extent that such accounts, expenses,
earn-outs, adjustments and similar obligations are not classified as
indebtedness under GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;
(g)    to the extent that any of the following shall be classified as
indebtedness under GAAP, obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, in each case, prior to the date that is 91 days
after the Revolver Termination Date (except as a result of a change of control
event or asset sale or casualty event so long as any rights of the holders
thereof to require the redemption thereof upon the occurrence of such event are
subject to the prior payment in full

15





--------------------------------------------------------------------------------




of the Obligations), or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Contingent Obligations of such Person in respect of any of the
foregoing.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Hedging Agreement
described in clause (c) above on any date shall be deemed to be the Hedging
Termination Value thereof as of such date. Capital Lease or Synthetic Lease
Obligations as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% per annum plus the interest rate otherwise
applicable thereto.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, arrangement, liquidation, or appointment of a receiver, interim
receiver, trustee, custodian, administrator or similar Person by the Federal
Deposit Insurance Corporation, the Office of the Superintendent of Financial
Institutions, the Canada Deposit Insurance Corporation or any other regulatory
authority); provided, however, that a Lender shall not be a Defaulting Lender
solely by virtue of a Governmental Authority's ownership of an equity interest
in such Lender or parent company unless the ownership provides immunity for such
Lender from jurisdiction of courts within the United States or Canada or from
enforcement of judgments or writs of attachment on its assets, or permits such
Lender or Governmental Authority to repudiate or otherwise to reject such
Lender's agreements.
Deposit Account: as defined in the UCC (and/or with respect to any Deposit
Account located in Canada, any bank account with a deposit function).
Deposit Account Control Agreement: control agreement reasonably satisfactory to
Agent executed by an institution maintaining a Deposit Account or a Securities
Account for an Obligor, to perfect Agent's Lien on, and control of, such
account.
Designated Jurisdiction: at any time, a country which is subject to
comprehensive economic Sanctions by the United States or Canada that restrict
trade and investment with that country (at the time of this Agreement, the
Crimea Region, Cuba, Iran, North Korea, Sudan and Syria).

16





--------------------------------------------------------------------------------




Designated Obligations: the Dollar Equivalent of all Obligations of Borrowers
with respect to (i) principal and interest under all Revolver Loans, Overadvance
Loans and Protective Advances, (ii) unreimbursed drawings under Letters of
Credit and interest thereon, and (iii) fees under Section 3.2.
Dilution Percent: with respect to any Obligor that has Eligible Accounts in any
Borrowing Base, the percent, determined for such Obligor's most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts of such Obligor, divided by (b) gross sales of such Obligor, in each
case, as set forth in the most recent field examination obtained by Agent which
is by an examiner and in form and substance satisfactory to Agent in its
Permitted Discretion.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.
Dollar Equivalent: at any time (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
other currency, the amount of Dollars that Agent determines (which determination
shall be conclusive and binding absent manifest error) would be necessary to be
sold on such date at the applicable Spot Rate to obtain the stated amount of the
other currency.
Dollars: lawful money of the United States.
Domestic Subsidiary: means any Subsidiary that is organized under the laws of
any state or political subdivision of the United States.
Dominion Account: a separate special account established by each Borrower at
Bank of America (or, as regards Canadian Borrowers, Bank of America-Canada
Branch) or another bank reasonably acceptable to Agent, over which, during any
Dominion Trigger Period, Agent has exclusive control for withdrawal purposes.
Dominion Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability is less than the greater of (x) 12.5% of the
aggregate Borrowing Base and (y) $12,500,000; and (b) continuing until, during
each of the preceding 30 consecutive days, no Default or Event of Default has
existed and Availability has been greater than the greater of (x) 12.5% of the
aggregate Borrowing Base and (y) $12,500,000 at all times.
EBITDA: at any date of determination, an amount equal to Consolidated Net Income
(including income recognized from deferred revenues and payments made by
licensees) of the Parent and its Subsidiaries on a consolidated basis for the
most recently completed four fiscal quarter period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges, (ii) federal, state, provincial, local and foreign income
Taxes paid in cash, (iii) depreciation and amortization expense, (iv) charges
arising from the impairment of goodwill or any other assets, (v) any non-cash
charges or expenses resulting from stock compensation, including, without
limitation, any currently outstanding stock options or any future grant,
exercise or cancellation of stock options, shares of restricted stock or
warrants, (vi) customary fees, costs and expenses incurred in connection with
any equity or debt offering, Investments or Indebtedness permitted by this
Agreement or in connection with the

17





--------------------------------------------------------------------------------




consummation of Permitted Acquisitions or Permitted Asset Dispositions, (vii)
restructuring charges or reserves (including, without limitation, non-cash
retention, severance, systems establishment costs, accelerated pension charges,
contract termination costs including future lease commitments, and costs to
consolidate facilities and relocate employees) in an aggregate amount not to
exceed $50,000,000 through the Revolver Termination Date, (viii) restructuring
charges, reserves, severance and other transformational charges and other
unusual or non-recurring expenses in an aggregate amount not to exceed
$10,000,000 for such four fiscal quarter period and (ix) without duplication,
other non-recurring expenses (excluding losses generated from barter
transactions) reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period (in each case of or by Parent and
its Subsidiaries for such four fiscal quarter period) and minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, provincial, local and foreign income Tax credits, to the
extent paid in cash and (ii) all non-recurring non-cash items (excluding gains
generated from barter transactions) increasing Consolidated Net Income (in each
case of or by Parent and its Subsidiaries for such four fiscal quarter period).
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars with respect to
U.S. Borrowers and in Dollars or Canadian Dollars with respect to Canadian
Borrowers and is deemed by Agent, in its Permitted Discretion to be an Eligible
Account based on the results of the most recent field examination obtained by
Agent which is by an examiner and in form and substance satisfactory to Agent
(provided, however, that so long as no Default or Event of Default exists, Agent
shall not add any additional eligibility criteria (or amend any then-existing
eligibility criteria to make the same more restrictive) without giving at least
three (3) Business Days’ prior notice to the Borrower Agent; provided further
that, if after the delivery of such notice the Borrower Agent notifies Agent
that it desires to discuss the changes described therein, then Agent will
discuss such changes with the Borrower Agent, provided that nothing in this
proviso shall obligate Agent to eliminate, reduce, or delay any such changes).
Without limiting the foregoing, no Account shall be an Eligible Account if:
(a)    it is unpaid for more than 60 days after the original due date, or more
than 90 days after the original invoice date;
(b)    50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;
(c)    when aggregated with other Eligible Accounts owing by the Account Debtor,
to the extent it exceeds 20% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time);
provided, however, that such percentage with respect to Accounts owing by Macy’s
or any of its Affiliates shall be 50%;
(d)    it does not conform with a covenant or representation herein in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof);
(e)    it is owing by a creditor or supplier, or is otherwise subject to an
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall, in each case,
be limited to the amount thereof);

18





--------------------------------------------------------------------------------




(f)    an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to any Sanction or on any specially designated nationals list
maintained by OFAC or a similar list maintained by the Government of Canada; or
the applicable Borrower is not able to bring suit or enforce remedies against
the Account Debtor through judicial process;
(g)    except with respect to $1,500,000 of Accounts outstanding from time to
time, the Account Debtor is organized or has its principal offices or principal
assets outside the United States or Canada, unless the Account is supported by a
letter of credit (delivered to and directly drawable by Agent) or credit
insurance reasonably satisfactory in all respects to Agent;
(h)    it is owing by a Governmental Authority, unless the Account Debtor is a
Governmental Authority of the U.S. or Canada, or any department, agency, public
corporation, or instrumentality thereof, and the Financial Administration Act
(Canada), as amended (or the equivalent law of any province of Canada, if any,
in the case of a Governmental Authority of such province) or the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), as applicable, and any other steps necessary to perfect
the Lien of Agent in such Account have been complied with to Agent’s reasonable
satisfaction;
(i)    it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien;
(j)    the goods giving rise to it have not been delivered to the Account Debtor
or its agent, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;
(k)    it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment;
(l)    its payment has been extended or the Account Debtor has made a partial
payment;
(m)    it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale‑or‑return, sale‑on‑approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes;
(n)    it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued; or
(o)    it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof. In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than 90
days old will be excluded.
Eligible Assignee: a Person that is (a) a Lender, an Affiliate or branch of a
Lender or an Approved Fund; (b) an assignee approved by Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within two Business Days after notice of the
proposed assignment) and Agent; and (c) during an Event of Default, any Person
acceptable to Agent in its discretion (notwithstanding the above, unless an
Event of Default has occurred and is continuing, only Canadian Qualified Lenders
shall be

19





--------------------------------------------------------------------------------




Eligible Assignees with respect to any assignment of the Canadian Revolver
Commitments or Canadian Obligations).
Eligible Credit Card Accounts: a Credit Card Account owing to a Borrower from a
Credit Card Issuer or Credit Card Processor that arises in the Ordinary Course
of Business from the sale of goods, is payable in Dollars with respect to U.S.
Borrowers and Dollars or Canadian Dollars with respect to Canadian Borrowers and
is deemed by Agent, in its Permitted Discretion (subject to the last paragraph
hereof, to be an Eligible Account. Without limiting the foregoing, no Account
shall be an Eligible Credit Card Account if:
(a)    it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien (subject to such matters as may be
permitted to exist under the terms of the applicable Credit Card Agreement);
(b)    the applicable Borrower and such Credit Card Issuer or Credit Card
Processor have not entered into a Credit Card Agreement;
(c)    it is due from a Credit Card Issuer or Credit Card Processor that have
been outstanding for more than 3 Business Days from the date of sale, or for
such longer periods as may be approved by Agent in its Permitted Discretion;
(d)    is it due from a Credit Card Issuer or Credit Card Processor with respect
to which a Borrower does not have good, valid and marketable title thereto;
(e)    it is due from a Credit Card Issuer or Credit Card Processor which is
disputed, or with respect to which a claim, counterclaim, offset or chargeback
(other than chargebacks in the Ordinary Course of Business) has been asserted,
by the related Credit Card Issuer or Credit Card Processor (but only to the
extent of such dispute, counterclaim, offset or chargeback);
(f)    except as otherwise approved by Agent in its Permitted Discretion, it is
due from a Credit Card Issuer or Credit Card Processor as to which such Credit
Card Issuer or Credit Card Processor has the right under certain circumstances
to require the applicable Borrower to repurchase the Credit Card Accounts from
such Credit Card Issuer or Credit Card Processor;
(g)    except as otherwise approved by Agent in its Permitted Discretion, it is
arising from any private label credit card program of Parent or its Subsidiary;
(h)    any other Credit Card Account which Agent has determined, in its
Permitted Discretion to exclude from Eligible Credit Card Accounts.
Notwithstanding the foregoing, so long as no Default or Event of Default exists,
Agent shall not add any additional eligibility criteria (or amend any
then-existing eligibility criteria to make the same more restrictive) without
giving at least three (3) Business Days prior notice to the Borrower Agent;
provided further that, if after the delivery of such notice the Borrower Agent
notifies Agent that it desires to discuss the changes described therein, then
Agent will discuss such changes with the Borrower Agent, provided that nothing
in this proviso shall obligate Agent to eliminate, reduce, or delay any such
changes),
Eligible In-Transit Inventory: Inventory owned by a Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from a
foreign location to a location

20





--------------------------------------------------------------------------------




of such Borrower within the United States or Canada, and that Agent, in its
Permitted Discretion, deems to be Eligible In-Transit Inventory. Without
limiting the foregoing, no Inventory shall be Eligible In-Transit Inventory
unless it (a) is subject to a negotiable Document showing Agent (or, with the
consent of Agent, the applicable Borrower) as consignee, which Document is in
the possession of Agent or such other Person as Agent shall approve; (b) is
fully insured in a manner reasonably satisfactory to Agent; (c) is not sold by a
vendor that has a right to reclaim, divert shipment of, repossess, stop
delivery, claim any reservation of title or otherwise assert Lien rights against
the Inventory, or with respect to whom any Borrower is in default of any
obligations; (d) is subject to purchase orders and other sale documentation
reasonably satisfactory to Agent, and title has passed to the applicable
Borrower; (e) is shipped by a common carrier that is not affiliated with the
vendor and is not subject to any Sanction or on any specially designated
nationals list maintained by OFAC; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver. In-transit
Inventory not in compliance with clauses (a) and (f) shall continue to be
considered eligible under this definition, as long as no Default or an Event of
Default exists and Availability is in an amount greater than 25% of the
Borrowing Base.
Eligible Inventory: Wholesale Inventory and Retail Store Inventory owned by a
Borrower that Agent, in its Permitted Discretion, deems to be Eligible Inventory
based on the results of the most recent field examination obtained by Agent
which is by an examiner and in form and substance reasonably satisfactory to
Agent; provided, however, that, so long as no Default or Event of Default
exists, Agent shall not add any additional eligibility criteria (or amend any
then-existing eligibility criteria to make the same more restrictive) without
giving at least three (3) Business Days prior notice to the Borrower Agent;
provided further that, if after the delivery of such notice the Borrower Agent
notifies Agent that it desires to discuss the changes described therein, then
Agent will discuss such changes with the Borrower Agent, provided that nothing
in this proviso shall obligate Agent to eliminate, reduce, or delay any such
changes. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it:
(a)    is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies;
(b)    is not held on consignment, nor subject to retention of title,
conditional sale or similar arrangements nor subject to any deposit or down
payment;
(c)    is in new and saleable condition and is not damaged, defective, shopworn
or otherwise unfit for sale;
(d)    is not slow-moving, perishable, obsolete or unmerchantable, and does not
constitute returned or repossessed goods;
(e)    meets all standards imposed by any Governmental Authority, has not been
acquired from a Person subject to any Sanction or on any specially designated
nationals list maintained by OFAC or similar list maintained by the Government
of Canada, and does not constitute hazardous materials under any Environmental
Law;
(f)    conforms with the covenants and representations herein in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and

21





--------------------------------------------------------------------------------




warranties that already are qualified or modified by materiality in the text
thereof);
(g)    is subject to Agent's duly perfected, first priority Lien, and no other
Lien;
(h)    is within the continental United States or Canada, is not in transit
except between locations of Borrowers, and is not consigned to any Person;
(i)    is not subject to any warehouse receipt or negotiable Document;
(j)    is not subject to any License or other arrangement that restricts such
Borrower's or Agent's right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver or has otherwise approved such License or
other arrangement;
(k)    only with respect to any such Inventory located in the province of
Quebec, the states of Pennsylvania, Virginia, Washington, and any other state or
province as determined by Agent in its Permitted Discretion (to the extent Agent
determines a landlord’s claim for rent may for any reason (whether by operation
of law or otherwise) have priority over the Lien of Agent in any of the
Collateral and a similar determination is made by Agent with respect to other
borrowers which are in a similar line of business as Borrowers), is not located
on leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established; and
(l)    is reflected in the details of a current perpetual inventory report.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in a
Borrower's Insolvency Proceeding or otherwise).
Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA, CWA and other similar Applicable Laws of
any foreign jurisdiction.
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

22





--------------------------------------------------------------------------------




Equity Interest Pledge Agreement: a pledge agreement, dated as of even date
herewith, executed by certain Obligors in favor of Agent, for the benefit of the
Secured Parties, granting to Agent a Lien in certain Equity Interests held by
such Obligor.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) filing of a
notice of intent to terminate, the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
institution of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) determination that any Pension Plan or Multiemployer
Plan is considered an at-risk plan or a plan in critical or endangered status
under the Code or ERISA; (f) an event or condition that constitutes grounds
under Section 4042 of ERISA for termination of, or appointment of a trustee to
administer, any Pension Plan; (g) imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an Obligor or
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.
Event of Default: as defined in Section 12.
Excess Amount: as defined in Section 5.4.3.
Exchange Rate: on any date, (i) with respect to Canadian Dollars in relation to
Dollars, the applicable Spot Rate at which Dollars are offered for Canadian
Dollars, and (ii) with respect to Dollars in relation to Canadian Dollars, the
applicable Spot Rate at which Canadian Dollars are offered for Dollars.
Excluded Assets: (a) pledges of Real Estate; (b) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired, to
the extent perfection of Agent’s Lien on such vehicle requires possession of
such certificate or the reflection of Agent on such certificate as lienholder;
(c) Equity Interests in any IP Subsidiaries and Equity Interests in any Foreign
Subsidiaries and Qualified CFC Holding Companies, (d) any assets owned on or
acquired after the Closing Date, to the extent that, and for so long as, taking
such actions would violate any Applicable Law or an enforceable contractual
obligation (after giving effect to Section 9-406(d), 9-407(a), 9-408 or 9-409 of
the UCC or similar provisions of the PPSA and other Applicable Law) binding on
such assets that existed at the time of the acquisition thereof and, except for
any joint ventures, was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets; provided
that, immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include,

23





--------------------------------------------------------------------------------




and such Obligor shall be deemed to have granted a security interest in, all
such rights and interests as if such provision had never been in effect; (e) any
letter of credit rights to the extent any Obligor is required by Applicable Law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (f) any United States intent-to-use trademark applications to the
extent and for so long as the grant of a security interest therein would impair
the validity or enforceability of, or render void or voidable or result in the
cancellation of, an Obligor’s right, title or interest therein or any trademark
issued as a result of such application; (g) any Obligor’s right, title or
interest in any license, contract or agreement to which such Obligor is a party
or any of its right, title or interest thereunder to the extent, but only to the
extent, that such a grant would violate the terms of such license, contract or
agreement, or result in a breach of the terms of, or constitute a default under,
any such license, contract or agreement to which such Obligor is a party (other
than to the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC, the PPSA or any other
Applicable Law (including Title 11 of the United States Code) or principles of
equity); provided that, immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such
Obligor shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect; (h) any equipment
or other asset owned by any Obligor that is subject to a Purchase Money Lien or
Capital Leases permitted hereunder, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such Capital Lease
obligation) prohibits or requires the consent of any person other than the
Obligor or any Subsidiary as a condition to the creation of any other security
interest on such equipment or asset and, in each case, such prohibition or
requirement is permitted by this Agreement; provided that, immediately upon the
ineffectiveness, lapse or termination of any such prohibition or consent
requirement, the Collateral shall include, and such Obligor shall be deemed to
have granted a security interest in, all such equipment or other assets as if
such prohibition or consent requirement had never been in effect; (i) any
property or assets owned by any non-Obligor; (j) any Commercial Tort Claim of
any U.S. Obligor with a value not in excess of $2,500,000; (k) Equity Interests
in Guess Brasil Comercio e Distribuicao S.A.; (l) Excluded Deposit Accounts
under clause (a) of the definition thereof; and (m) the Excluded IP Assets.
Excluded Deposit Accounts: (a) any Deposit Account used solely for (i) funding
payroll or segregating payroll taxes, (ii) segregating 401(k) contribution or
contributions to any employee stock purchase plan, any supplemental executive
retirement plan, deferred compensation plan, or other health or benefit plans,
in each case for payment in accordance with any Applicable Laws, (iii) holding
customer deposits in the Ordinary Course of Business or (iv) exclusively holding
Excluded IP Asset Proceeds (the “Excluded IP Asset Proceeds Account”; (b) any
other Deposit Accounts maintaining an average daily balance of less than the
aggregate amount of $2,000,000 (other than amounts which are immediately
transferred to a Dominion Account on a daily basis or are not immediately
transferred to a Dominion Account for reasons which are outside of the control
of Borrowers) and (c) the “Excluded Securities Account” listed on the Closing
Date Letter.
Excluded IP Asset: as defined in the Closing Date Letter.
Excluded IP Asset Proceeds: collectively, (a) any dividend, distribution or
other payment from any IP Subsidiary to Parent, and (b) any royalty, income or
other proceeds that Parent receives arising from the Excluded IP Asset that are,
in any such case, deposited into the Excluded IP Asset Proceeds Account;
provided, that no more than $20,000,000 shall be

24





--------------------------------------------------------------------------------




deposited into the Excluded IP Asset Proceeds Account in any Fiscal Year and the
total deposits in the Excluded IP Asset Proceeds Account shall in no event
exceed $40,000,000 at any time.
“Excluded IP Asset Proceeds Account” as defined in the definition of “Excluded
Deposit Accounts”.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient: (a) Taxes imposed on or measured by a Recipient's net income (however
denominated), franchise Taxes and branch profits or similar Taxes (i) as a
result of such Recipient being organized under the laws of, or having its
principal office or applicable Lending Office located in, the jurisdiction
imposing such Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a
Recipient with respect to its interest in a Loan Document pursuant to a law in
effect when such Recipient acquires such interest (except pursuant to an
assignment request by Borrower Agent under Section 14.4) or changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.10, Taxes
were payable to its assignor immediately prior to such assignment or to such
Recipient immediately prior to its change in Lending Office; (c) Canadian
federal withholding Taxes imposed as a result of a Recipient (i) not dealing at
arm’s length (within the meaning of the Income Tax Act (Canada)) with a Canadian
Obligor or (ii) being a "specified shareholder" (within the meaning of
Subsection 18(5) of the Income Tax Act (Canada)) of a Canadian Obligor, or not
dealing at arm’s length with such "specified shareholder" of a Canadian Obligor;
(d) Taxes attributable to a Recipient's failure to comply with Section 5.11; and
(e) U.S. federal Taxes imposed pursuant to FATCA.
Existing Credit Agreement: that certain Credit Agreement dated as of July 6,
2011 among Parent, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended prior to the Closing Date.
Existing Letters of Credit: those letters of credit outstanding under the
Existing Credit Agreement as of the Closing Date, which letters of credit are
more particularly described on Schedule 2.3.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity,

25





--------------------------------------------------------------------------------




perfection, priority or avoidability of Agent's Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers' and auctioneers' fees and
commissions, accountants' fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
and any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance notes
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Internal Revenue Code
or analogous provisions of non-U.S. law.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
Fee Letter: the fee letter agreement by and between Borrowers and Agent, dated
as of even date herewith, as such letter agreement may be amended, restated,
supplemented or otherwise modified from time to time.
Fiscal Quarter: each period of thirteen or fourteen weeks, commencing on the
first day of a Fiscal Year.
Fiscal Year: the fiscal year of Parent, for accounting and tax purposes, which
ends on the Saturday nearest to January 31st of each year.
Floating Rate Loan: a U.S. Base Rate Revolver Loan, U.S. Floating LIBOR Loan or
Canadian Prime Rate Revolver Loan.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Cash Equivalents: means, with respect to any Foreign Subsidiary,
Investments that are substantially similar to Cash Equivalents in its
jurisdiction of organization.
Foreign Plan: any employee benefit plan or arrangement maintained or contributed
to by any Obligor that is not subject to the laws of the United States or Canada
(or any province or territory thereof).

26





--------------------------------------------------------------------------------




Foreign Governmental Plan: any employee benefit plan or arrangement mandated by
a Governmental Authority other than the United States or Canada (or any province
or territory thereof) for employees of any Obligor or Subsidiary.
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Subsidiary: means (i) any Subsidiary that is organized under the laws of
any jurisdiction other than a political subdivision of the United States, and
(ii) any Subsidiary of any Foreign Subsidiaries under clause (i) hereof.
Fronting Exposure: a Defaulting Lender's interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligations or Guaranteed Obligations, (a) the
full cash payment thereof, including any interest, fees and other charges
accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); and (b) if such Obligations are LC Obligations or inchoate or
contingent in nature (other than a Claim for indemnification against an
Indemnitee which is unasserted), Cash Collateralization thereof (or delivery of
a standby letter of credit acceptable to Agent in its reasonable discretion, in
the amount of required Cash Collateral). No Revolver Loans shall be deemed to
have been paid in full unless all Revolver Commitments related to such Loans
have terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, provincial, state, local, municipal,
foreign or other governmental department or agency, authority, body, commission,
board, bureau, court, tribunal, instrumentality, political subdivision, central
bank, or other entity or officer exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions for any governmental,
judicial, investigative, regulatory or self-regulatory authority, or a province
or territory thereof or a foreign entity or government (including the Financial
Conduct Authority, the Prudential Regulation Authority and any supra-national
bodies such as the European Union or European Central Bank).
Guaranteed Obligations: as defined in Section 11.1.
Guarantor Payment: as defined in Section 5.12.3.
Guarantors: as defined in the preamble to this Agreement and each other Person
that guarantees payment or performance of Obligations; provided, that no
Canadian Obligor shall guarantee or be deemed to guaranty any Obligations of a
U.S. Obligor; provided, further, that, so long as GUESS? BERMUDA HOLDINGS, LLC
shall not own any material assets other than the Equity Interests in GUESS?
BERMUDA HOLDINGS, L.P., GUESS? BERMUDA HOLDINGS, LLC shall not be required to
become a Guarantor under this Agreement.

27





--------------------------------------------------------------------------------




Guaranty: each guaranty or guarantee agreement executed by a Guarantor in favor
of Agent, including the guaranty provided pursuant to Section 11.
Hedging Agreement: a "swap agreement" as defined in Section 101(53B)(A) of the
Bankruptcy Code, including, without limitation, (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
Hedging Termination Value: means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate or branch of a Lender).
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under the Bankruptcy Code,
or any other bankruptcy, insolvency, debtor relief or debt adjustment or
arrangement law, including the BIA, the Companies’ Creditors Arrangement Act
(Canada) and the Winding-up and Restructuring Act (Canada); (b) the appointment
of a receiver, interim receiver, monitor, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, industrial designs, patents, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, applications,

28





--------------------------------------------------------------------------------




registrations and franchises; all licenses or other rights to use any of the
foregoing; and all books and records relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower's or Subsidiary's ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person's Intellectual Property.
Interest Period: as defined in Section 3.1.3.
Interest Period Loans: a Canadian BA Rate Loan and/or a U.S. LIBOR Loan, as the
context requires.
Inventory: as defined in the UCC or, if applicable, the PPSA, including all
goods intended for sale, lease, display or demonstration; all work in process;
and all raw materials, and other materials and supplies of any kind that are or
could be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in an Obligor's business (but excluding Equipment).
Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.
IP Financing: means Debt of one or more of the IP Subsidiaries at any time
outstanding pursuant to loan agreements, indentures or other documentation
having covenants and other terms (other than interest rate, fees, funding
discounts, liquidation preferences, premiums, no call periods, subordination
terms and optional prepayment or redemption provisions) no more restrictive in
any material respect with respect to the Obligors than those in this Agreement
and with a maturity date after the Commitment Termination Date; provided that,
in connection with any IP Financing, the IP Subsidiaries may agree to covenants
and terms that are applicable solely to the IP Subsidiaries and reasonably
customary for securitization or asset based financings involving the
intellectual property and other assets held by such IP Subsidiaries; provided,
further, that, except for any non-recourse pledge of the Equity Interests of the
IP Subsidiaries and the transfer of any Excluded IP Assets to an IP Subsidiary
(so long as the Intellectual Property owned by such IP Subsidiaries (subject to
such pledge or transfer) and used by any Obligor is subject to an Agent License
Agreement), no Obligor shall guaranty or be obligated as borrower or in any
other material respect on such IP Financing.
IP Subsidiaries: means each of Guess? Licensing, Inc., Guess? IP GP LLC, Guess?
IP LP LLC, Guess? IP Holder L.P. or any other Subsidiary hereafter formed for
the exclusive purpose of direct or indirectly holding interests in the
intellectual property of Parent and its Subsidiaries.
IRS: the United States Internal Revenue Service.
Issuing Bank: (a) in the case of the Existing Letters of Credit, JPMorgan Chase
Bank, N.A. or an Issuing Bank described in clause (b), and (b) in all other
cases, Bank of America (including any branch or Lending Office of Bank of
America), or any replacement issuer appointed pursuant to Section 2.3.4 (or Bank
of America-Canada Branch or its Affiliates with respect to Letters of Credit
requested by Canadian Borrowers).

29





--------------------------------------------------------------------------------




Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, branches, agents and attorneys.
Judgment Currency: as defined in Section 1.5.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, (i) if Requesting Borrower is a U.S. Borrower, total
U.S. LC Obligations do not exceed the Letter of Credit Subline for U.S.
Borrowers, (ii) if Requesting Borrower is a Canadian Borrower, total Canadian LC
Obligations do not exceed the Letter of Credit Subline for Canadian Borrowers,
(iii) total LC Obligations do not exceed the aggregate Letter of Credit Subline
for all Borrowers, (iv) no Overadvance exists, (v) no U.S. Overadvance exists if
Requesting Borrower is a U.S. Borrower, (vi) no Canadian Overadvance exists if
Requesting Borrower is a Canadian Borrower, (vii) Revolver Usage does not exceed
the Borrowing Base, (viii) if Requesting Borrower is a U.S. Borrower, U.S.
Revolver Usage does not exceed the U.S. Borrowing Base and (ix) if Requesting
Borrower is a Canadian Borrower, Canadian Revolver Usage does not exceed the
Canadian Borrowing Base; (c) the Letter of Credit and payments thereunder are
denominated in Dollars, Canadian Dollars, or other currency satisfactory to
Agent and Issuing Bank; and (d) the purpose and form of the proposed Letter of
Credit are reasonably satisfactory to Agent and Issuing Bank in their
discretion.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the applicable Borrower or any other Person to
Issuing Bank or Agent in connection with any Letter of Credit.
LC Obligations: U.S. LC Obligations and/or the Canadian LC Obligations, as the
context requires.
LC Request: a request for issuance of a Letter of Credit, to be provided by the
applicable Borrower to Issuing Bank, in form reasonably satisfactory to Agent
and Issuing Bank.
Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, branches, agents and attorneys.
Lenders: lenders party to this Agreement (including U.S. Lenders, Canadian
Lenders, Agent in its capacity as provider of Swingline Loans) and any Person
who hereafter becomes a "Lender" pursuant to an Assignment, including any
Lending Office of the foregoing.
Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.
Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Issuing Bank for
the account or benefit of a Borrower or Affiliate of such Borrower, including,
the Existing Letters of Credit
Letter of Credit Subline: $35,000,000 with respect to U.S. Borrowers and
$15,000,000

30





--------------------------------------------------------------------------------




with respect to Canadian Borrowers.
LIBOR: the per annum rate of interest (rounded up to the nearest 1/100 of 1% and
in no event less than zero) determined by Agent at or about 11:00 a.m. (London
time) two Business Days prior to an interest period, for a term equivalent to
such period, equal to the London Interbank Offered Rate, or comparable or
successor rate approved by Agent, as published on the applicable Reuters screen
page (or other commercially available source designated by Agent from time to
time); provided, that any comparable or successor rate shall be applied by
Agent, if administratively feasible, in a manner consistent with market
practice.
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business, in each case, except for shrinkwrap and other similar
licenses.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property License.
Lien: a Person's interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, charge, pledge,
hypothecation, assignment, trust (statutory, deemed, constructive or otherwise),
reservation, encroachment, easement, right-of-way, covenant, condition,
restriction, lease, or other title exception or encumbrance.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien (excluding any Lien such party may have
for accrued and unpaid storage and handling charges) it may have on the
Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to release the Collateral to Agent
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Agent's Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver or release the Collateral to Agent
upon request; and (d) for any Collateral subject to a Licensor's Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent's Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: (a) a material adverse effect on the business,
operations, Properties, or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole, (b) a material adverse effect on the value of
the Collateral, on the enforceability of any Loan

31





--------------------------------------------------------------------------------




Documents, or on the validity or priority of Agent's Liens on any Collateral, in
each case, taken as a whole; (c) a material impairment of the ability of an
Obligor to perform its obligations under the Loan Documents, including repayment
of any Obligations, in each case, taken as a whole; or (d) a material impairment
of the ability of Agent or any Lender to enforce or collect the Obligations or
to realize upon the Collateral, in each case, taken as a whole.
Material Contract: any agreement or arrangement to which a Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Person, including the Securities Act
of 1933; (b) for which breach, termination, nonperformance or failure to renew
could reasonably be expected to have a Material Adverse Effect; or (c) that
relates to Subordinated Debt, or to Debt in an aggregate amount of $10,000,000
or more.
Moody's: Moody's Investors Service, Inc., and its successors.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Multiple Employer Plan: a Plan that has two or more contributing sponsors,
including an Obligor or ERISA Affiliate, at least two of whom are not under
common control, as described in Section 4064 of ERISA.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor in cash from
such disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien, is senior to Agent's Liens on Collateral sold; (c) transfer or similar
taxes; and (d) reserves for indemnities, until such reserves are no longer
needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of the Inventory of the applicable Obligor performed
by an appraiser and on terms satisfactory to Agent in its Permitted Discretion.
Notice of Borrowing: a request by Borrower Agent of a Borrowing of Revolver
Loans, in the form set forth in Exhibit E.
Notice of Conversion/Continuation: a request by Borrower Agent of a conversion
or continuation of any Revolver Loans as Canadian BA Rate Loans or U.S. LIBOR
Loans, in form reasonably satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Revolver Loans,
(b) LC Obligations and other obligations of Obligors with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents,

32





--------------------------------------------------------------------------------




whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.
Obligor: each Canadian Obligor and U.S. Obligor.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and reasonably consistent with Applicable
Law and past practices.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, articles of association or similar agreement or
instrument governing the formation or operation of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each LC Document, Fee Letter, Lien Waiver, Borrowing Base
Report, Compliance Certificate, Borrower Materials, or other note, document,
instrument or agreement (other than this Agreement or a Security Document) now
or hereafter delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.
Other Connection Taxes: Taxes imposed with respect to a Recipient due to a
present or former connection between it and the taxing jurisdiction imposing
such Tax (other than connections arising from the Recipient having executed,
delivered, become party to, performed obligations or received payments under,
received or perfected a Lien or engaged in any other transaction pursuant to,
enforced, or sold or assigned an interest in, any Obligation or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
14.4(c)).
Overadvance: a Canadian Overadvance and/or a U.S. Overadvance, as the context
requires.
Overadvance Loan: a Canadian Overadvance Loan and/or U.S. Overadvance Loan, as
the context requires.
Participant: as defined in Section 14.2.



33





--------------------------------------------------------------------------------




Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Conditions: satisfaction of the following immediately before and after
the applicable event or action to which the Payment Conditions are applicable:
(a) (i) no Default or Event of Default exists and (ii) Availability is in an
amount equal to or greater than 20% of the aggregate Borrowing Base, or (b) (i)
no Default or Event of Default exists, (ii) Availability is in an amount equal
to or greater than 15% of the aggregate Borrowing Base, and (iii) Consolidated
Fixed Charge Coverage Ratio after giving pro forma effect thereto is at least
1.00 to 1.00 whether or not a Covenant Trigger Period exists.
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.
A Pension Plan does not include a Canadian Pension Plan.
Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries or other business activities that are reasonably
similar, related, complimentary or incidental thereto; (d) no Debt or Liens are
assumed or incurred, except as permitted by Sections 10.2.1(f), 10.2.1(t) and
10.2.2(n); (e) unless the purchase price is paid solely from Excluded IP Asset
Proceeds deposited in the Excluded IP Asset Proceeds Account, immediately before
and upon giving pro forma effect thereto, the Payment Conditions are satisfied;
and (f) with respect to any such Acquisition with consideration in excess of
$10,000,000, Borrowers deliver to Agent, prior to the closing of any such
Acquisition by an Obligor, copies of all material agreements relating thereto
and a certificate, in form and substance reasonably satisfactory to Agent,
stating that the Acquisition is a "Permitted Acquisition" and demonstrating
compliance with the foregoing requirements.
Permitted Asset Disposition: a sale of Inventory in the Ordinary Course of
Business and each of the following:
(a)     an Asset Disposition of property that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business, including without
limitation, disposition of assets

34





--------------------------------------------------------------------------------




in connection with closure of stores, offices or other facilities or the
disposition of stores, offices or other facilities (and related assets), in each
case, in the Ordinary Course of Business;
(b)     an Asset Disposition of equipment or real or other personal property
(other than Accounts and Inventory) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or other assets used in the businesses or (ii) the proceeds of such disposition
are reasonably promptly applied to the purchase price of such replacement
property or other assets used in the businesses;
(c)     termination of a lease of real or personal Property that is not
necessary for the Ordinary Course of Business and could not reasonably be
expected to have a Material Adverse Effect;
(d)     an Asset Disposition of property by any Subsidiary to an Obligor or to a
wholly-owned Subsidiary; provided that if the transferor of such property is an
Obligor, unless the Payment Conditions are met, the transferee thereof must be
an Obligor;
(e)    an Asset Disposition permitted by Sections 10.2.4, 10.2.8 or 10.2.9 and
the granting of Permitted Liens;
(f)     licensing by Parent or any Subsidiary of any of its intellectual
property, in the Ordinary Course of its Business; provided that such licenses
are granted for fair market value in the reasonable judgment of the Parent;
(g)    sales of Cash Equivalents or other Investments, as provided under Clause
(b) of the definition of Restricted Investments or which otherwise constitutes a
Permitted Investment;
(h)     sales of any publicly traded securities or other Investments owned by
any Obligor, to the extent such ownership was permitted under Section 10.2.5;
(i)     transfers of assets of an IP Subsidiary to the extent required by the
terms of the documents related to the IP Financing; so long as such transfer is
subject to the rights of Agent under the Agent License Agreement;
(j)     an Asset Disposition consisting of a sale-leaseback transaction in
connection with the acquisition of any assets; provided that the aggregate
principal amount thereof entered into after the Closing Date by the Obligors,
together with the principal amount of any Debt pursuant to Section 10.2.1(c) of
the Obligors, shall not exceed $40,000,000;
(k)     transfers by an Obligor of any intellectual property to Parent or any of
its Subsidiaries, so long as, any such transfer of intellectual property to a
non-Obligor that will be used by an Obligor is subject to the Agent License
Agreement;
(l)     Asset Dispositions of artwork, so long as any such Asset Disposition is
to a non-Obligor, in an aggregate net book value of not more than $6,000,000;
(m)     Asset Dispositions of Investments in joint ventures so long as in the
case of any joint venture that is located in the United States or Canada, the
Payment Conditions are satisfied before and after giving effect to such Asset
Disposition;

35





--------------------------------------------------------------------------------




(n)     Asset Dispositions of accounts receivable or other receivables in
connection with the collection or compromise thereof in the Ordinary Course of
Business;
(o)     the unwinding of any Hedging Agreement so long as after giving effect to
the payment of any obligation of any Obligor from such unwinding the Payment
Conditions are satisfied; provided that the satisfaction of the Payment
Conditions is not necessary for the payment of such unwinding obligations by an
Obligor (x) with respect to $5,000,000 in any Fiscal Year so long as no Dominion
Trigger Period is in effect at the time of the payment or (y) for any payment
made solely from Excluded IP Asset Proceeds deposited in the Excluded IP Asset
Proceeds Account so long as immediately before and after giving effect to such
payment no Default or Event of Default exists;
(p)     Asset Dispositions by an Obligor not otherwise permitted under this
definition; provided that (i) at the time of such Asset Disposition, no Default
or Event of Default shall exist or would result from such Asset Disposition,
(ii) if any Eligible Accounts or Eligible Inventory of an Obligor are disposed
of as a result of such Asset Disposition, the Payment Conditions are satisfied
before and after giving effect to such Asset Disposition and to the extent the
aggregate amount of Eligible Accounts and Eligible Inventory disposed exceeds
$5,000,000 in any Fiscal Year, Borrowers have delivered the applicable Borrowing
Base Report reflecting such Asset Disposition, and (iii) the aggregate book
value of all property disposed of by the Obligors in reliance on this clause (p)
from and after the Closing Date shall not exceed $35,000,000; and
(q)    donations in the Ordinary Course of Business, including (i) donations of
Inventory or other assets (excluding Accounts) not exceeding the aggregate
amount of $5,000,000 during each Fiscal Year of Parent and (ii) any other
donation while the Payment Conditions are satisfied before and after giving
effect to such donation;
provided, however, that any Asset Disposition of any Obligor pursuant to clauses
(a), (b), (f), (g), (h), (j), (n) or (p) shall be for fair market value in all
material respects.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements, Bank Products or other banking
or foreign exchange services permitted hereunder; (c) existing on the Closing
Date, and any extension or renewal thereof that does not increase the amount of
such Contingent Obligation when extended or renewed (except by the amount of any
reasonable fees and expenses incurred in connection with such extension or
renewal); (d) incurred in the Ordinary Course of Business with respect to
surety, appeal or performance bonds, or other similar obligations; (e) arising
from customary indemnification obligations in favor of purchasers in connection
with dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) in an aggregate outstanding amount of $20,000,000 or less at any
time; (h) in respect of any indemnification obligation, adjustment of purchase
price, earnouts, non-compete, or similar obligation of an Obligor incurred in
connection with the consummation of one or more Permitted Acquisitions or
Permitted Asset Dispositions; (i) indemnification obligations to officers,
directors and employees of Parent or any of its Subsidiaries in the Ordinary
Course of Business; (j) Contingent Obligations with respect to Debt of Parent or
any of its Subsidiaries, to the extent that the party that is obligated under
such Contingent Obligations could have incurred such underlying Debt or
Contingent Obligations or such Contingent Obligations are permitted under
Section 10.2.1; or (k) unsecured guarantees by an Obligor incurred in the
Ordinary Course of Business in favor of the raw materials and other

36





--------------------------------------------------------------------------------




suppliers or landlords.
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
Permitted Holder: collectively Paul Marciano, the Paul Marciano Trust, Marciano
Financial Holdings IV, LLC, the Paul Marciano Foundation, Maurice Marciano, the
Maurice Marciano Trust, the Maurice Marciano Family Foundation, MNM Capital
Holdings, LLC, G Financial Holdings LLC, NRG Capital Holdings II, LLC, Next Step
Financial LLC and as to Paul Marciano and Maurice Marciano, the members of their
families, their respective estates, spouses, heirs and any trust of which one or
more of the foregoing are the trustors, the trustees and/or the beneficiaries.
Permitted Investments: as defined in the definition of “Restricted Investment”.
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Obligors entered into
after the Closing Date that is unsecured or secured only by a Purchase Money
Lien, as long as the aggregate principal amount incurred by the Obligors
(including, for avoidance of doubt, the aggregate principal amount of Capital
Leases and Synthetic Debt incurred after the Closing Date by the Obligors) does
not exceed $40,000,000 at any time.
Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity.
Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) subject to
ERISA established by an Obligor or to which an Obligor is required to contribute
on behalf of its employees other than a Multiemployer Plan.
Platform: as defined in Section 15.3.3.
PPSA: the Personal Property Security Act of Ontario (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including, without
limitation, the Civil Code of Québec, the laws of which are required by such
legislation to be applied in connection with the issue, perfection, enforcement,
opposability, enforceability, validity or effect of security interests or
hypothecs.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Pro Forma Basis: with respect to compliance with any test or covenant hereunder,
compliance with such test or covenant after giving effect to (a) any Acquisition
or (b) any Asset Disposition (including pro forma adjustments arising out of
events which are directly attributable

37





--------------------------------------------------------------------------------




to any proposed Acquisition, any incurrence or repayment of indebtedness or any
asset sale, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
staff of the Securities and Exchange Commission) using, for purposes of
determining such compliance, the historical financial statements of all entities
or assets so acquired and the consolidated financial statements of Parent and
its Subsidiaries and assuming that all Acquisitions that have been consummated
during the period, any Asset Disposition and any Debt or other liabilities
repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period (and assuming that such Debt to be incurred bears
interest during any portion of the applicable measurement period prior to the
relevant Acquisition at the interest rate which is or would be in effect with
respect to such Debt as at the relevant date of determination).
Pro Rata: with respect to
(a)    any Canadian Lender, a percentage (rounded to the ninth decimal place)
determined (a) by dividing the amount of such Canadian Lender's Canadian
Revolver Commitment by the aggregate outstanding Canadian Revolver Commitments;
or (b) following termination of the Canadian Revolver Commitments, by dividing
the amount of such Canadian Lender's Canadian Revolver Loans and Canadian LC
Obligations by the aggregate outstanding Revolver Loans and Canadian LC
Obligations or, if all Canadian Revolver Loans and Canadian LC Obligations have
been paid in full and/or Cash Collateralized, by dividing such Canadian Lender's
and its Affiliates' remaining Canadian Obligations by the aggregate remaining
Canadian Obligations;
(b)    any U.S. Lender, a percentage (rounded to the ninth decimal place)
determined (a) by dividing the amount of such U.S. Lender's U.S. Revolver
Commitment by the aggregate outstanding U.S. Revolver Commitments; or (b)
following termination of the U.S. Revolver Commitments, by dividing the amount
of such U.S. Lender's U.S. Revolver Loans and U.S. LC Obligations by the
aggregate outstanding Revolver Loans and U.S. LC Obligations or, if all U.S.
Revolver Loans and U.S. LC Obligations have been paid in full and/or Cash
Collateralized, by dividing such U.S. Lender's and its Affiliates' remaining
U.S. Obligations by the aggregate remaining U.S. Obligations; and
(c)    any Lender, a percentage (rounded to the ninth decimal place) determined
(a) by dividing the amount of such Lender's Revolver Commitment by the aggregate
outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, by dividing the amount of such Lender's Loans and LC Obligations by
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full and/or Cash Collateralized, by dividing such
Lender's and its Affiliates' remaining Obligations by the aggregate remaining
Obligations.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
and (e) no Lien or seizure is imposed on assets of an Obligor, unless bonded and
stayed to the reasonable satisfaction of Agent.



38





--------------------------------------------------------------------------------




Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: Canadian Protective Advances and/or U.S. Protective
Advances, as the context requires.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets financed with such Debt and the proceeds thereof and
constituting a Capital Lease or a purchase money security interest under the UCC
or PPSA or a hypothec or a vendor hypothec under the Civil Code of Québec.
Qualified CFC Holding Company: a direct or indirect subsidiary of Parent that is
a U.S. Person, substantially all of the assets of which consist of Equity
Interests in one or more “controlled foreign corporations,” as defined in
Section 957 of the Code, or other Qualified CFC Holding Companies.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Reallocation: as defined in Section 2.1.1.
Reallocation Date: as defined in Section 2.1.1.
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced plus any reasonable fees and
expenses incurred in connection with such refinancing; (b) it has a final
maturity no sooner than, a weighted average life no less than, and an interest
rate no more than 2.0% greater per annum than (or that is otherwise on market
terms), the Debt being extended, renewed or refinanced; (c) it is subordinated
to the Obligations at least to the same extent as the Debt being extended,
renewed or refinanced or; (d) the representations, covenants and defaults
applicable to it are not materially less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced or otherwise are
consistent with market terms; (e) no additional Lien is granted to secure it;
and (f) no additional Person is obligated on such Debt.

39





--------------------------------------------------------------------------------




Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
Reimbursement Date: as defined in Section 2.3.2.
Rent and Charges Reserve: with respect to the Obligors’ leased locations in the
province of Quebec, the states of Pennsylvania, Virginia, Washington, and any
other state or province as determined by Agent in its Permitted Discretion (to
the extent Agent determines a landlord’s claim for rent may for any reason
(whether by operation of law or otherwise) have priority over the Lien of Agent
in any of the Collateral and a similar determination is made by Agent with
respect to other borrowers which are in a similar line of business as
Borrowers), the aggregate of (a) all past due rent and other amounts owing by an
Obligor to any landlord, warehouseman, processor, repairman, mechanic, shipper,
freight forwarder, broker or other Person who possesses any Collateral or could
assert a Lien on any Collateral; and (b) a reserve for rent or other charges
that could be payable to any such Person, unless, in the case of clause (a) or
(b), it has executed a Lien Waiver; provided that such reserve shall not exceed
one month’s rent for the applicable location.
Report: as defined in Section 13.2.3.
Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.
Reporting Date: (a) at any time Revolver Usage (excluding Letters of Credit in
an aggregate amount not exceeding $10,000,000) equals $0, by no later than 30
days after the end of each Fiscal Quarter, and (b) at any time Revolver Usage
(excluding Letters of Credit in an aggregate stated amount not exceeding
$10,000,000) is greater than $0, by no later than 20 days after the end of each
fiscal month; provided that if Revolver Usage (excluding Letters of Credit in an
aggregate stated amount not exceeding $10,000,000) is greater than $0 and
Availability is less than 12.5% of the aggregate Borrowing Base, by no later
than the second Business Day of each week.
Requesting Borrower: with respect to any Letter of Credit, shall mean the
Borrower requesting such Letter of Credit to be issued for the benefit of itself
or any of its Affiliates.
Required Lenders: Canadian Required Lenders and U.S. Required Lenders.
Reset Date: as defined in Section 5.4.1.
Restricted Investment: any Investment by an Obligor, other than (such permitted
Investments listed below, collectively, the “Permitted Investments”):
(a)     Investments in Subsidiaries and in minority Equity Interests to the
extent existing on the Closing Date; provided that any such minority Equity
Investments are set forth in the Closing Date Letter;
(b)    Investments held by the Obligors in the form of Cash Equivalents or
Foreign Cash Equivalents and, at such times as Parent and its Domestic
Subsidiaries and the Canadian Obligors collectively hold at least $50,000,000 of
cash and Cash Equivalents or the Payment

40





--------------------------------------------------------------------------------




Conditions are met, other Investments permitted by the Parent’s Investment
Policy (Effective May 25, 2010) which was transmitted to Agent on or prior to
the Closing Date, together with such changes thereto as may be reasonably
acceptable to Agent;
(c)    advances to officers, directors and employees of Parent and Subsidiaries
in an aggregate amount not to exceed $3,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes or
for the purchase of Equity Interests of Parent by such officers, directors and
employees;
(d)    Investments by an Obligor in another Obligor;
(e)    (i) Investments by an Obligor in a Subsidiary of Parent that is not an
Obligor or in minority Equity Investments in Persons organized under the laws of
any jurisdiction, so long as the Payment Conditions are satisfied immediately
before and after giving effect to the making of such Investment;
(f)    Investments by an Obligor in a Subsidiary of Parent that is not an
Obligor or in minority Equity Investments in Persons organized under the laws of
any jurisdiction in an aggregate amount not to exceed $20,000,000 at any time
outstanding so long as no Default or Event of Default exists immediately before
and after making any such Investment;
(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss;
(h)    Contingent Obligations permitted under Section 10.2.1;
(i)    Investments existing on the Closing Date and set forth on the Closing
Date Letter.
(j)    Investments by an Obligor in Secured Bank Product Obligations;
(k)    the endorsement of instruments for collection or deposit in the Ordinary
Course of Business;
(l)     Investments in respect to any publicly traded securities, which public
securities are traded in a U.S., Canadian or other recognized stock exchange
association, and which investment by Obligors shall not, unless the Payment
Conditions are satisfied before and after giving effect to the making of such
Investment, when taken together with investments in public securities by the
other Obligors, exceed $4,000,000 in the aggregate at any one time (valued at
original cost) plus the amount of proceeds from the sale of such publicly traded
securities;
(m)    (i) stock or obligations issued to any Obligor by any Person (or the
representative of such Person) in respect of Debt of such Person owing to Parent
or such Subsidiary in connection with the insolvency, bankruptcy, receivership
or reorganization of such Person or a composition or readjustment of the debts
of such Person; provided, that, in the case of any such stock or obligations
received by an Obligor, the original of any such stock or instrument evidencing
such obligations shall be promptly delivered to Agent for the benefit of the
Secured Parties to the extent required hereunder, upon Agent’s request, together
with such stock power,

41





--------------------------------------------------------------------------------




assignment or endorsement by such Obligor as Agent may request and (ii)
Investments received in connection with the bona fide settlement of any
defaulted indebtedness or other liability owed to Parent or any Subsidiary;
(n)    other Investments in an aggregate amount not to exceed $35,000,000 at any
time outstanding, provided that the Payment Conditions are satisfied before and
after giving effect to the making of any such Investment;
(o)    (i) advances of payroll payments to employees, officers, directors and
managers of Parent or any Subsidiary incurred in the Ordinary Course of Business
and (ii) Investments held in trusts with respect to obligations under
supplemental executive retirement plans, deferred compensation plans or similar
plans or obligations to officers, directors, employees and managers of Parent
and its Subsidiaries incurred in the Ordinary Course of Business;
(p)     advances in connection with purchases of goods or services or with
leases, in the Ordinary Course of Business;
(q)    Investments consisting of Liens permitted under Section 10.2.2;
(r)     Investments consisting of transactions permitted under Section 10.2.9;
(s)     loans and advances permitted under Section 10.2.7;
(t)     Permitted Acquisitions;
(u)     Investments in joint ventures to the extent required by, or made
pursuant to customary call or put options or buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; provided, that the Payment Conditions are satisfied before
and after giving effect to the making of any such Investment;
(v)    Investments by any Obligor in Hedging Agreements, Bank Products and other
banking or foreign exchange services; and
(w)     other Investments made solely from Excluded IP Asset Proceeds deposited
in the Excluded IP Asset Proceeds Account so long as immediately before and
after giving effect to any such Investment no Default or Event of Default
exists.
For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
returns on such Investment up to the original amount of such Investment.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower or other Obligor to grant Liens on any
assets or to declare or make Distributions.
Retail Store Inventory: Inventory of an Obligor that is classified on such
Obligor’s accounting system as “retail store inventory” in the Ordinary Course
of Business.
Revolver Commitment: the Canadian Revolver Commitment and/or the U.S. Revolver

42





--------------------------------------------------------------------------------




Commitment, as the context requires.
Revolver Commitments: the aggregate amount of Revolver Commitments of all
Lenders.
Revolver Loan: a Canadian Revolver Loan and/or a U.S. Revolver Loan, as the
context requires.
Revolver Termination Date: June 23, 2020.
Revolver Usage: the sum of the Canadian Revolver Usage and U.S. Revolver Usage.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
S&P: Standard & Poor's Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.
Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), the Government of Canada, the European Union or Her Majesty’s
Treasury.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by an Obligor to a Secured Bank Product Provider;
provided, that Secured Bank Product Obligations of an Obligor shall not include
its Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its branches or
Affiliates; and (b) any other Lender or Affiliate or branch of a Lender that is
providing a Bank Product, provided such provider delivers written notice to
Agent, in form and substance reasonably satisfactory to Agent, within 10 days
following the later of the Closing Date or creation of the Bank Product, (i)
describing the Bank Product and setting forth the maximum amount to be secured
by the Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 13.13.
Secured Parties: Canadian Secured Parties and/or U.S. Secured Parties, as the
context requires.
Security Documents: the Guaranties, Canadian Security Agreements, Equity
Interest Pledge Agreement, Deposit Account Control Agreements, Credit Card
Agreements and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as

43





--------------------------------------------------------------------------------




defined below) is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such Person
as they become absolute and matured; (c) is able to pay all of its debts as they
mature considering all financing alternatives and potential asset sales
reasonably available to them; (d) has capital that is not unreasonably small for
its business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not "insolvent"
within the meaning of Section 101(32) of the Bankruptcy Code or an “insolvent
person” as defined in the BIA; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. "Fair salable value" means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase.
Specified Obligor: an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.12.3).
Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency, which is used by spot rate in Agent’s principal foreign
exchange trading office; or (b) if such report is unavailable for any reason,
the spot rate for the purchase of the first currency with the second currency as
in effect during the preceding business day in Agent's principal foreign
exchange trading office for the first currency.
Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.
Subordinated Debt: Debt incurred by an Obligor that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
reasonably satisfactory to Agent.
Subsidiary: of a Person means a corporation, partnership, joint venture, limited
liability company, unlimited liability company or other business entity of which
a majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Parent.
Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a "swap" within the meaning of Section 1a(47) of the
Commodity Exchange Act.
Swingline Loan: a Canadian Swingline Loan and/or a U.S. Swingline Loan, as the
context requires.

44





--------------------------------------------------------------------------------




Synthetic Debt: with respect to any Person as of any date of determination
thereof, all obligations of such Person in respect of transactions entered into
by such Person that are intended to function primarily as a borrowing of funds
but are not otherwise included in the definition of “Debt” or as a liability on
the consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.
Synthetic Lease Obligation: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or Tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of the any debtor
relief laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority (including pursuant to any Foreign
Governmental Plan), including any interest, additions to tax or penalties
applicable thereto.
Termination Event: means (a) the whole or partial withdrawal of a Canadian
Obligor or any Subsidiary organized under the laws of Canada or any province or
territory thereof from a Canadian Defined Benefit Pension Plan during a plan
year; or (b) the filing of a notice to terminate in whole or in part of a
Canadian Defined Benefit Pension Plan; or (c) the institution of proceedings by
any Governmental Authority to terminate in whole or in part or have a trustee
appointed to administer a Canadian Defined Benefit Pension Plan.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
Unfunded Pension Liability: the excess of a Pension Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Pension Funding Rules for the applicable plan
year.
Unused Line Fee Rate: a per annum rate equal to 0.25%
Upstream Payment: (a) a Distribution by a Subsidiary of an Obligor to such
Obligor or (b) a Distribution by a non-Obligor Subsidiary of Parent to any other
Person that owns a direct Equity Interest in such Subsidiary, including any
Obligor, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Distribution is being made.
U.S. Accounts Formula Amount: 85% of the Value of Eligible Accounts of US
Obligors; provided, however, that such percentage shall be reduced by 1.0% for
each percentage point (or portion thereof) that the Dilution Percent applicable
to U.S. Borrowers exceeds 5%.
U.S. Availability: the U.S. Borrowing Base minus U.S. Revolver Usage.

45





--------------------------------------------------------------------------------




U.S. Availability Reserve: the sum (without duplication) of (a) the Rent and
Charges Reserve applicable to U.S. Obligors; (b) the U.S. Bank Product Reserve;
(c) the aggregate amount of liabilities secured by Liens upon U.S. Collateral
that are senior to Agent's Liens (but imposition of any such reserve shall not
waive an Event of Default arising therefrom); and (d) such additional reserves,
in such amounts and with respect to such matters related to the U.S. Obligors or
the U.S. Collateral, as Agent in its Permitted Discretion and subject to Section
2.1.1(c) may elect to impose from time to time; provided that the reserves
included in the U.S. Availability Reserve shall not be duplicative of the
eligibility criteria for Eligible Accounts, Eligible Credit Card Accounts or
Eligible Inventory; provided, however, that so long as no Default or an Event of
Default exists and Availability is in an amount greater than 25% of the
Borrowing Base, the U.S. Availability Reserves shall not include any Bank
Product Reserves.
U.S. Bank Product: any of the following products, services or facilities
extended to a U.S. Obligor by a U.S. Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services, other than Letters of Credit.
U.S. Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion and subject to Section 2.1.1(c) in
respect of Secured Bank Product Obligations of U.S. Obligors.
U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%.
U.S. Base Rate Revolver Loan: any U.S. Revolver Loan that bears interest based
on the U.S. Base Rate.
U.S. Borrower and U.S. Borrowers: as defined in the preamble to this Agreement
and any other U.S. Obligor that becomes a U.S. Borrower pursuant to Section
10.1.9(a).
U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate U.S. Revolver Commitments; or (b) the sum of the U.S.
Accounts Formula Amount, plus U.S. Credit Card Account Formula Amount, plus the
U.S. Inventory Formula Amount, plus at the option of Borrower Agent which is
reflected in the most recently delivered U.S. Borrowing Base Report, the U.S.
Cash Component, minus the U.S. Availability Reserve.
U.S. Borrowing Base Report: a report of the U.S. Borrowing Base by U.S.
Borrowers, in form and substance reasonably satisfactory to Agent.
U.S. Cash Component: the lesser of (a) $50,000,000 and (b) the amount of the
U.S. Eligible Cash.
U.S. Collateral: all Property described in Section 7.2, all Property described
in any Security Documents as security for any U.S. Obligations, and all other
Property of any U.S. Obligor that now or hereafter secures (or is intended to
secure) any U.S. Obligations.
U.S. Credit Card Account Formula Amount: 90% of the Value of Eligible Credit
Card Accounts of US Borrowers.

46





--------------------------------------------------------------------------------




U.S. Eligible Cash: cash of U.S. Borrower held in Deposit Accounts specified by
Borrower Agent and held at Bank of America or other depository institution
acceptable to Agent in its Permitted Discretion and subject to a Deposit Account
Control Agreement in favor of Agent; provided, that U.S. Borrower may not
withdraw any amounts from such Deposit Account if (a) a Default or an Event of
Default exists immediately prior to such withdrawal or will result after giving
effect to such withdrawal, (b) U.S. Borrower has failed to deliver an update to
the most recent delivered U.S. Borrowing Base Report immediately prior to such
withdrawal reflecting the updated U.S. Eligible Cash amount after giving effect
to such withdrawal (or, at the election of the Borrower Agent, reflecting the
updated U.S. Eligible Cash amount after giving effect to any deposit to such
Deposit Account), or (c) a U.S. Overadvance or Overadvance exists immediately
prior to such withdrawal or will result after giving effect to such withdrawal.
U.S. Floating LIBOR: for any day, a per annum rate equal to LIBOR in effect on
such day for a 30 day Interest Period.
U.S. Floating LIBOR Loan: each set of U.S. Revolver Loans bearing interest based
upon U.S. Floating LIBOR.
U.S. Guarantor: each Guarantor which executes or joins this Agreement as a “U.S.
Guarantor.”
U.S. Inventory Formula Amount:
(a)    At any time prior to the completion of an initial appraisal of Inventory
of U.S. Borrowers with results acceptable to Agent in its Permitted Discretion
or, at the election of Agent in its Permitted Discretion at any time the “issue
date” of an appraisal of Inventory of U.S. Borrowers that has been deemed
acceptable by Agent has passed by more than 1 year: the sum of (1) 70% of the
Value of Eligible Inventory of U.S. Borrowers plus (2) at the option of Borrower
Agent which is reflected in the most recently delivered U.S. Borrowing Base
Report, the lesser of (x) 70% of the Value of Eligible In-Transit Inventory of
U.S. Borrowers and (y) $25,000,000; provided, that so long as no Default or
Event of Default exists, such percentages shall be increased to 72.5% commencing
on January 15th of each year continuing until May 15th of such year; and
(b)    At any time after the completion of an initial appraisal of Inventory of
U.S. Borrowers with results acceptable to Agent in its Permitted Discretion and,
at the election of Agent in its Permitted Discretion at any time the “issue
date” of an appraisal of Inventory of U.S. Borrowers that has been deemed
acceptable by Agent has passed by less than 1 year: the sum of (1) 90% of the
NOLV Percentage of the Value of Eligible Inventory of U.S. Borrowers plus (2) at
the option of Borrower Agent which is reflected in the most recently delivered
U.S. Borrowing Base Report, the lesser of (x) 90% of the NOLV Percentage of the
Value of Eligible In-Transit Inventory of U.S. Borrowers and (y) $25,000,000;
provided, that so long as no Default or Event of Default exists, such
percentages shall be increased to 92.5% commencing on January 15th of each year
continuing until May 15th of such year.
U.S. LC Obligations: the sum of (a) all amounts owing by U.S. Borrowers for
drawings under Letters of Credit issued at the request of U.S. Borrowers; and
(b) the Stated Amount of all outstanding Letters of Credit issued at the request
of U.S. Borrowers.

47





--------------------------------------------------------------------------------




U.S. Lender: Bank of America and each other Lender that has issued a U.S.
Revolver Commitment.
U.S. LIBOR Loan: each set of U.S. LIBOR Revolver Loans having a common length
and commencement of Interest Period.
U.S. LIBOR Revolver Loan: a U.S. Revolver Loan that bears interest based on
LIBOR.
U.S. Obligations: on any date, the portion of the Obligations outstanding that
are owing by any U.S. Obligor under the Loan Documents.
U.S. Obligor: each U.S. Borrower or Guarantor of the U.S. Obligations.
U.S. Overadvance: as defined in Section 2.1.5.
U.S. Overadvance Loan: a U.S. Base Rate Revolver Loan made when a U.S.
Overadvance exists or is caused by the funding thereof.
U.S. Protective Advances: as defined in Section 2.1.6.
U.S. Required Lenders: two or more unaffiliated (or of these are not more than
one, one) U.S. Secured Parties holding more than 50% of (a) the aggregate
outstanding U.S. Revolver Commitments; or (b) following termination of the U.S.
Revolver Commitments, the aggregate outstanding U.S. Revolver Loans and LC
Obligations of U.S. Borrowers or, if all U.S. Revolver Loans and LC Obligations
of U.S. Borrowers have been Paid in Full, the aggregate remaining U.S.
Obligations; provided, however, that U.S. Revolver Commitments, U.S. Revolver
Loans and other U.S. Obligations held by a Defaulting Lender and its Affiliates
and branches shall be disregarded in making such calculation, but any related
Fronting Exposure shall be deemed held as a U.S. Revolver Loan or LC Obligation
of U.S. Borrowers by the U.S. Secured Party that funded the applicable U.S.
Revolver Loan or issued the applicable Letter of Credit.
U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1, as hereafter modified pursuant to
Section 2.1.7 or Section 2.2 or an Assignment to which it is a party.
U.S. Revolver Commitments: means the aggregate amount of such U.S. Revolver
Commitments of all U.S. Lenders.
U.S. Revolver Loan: a loan made pursuant to Section 2.1, and any U.S. Swingline
Loan, U.S. Overadvance Loan or U.S. Protective Advance.
U.S. Revolver Usage: (a) the aggregate amount of outstanding U.S. Revolver
Loans; plus (b) the aggregate Stated Amount of outstanding Letters of Credit
issued at the request of U.S. Borrower, except to the extent Cash Collateralized
by Borrowers; plus (c) any Canadian Revolver Loans or Letters of Credit issued
at the request of Canadian Borrowers which are in excess of the Canadian
Borrowing Base (without giving effect to the addition of the U.S. Availability
to the definition).
U.S. Secured Parties: Agent, Issuing Bank, U.S. Lenders and Secured Bank Product

48





--------------------------------------------------------------------------------




Providers.
U.S. Swingline Loan: any Borrowing of U.S. Base Rate Revolver Loans funded with
Agent's funds, until such Borrowing is settled among U.S. Lenders or repaid by
U.S. Borrowers.
U.S. Person: "United States Person" as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.11.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a moving average cost basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been claimed by the
Account Debtor or any other Person; provided, that to the extent any portion of
Accounts subject to returns, rebates, discounts, credits, allowances or Taxes
have been deemed ineligible under the Eligible Accounts criteria, there shall
not be a reduction for such items in determining the value of Accounts.
Wholesale Inventory: Inventory of an Obligor that is classified on such
Obligor’s accounting system as “wholesale inventory” in the Ordinary Course of
Business.
1.2    Accounting Terms.
1.2.1    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements of
Parent and its subsidiaries for the fiscal year ended January 31, 2015, except
as otherwise specifically prescribed herein.
1.2.2    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, Borrowers shall notify Agent of such change and either Parent or Agent
shall so request, Agent, the Lenders and Parent shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) Parent
shall provide to Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
1.3    Uniform Commercial Code; PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of California or, if
applicable the PPSA, from time to time: "Chattel Paper," "Commercial Tort
Claim," "Document" (in the PPSA, a "document of title"), "Equipment," "General
Intangibles (in the PPSA, "intangibles")," "Goods," "Instrument," "Investment
Property," "Letter-of-Credit Right," “Securities Account” and "Supporting
Obligation."

49





--------------------------------------------------------------------------------




1.4    Certain Matters of Construction. The terms "herein," "hereof,"
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular Section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, "from" means "from and including,"
and "to" and "until" each mean "to but excluding." The terms "including" and
"include" shall mean "including, without limitation" and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any Section
mean, unless the context otherwise requires, a Section of this Agreement; (d)
any exhibits or schedules mean, unless the context otherwise requires, exhibits
and schedules attached hereto, which are hereby incorporated by reference; (e)
any Person include successors and assigns; (f) time of day mean time of day in
the Applicable Time Zone; or (g) discretion of Agent, Issuing Bank or any Lender
mean the sole and absolute discretion of such Person. All determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time. Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with GAAP).
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents. No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision. Reference to a Borrower's "knowledge" or similar concept means actual
knowledge of a Senior Officer, or knowledge that a Senior Officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter. For purposes of any Collateral
located in the Province of Québec or charged by any deed of hypothec (or any
other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (i) “personal property” shall be deemed to include “movable
property”, (ii) “real property” shall be deemed to include “immovable property”,
(iii) “tangible property” shall be deemed to include “corporeal property”, (iv)
“intangible property” shall be deemed to include “incorporeal property”, (v)
“security interest” and “mortgage” shall be deemed to include a “hypothec”, (vi)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (viii) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (x) an “agent” shall be deemed to include a
“mandatary”, and (xi) “gross negligence or willful misconduct” shall be deemed
to include “gross or intentional fault”. The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette

50





--------------------------------------------------------------------------------




convention et les autres documents de crédit soient rédigés en langue anglaise
seulement et que tous les documents, y compris tous avis, envisagés par cette
convention et les autres documents peuvent être rédigés en langue anglaise
seulement.
1.5    Currency Equivalents.
1.5.1    Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
Equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate. Borrowers shall report Value and other Borrowing Base
components to Agent in the currency invoiced by Borrowers or shown in Borrowers'
financial records, and unless expressly provided otherwise, shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.
1.5.2    Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
("Agreement Currency") into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency ("Judgment
Currency") other than the Agreement Currency, an Obligor shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. This indemnity shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement and the other Loan Documents and shall give rise to
a separate and independent cause of action. If the purchased amount is greater
than the sum originally due, Agent shall return the excess amount to such
Obligor (or to the Person legally entitled thereto).
Section 2.    CREDIT FACILITIES
2.1    Revolver Commitment.
2.1.1    Revolver Loans.
(a)    Canadian Revolver Loans. Each Canadian Lender agrees, severally on a Pro
Rata basis up to its Canadian Revolver Commitment, on the terms set forth
herein, to make Canadian Revolver Loans to Canadian Borrowers from time to time
through the Commitment Termination Date. The Canadian Revolver Loans may be
repaid and reborrowed as provided herein. In no event shall Canadian Lenders
have any obligation to honor a request for a Canadian Revolver Loan if (i)
Canadian Revolver Usage at such time plus the requested Canadian Revolver Loan
would exceed the Canadian Borrowing Base or (ii) the sum of the Canadian
Revolver Usage at such time plus the requested Canadian Revolver Loan plus the
U.S. Revolver Usage at such time would exceed the aggregate Borrowing Base. Each
Canadian Revolver Loan shall be funded and repaid in Available Currency.

51





--------------------------------------------------------------------------------




(b)    U.S. Revolver Loans. Each U.S. Lender agrees, severally on a Pro Rata
basis up to its U.S. Revolver Commitment, on the terms set forth herein, to make
U.S. Revolver Loans to U.S. Borrowers from time to time through the Commitment
Termination Date. The U.S. Revolver Loans may be repaid and reborrowed as
provided herein. In no event shall U.S. Lenders have any obligation to honor a
request for a U.S. Revolver Loan if (i) U.S. Revolver Usage at such time plus
the requested U.S. Revolver Loan would exceed the U.S. Borrowing Base or (ii)
the sum of the U.S. Revolver Usage at such time plus the requested U.S. Revolver
Loan plus the Canadian Revolver Usage at such time would exceed the aggregate
Borrowing Base. Each U.S. Revolver Loan shall be funded and repaid in Available
Currency.
(c)    Agent shall have the right (but not the obligation) upon not less than
three (3) Business Days’ prior notice to Borrower Agent but no notice shall be
required as long as a Default or an Event of Default has occurred and is
continuing, in the exercise of its Permitted Discretion, to establish and
increase or decrease Rent and Charges Reserves, Canadian Bank Product Reserves,
U.S. Bank Product Reserves, Canadian Priority Payable Reserves, other reserves
comprising Canadian Availability Reserves or U.S. Availability Reserves or any
adjustment to Borrowing Base under Sections 8.1.1 or 8.1.2 (provided further
that, if after the delivery of such notice the Borrower Agent notifies Agent
that it desires to discuss the changes described therein, then Agent will
discuss such changes with the Borrower Agent, provided that nothing in this
proviso shall obligate Agent to eliminate, reduce, or delay any such changes).
(d)     The amount of any U.S. Availability Reserve or Canadian Availability
Reserve established by Agent shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve and
shall not be duplicative of any other reserve established and currently
maintained. Upon establishment or increase in reserves, Agent agrees to make
itself available to discuss the reserve or increase, and Obligors may take such
action as may be required so that the event, condition, circumstance, or fact
that is the basis for such reserve or increase no longer exists, in a manner and
to the extent reasonably satisfactory to Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of
Agent to establish or change such reserves in its Permitted Discretion, unless
Agent shall have determined, in its Permitted Discretion, that the event,
condition, other circumstance, or fact that was the basis for such reserves or
such change no longer exists or has otherwise been adequately addressed by
Borrowers.
2.1.2    Notes. Revolver Loans and interest accruing thereon shall be evidenced
by the records of Agent and the applicable Lender. At the request of a Lender,
the applicable Borrower shall deliver promissory note(s) to such Lender,
evidencing its Revolver Loan(s).
2.1.3    Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt, including all outstanding amounts
owed with respect to the credit facilities for which JPMorgan Chase Bank is
acting as agent; (b) to pay fees and transaction expenses associated with the
closing of this credit facility; (c) to pay Obligations in accordance with this
Agreement; and (d) for lawful corporate purposes of Parent and its Subsidiaries,
including working capital. Borrowers shall not, directly or, or to the knowledge
of a Senior Officer of a Borrower, indirectly, use any Letter of Credit or
Revolver Loan proceeds,

52





--------------------------------------------------------------------------------




nor use, lend, contribute or otherwise make available any Letter of Credit or
Revolver Loan proceeds to any Subsidiary, joint venture partner or other Person,
(i) to fund any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of issuance of the Letter of Credit or funding
of the Revolver Loan, is the subject of any Sanction; or (ii) in any manner that
would result in a violation of a Sanction by any Person (including any Secured
Party or other Person participating in a transaction).
2.1.4    Voluntary Reduction or Termination of Revolver Commitments.
(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
5 days prior written notice to Agent, Borrowers may, at their option, terminate
the Revolver Commitments and this credit facility. Subject to clause (c) below,
any notice of termination given by Borrowers shall be irrevocable. On the
termination date, Borrowers shall make Full Payment of all Obligations.
(b)    Borrowers may permanently reduce the Canadian Revolver Commitments or
U.S. Revolver Commitments, on a ratable basis for all applicable Lenders, upon
at least 10 days prior written notice to Agent, which notice shall specify the
amount of the reduction and shall be irrevocable once given. Each reduction
shall be in a minimum amount of $5,000,000, or an increment of $5,000,000 in
excess thereof. At no time shall the aggregate Revolver Commitments be reduced
to an amount less than $75,000,000.
(c)    Notwithstanding anything to the contrary contained herein, any notice of
prepayment or Commitment reallocation, reduction or termination, as the case may
be, delivered by Borrower Agent may state that such notice is conditioned upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or the occurrence of some other event or
condition, in which case such notice may be revoked by Borrower Agent (by notice
to Agent on or prior to the specified effective date) if such condition is not
satisfied.
2.1.5    Overadvances.
(a)    Canadian Overadvances. If Canadian Revolver Usage exceeds the Canadian
Borrowing Base ("Canadian Overadvance") at any time, the excess amount shall be
payable by Canadian Borrowers on demand by Agent, but all such Canadian Revolver
Loans shall nevertheless constitute Obligations secured by the Canadian
Collateral and entitled to all benefits of the Loan Documents. Unless it has
contemporaneously received written notification from Canadian Required Lenders
to the contrary, Agent may require Canadian Lenders to honor requests for
Canadian Overadvance Loans and to forbear from requiring Canadian Borrowers to
cure a Canadian Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Canadian Overadvance does not continue for more than
30 consecutive days (and no Canadian Overadvance may exist for at least five
consecutive days thereafter before further Canadian Overadvance Loans are
required), and (ii) the Canadian Overadvance is not known by Agent to exceed
$10,000,000; and (b) regardless of whether an Event of Default exists, if Agent
discovers a Canadian Overadvance not previously known by it to exist, as long as
from the date of such discovery the Canadian Overadvance is not increased by
more than $5,000,000 and does not continue for more than 30 consecutive days. In
no event shall Canadian Overadvance Loans be required that would

53





--------------------------------------------------------------------------------




cause (i) Canadian Revolver Usage to exceed the aggregate Canadian Revolver
Commitments or (ii) Revolver Usage to exceed the aggregate Revolver Commitments.
Any funding of a Canadian Overadvance Loan or sufferance of a Canadian
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. In no event shall Canadian Borrowers or other Canadian
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.
(b)    U.S. Overadvances. If U.S. Revolver Usage exceeds the U.S. Borrowing Base
("U.S. Overadvance") at any time, the excess amount shall be payable by U.S.
Borrower on demand by Agent, but all such U.S. Revolver Loans shall nevertheless
constitute Obligations secured by the U.S. Collateral and entitled to all
benefits of the Loan Documents. Unless it has contemporaneously received written
notification from U.S. Required Lenders to the contrary, Agent may require U.S.
Lenders to honor requests for U.S. Overadvance Loans and to forbear from
requiring U.S. Borrowers to cure a U.S. Overadvance, (a) when no other Event of
Default is known to Agent, as long as (i) the U.S. Overadvance does not continue
for more than 30 consecutive days (and no U.S. Overadvance may exist for at
least five consecutive days thereafter before further U.S. Overadvance Loans are
required), and (ii) the U.S. Overadvance is not known by Agent to exceed
$10,000,000; and (b) regardless of whether an Event of Default exists, if Agent
discovers a U.S. Overadvance not previously known by it to exist, as long as
from the date of such discovery the U.S. Overadvance is not increased by more
than $5,000,000 and does not continue for more than 30 consecutive days. In no
event shall U.S. Overadvance Loans be required that would cause (i) U.S.
Revolver Usage to exceed the aggregate U.S. Revolver Commitments or (ii)
Revolver Usage to exceed the aggregate Revolver Commitments. Any funding of a
U.S. Overadvance Loan or sufferance of a U.S. Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby. In no event
shall U.S. Borrower or other U.S. Obligor be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.
2.1.6    Protective Advances.
(a)    Canadian Protective Advances. Agent (acting through its Canada branch)
shall be authorized, in its discretion, at any time that any conditions in
Section 6 are not satisfied, to make Canadian Prime Rate Revolver Loans
("Canadian Protective Advances") (a) up to an aggregate amount of 10% of the
Canadian Borrowing Base outstanding at any time, if Agent deems such Canadian
Revolver Loans necessary or desirable to preserve or protect Canadian
Collateral, or to enhance the collectability or repayment of Canadian
Obligations, as long as such Canadian Revolver Loans do not cause (i) Canadian
Revolver Usage to exceed the aggregate Canadian Revolver Commitments or (ii)
Revolver Usage to exceed the aggregate Revolver Commitments; or (b) to pay any
other amounts chargeable to Canadian Obligors under any Loan Documents,
including interest, costs, fees and expenses. Canadian Lenders shall participate
on a Pro Rata basis in Canadian Protective Advances outstanding from time to
time. Canadian Required Lenders may at any time revoke Agent's authority to make
further Canadian Protective Advances under clause (a) by written notice to
Agent. Absent such revocation, Agent's determination that funding of a Canadian
Protective Advance is appropriate shall be conclusive.



54





--------------------------------------------------------------------------------




(b)    U.S. Protective Advances. Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied, to make U.S.
Base Rate Revolver Loans ("U.S. Protective Advances") (a) up to an aggregate
amount of 10% of the U.S. Borrowing Base outstanding at any time, if Agent deems
such U.S. Revolver Loans necessary or desirable to preserve or protect U.S.
Collateral, or to enhance the collectability or repayment of U.S. Obligations,
as long as such U.S. Revolver Loans do not cause (i) U.S. Revolver Usage to
exceed the aggregate U.S. Revolver Commitments or (ii) Revolver Usage to exceed
the aggregate Revolver Commitments; or (b) to pay any other amounts chargeable
to U.S. Obligors under any Loan Documents, including interest, costs, fees and
expenses. U.S. Lenders shall participate on a Pro Rata basis in U.S. Protective
Advances outstanding from time to time. U.S. Required Lenders may at any time
revoke Agent's authority to make further U.S. Protective Advances under clause
(a) by written notice to Agent. Absent such revocation, Agent's determination
that funding of a U.S. Protective Advance is appropriate shall be conclusive.
2.1.7    Increase in Revolver Commitments.
(a)    U.S. Borrowers may request an increase in U.S. Revolver Commitments from
time to time upon notice to Agent, as long as the requested increase is in a
minimum amount of $10,000,000 and is offered on the same terms as existing U.S.
Revolver Commitments, except for a closing fee specified by U.S. Borrowers.
Agent shall promptly notify U.S. Lenders of the requested increase and, within
10 Business Days thereafter, each U.S. Lender shall notify Agent if and to what
extent such U.S. Lender commits to increase its U.S. Revolver Commitment. Any
U.S. Lender not responding within such period shall be deemed to have declined
an increase. If U.S. Lenders fail to commit to the full requested increase,
Eligible Assignees may issue additional U.S. Revolver Commitments and become
U.S. Lenders hereunder. Agent may allocate, in its discretion, the increased
U.S. Revolver Commitments among committing U.S. Lenders and, if necessary,
Eligible Assignees. Provided the conditions set forth in Section 6.2 are
satisfied, total U.S. Revolver Commitments shall be increased by the requested
amount (or such lesser amount committed by U.S. Lenders and Eligible Assignees)
on a date agreed upon by Agent and Borrower Agent, but no later than 45 days
following U.S. Borrowers' increase request. Agent, U.S. Borrowers, and new and
existing U.S. Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in and allocations of U.S.
Revolver Commitments. On the effective date of an increase, the U.S. Revolver
Usage and other exposures under the U.S. Revolver Commitments shall be
reallocated among Lenders, and settled by Agent if necessary, in accordance with
Lenders' adjusted shares of such U.S. Revolver Commitments.
(b)    Canadian Borrowers may request an increase in Canadian Revolver
Commitments from time to time upon notice to Agent, as long as the requested
increase is in a minimum amount of $5,000,000 and is offered on the same terms
as existing Canadian Revolver Commitments, except for a closing fee specified by
Canadian Borrowers. Agent shall promptly notify Canadian Lenders of the
requested increase and, within 10 Business Days thereafter, each Canadian Lender
shall notify Agent if and to what extent such Canadian Lender commits to
increase its Canadian Revolver Commitment. Any Canadian Lender not responding
within such period shall be deemed to have declined an increase. If Canadian
Lenders fail to commit to the full requested increase, Eligible Assignees may
issue

55





--------------------------------------------------------------------------------




additional Canadian Revolver Commitments and become Canadian Lenders hereunder.
Agent may allocate, in its discretion, the increased Canadian Revolver
Commitments among committing Canadian Lenders and, if necessary, Eligible
Assignees. Provided the conditions set forth in Section 6.2 are satisfied, total
Canadian Revolver Commitments shall be increased by the requested amount (or
such lesser amount committed by Canadian Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrower Agent, but no later than 45 days
following Canadian Borrowers’ increase request. Agent, Canadian Borrowers, and
new and existing Canadian Lenders shall execute and deliver such documents and
agreements as Agent deems appropriate to evidence the increase in and
allocations of Canadian Revolver Commitments. On the effective date of an
increase, the Canadian Revolver Usage and other exposures under the Canadian
Revolver Commitments shall be reallocated among Lenders, and settled by Agent if
necessary, in accordance with Lenders' adjusted shares of such Canadian Revolver
Commitments.
(c)    After giving effect to any increases under clauses (a) and (b) above, the
aggregate Revolver Commitments shall not exceed $300,000,000.
(d)    No more than 5 increases are made under clauses (a) and (b) above.
2.2    Commitment Adjustment.
2.2.1    Reallocation Mechanism. Borrower Agent may request that Canadian
Lenders and U.S. Lenders (that are also Canadian Lenders) change the then
current allocation of their respective Revolver Commitments in order to effect
an increase or decrease of such respective Revolver Commitments, with any such
increase or decrease in their Canadian Revolver Commitments to Canadian
Borrowers to be accompanied by a concurrent and equal decrease or increase, as
applicable, in their U.S. Revolver Commitments (each, a "Reallocation"). Any
such Reallocation shall be subject to the following conditions: (i) Borrower
Agent shall have provided to Agent a written notice (in reasonable detail) at
least ten (10) Business Days prior to the requested effective date (which
effective date shall be the first day of the subsequent Fiscal Quarter) of such
Reallocation (the "Reallocation Date") setting forth the proposed Reallocation
Date and the amounts of the proposed Revolver Commitments reallocations to be
effected, (ii) any such Reallocation shall increase or decrease the applicable
Revolver Commitments in increments of $1,000,000, and, after giving effect to
any such Reallocation, the aggregate Canadian Revolver Commitments shall not
exceed the lesser of $75,000,000 or 50% of the aggregate Revolver Commitments,
(iii) after giving effect to the Reallocation, each Lender that is both a U.S.
Lender and a Canadian Lender (or one or more Affiliates or branches of such
Lender) shall hold the same Pro Rata share of all of the Revolver Commitments to
the Borrowers (it being understood that the U.S. Revolver Commitments of any
U.S. Lender who is not also a Canadian Lender shall not be decreased or
increased after giving effect to such Reallocation), (iv) no Default or Event of
Default shall have occurred and be continuing either as of the date of such
request or on the Reallocation Date (both immediately before and after giving
effect to such Reallocation), (v) any increase or decrease in a Revolver
Commitment of a Lender in its respective Canadian Revolver Commitment or U.S.
Revolver Commitment shall result in a concurrent decrease or increase in in its
respective Canadian Revolver Commitment or U.S. Revolver Commitment such that
the sum of all the Revolver Commitments of such Lender after giving effect to
such Reallocation shall equal the aggregate

56





--------------------------------------------------------------------------------




amount of the Revolver Commitments of such Lender in effect immediately prior to
such Reallocation, (vi) after giving effect to such Reallocation, no Overadvance
would exist or would result therefrom, (vii) at least three (3) Business Days
prior to the proposed Reallocation Date, a Senior Officer of Borrower Agent
shall have delivered to Agent a certificate certifying as to compliance with
preceding clauses (i) through (vi) and demonstrating (in reasonable detail) the
calculations required in connection therewith, and (vii) Agent consents to such
Reallocation in its Permitted Discretion.
2.2.2    Reallocations Generally. Agent shall promptly notify such Lenders of
the Reallocation Date and the amount of the affected Revolver Commitment of such
Lenders as a result thereof. The respective Pro Rata shares of Lenders shall
thereafter, to the extent applicable, be determined based on such reallocated
amounts (subject to any subsequent changes thereto).
2.3    Letter of Credit Facility.
2.3.1    Issuance of Letters of Credit. Issuing Bank shall issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Revolver Commitment Termination Date, if earlier), on the terms
set forth herein, including the following:
(a)    Each Borrower acknowledges that Issuing Bank's issuance of any Letter of
Credit is conditioned upon Issuing Bank's receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Agent or Canadian Required Lenders (if Requesting Borrower is a Canadian
Borrower) or U.S. Required Lenders (if Requesting Borrower is a U.S. Borrower)
that a LC Condition has not been satisfied, Issuing Bank shall not issue the
requested Letter of Credit. Prior to receipt of any such notice, Issuing Bank
shall not be deemed to have knowledge of any failure of LC Conditions.
(b)    Letters of Credit may be requested by any U.S. Borrower to support
obligations of such U.S. Borrower or on behalf of any Subsidiary of such
Borrower (other than a Canadian Obligor) incurred in the Ordinary Course of
Business, or as otherwise approved by Agent. Letters of Credit may be requested
by Canadian Borrowers to support obligations of Canadian Borrowers or on behalf
of any Subsidiary of Canadian Borrowers incurred in the Ordinary Course of
Business, or as otherwise approved by Agent. Increase, renewal or extension of a
Letter of Credit shall be treated as issuance of a new Letter of Credit, except
that Issuing Bank may require a new LC Application in its discretion.
(c)    Each Borrower assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary with respect to the Letters of Credit issued
at the request of such Borrower. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality,

57





--------------------------------------------------------------------------------




quantity, condition, packing, value or delivery of any goods purported to be
represented by any LC Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any LC Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any LC Documents or of any endorsements thereon;
the time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or LC Documents; any deviation from instructions, delay, default or fraud
by any shipper or other Person in connection with any goods, shipment or
delivery; any breach of contract between a shipper or vendor and an Obligor;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of Issuing Bank, Agent or any Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of Issuing Bank under the Loan Documents shall be cumulative. Issuing
Bank shall be fully subrogated to the rights and remedies of each beneficiary
whose claims against any Borrower are discharged with proceeds of any Letter of
Credit to the extent permitted under Applicable Law.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
(e)    All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
2.3.2    Reimbursement; Participations.
(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Requesting Borrower shall pay to Issuing Bank, on the same day ("Reimbursement
Date"), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Floating Rate Loans (based on the U.S.
Base Rate or Canadian Prime Rate, as applicable) from the Reimbursement Date
until payment by such Requesting Borrower. The obligation of U.S. Borrowers to
reimburse Issuing Bank for any payment made under a Letter of Credit requested
by a U.S. Borrower shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Requesting Borrower may have at any time against the
beneficiary. The obligation of Canadian Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit requested by Canadian Borrowers shall
be absolute, unconditional, irrevocable, and

58





--------------------------------------------------------------------------------




shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
that Requesting Borrower may have at any time against the beneficiary. Whether
or a Notice of Borrowing has been submitted on behalf of a Requesting Borrower,
such Requesting Borrower shall be deemed to have requested a Borrowing of
Floating Rate Loans (based on the U.S. Base Rate or Canadian Prime Rate, as
applicable) in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender shall fund its Pro Rata share of such
Borrowing whether or not the Revolver Commitments have terminated, a Canadian
Overadvance, U.S. Overadvance or an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied.
(b)    Upon issuance of a Letter of Credit, each Lender providing a Revolver
Commitment to the Requesting Borrower shall be deemed to have irrevocably and
unconditionally purchased from Issuing Bank, without recourse or warranty, an
undivided Pro Rata interest and participation in all LC Obligations of the
Requesting Borrower relating to such Letter of Credit. Issuing Bank is issuing
Letters of Credit in reliance upon this participation. If Issuing Bank makes any
payment under a Letter of Credit and the Requesting Borrower does not reimburse
such payment on the Reimbursement Date, Agent shall promptly notify the Lenders
providing a Revolver Commitment to the Requesting Borrower and each such Lender
shall within one Business Day after such notice pay to Agent, for the benefit of
Issuing Bank, the Lender's Pro Rata share of such payment. Upon request by a
Lender, Issuing Bank shall provide copies of Letters of Credit and LC Documents
in its possession at such time.
(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank's payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Requesting Borrower's protection) or that does not materially prejudice a
Requesting Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit's
expiration date if authorized by the UCC or applicable customs or practices; or
any setoff or defense that an Obligor may have with respect to any Obligations.
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to any Letter of
Credit, Collateral, LC Document or Obligor. Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.



59





--------------------------------------------------------------------------------




(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.
2.3.3    Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event
of Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 20 Business Days, then
Requesting Borrower shall, at Issuing Bank's or Agent's request, Cash
Collateralize all outstanding Letters of Credit. Requesting Borrower shall, at
Issuing Bank's or Agent's request at any time, Cash Collateralize the Fronting
Exposure of any Defaulting Lender (after giving effect to the reallocation
pursuant to Section 4.2.1). If Requesting Borrower fails to provide any Cash
Collateral as required hereunder, Lenders providing a Revolver Commitment to
such Requesting Borrower may (and shall upon direction of Agent) advance, as
Floating Rate Loans (based on the U.S. Base Rate or Canadian Prime Rate, as
applicable), the amount of Cash Collateral required (whether or not the Revolver
Commitments have terminated, a Canadian Overadvance exists, a U.S. Overadvance
exists or an Overadvance exists or the conditions in Section 6 are satisfied).
2.3.4    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers. From the effective date of such resignation,
Issuing Bank shall have no obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank, which, as long as no Default or Event of Default exists, shall be
reasonably acceptable to the Borrower Agent.
Section 3.    INTEREST, FEES AND CHARGES
3.1    Interest.
3.1.1    Rates and Payment of Interest.
(a)    The Obligations shall bear interest as follows:
(i) if a Canadian Prime Rate Revolver Loan, at the Canadian Prime Rate in effect
from time to time, plus the Applicable Margin for Canadian Prime Rate Revolver
Loans;
(ii) if a Canadian BA Rate Revolver Loan, at the BA Rate for the applicable
Interest Period, plus the Applicable Margin for Canadian BA Rate Revolver Loans;
(iii) if any other Canadian Obligation (including, to the extent permitted by
law, interest not paid when due), at the Canadian Prime Rate in effect from time
to time, plus the Applicable Margin for Canadian Prime Rate Revolver Loans;

60





--------------------------------------------------------------------------------




(iv) if a U.S. Base Rate Revolver Loan, at the U.S. Base Rate in effect from
time to time, plus the Applicable Margin for U.S. Base Rate Revolver Loans;
(v) if a U.S. LIBOR Revolver Loan, at U.S. LIBOR for the applicable Interest
Period, plus the Applicable Margin for U.S. LIBOR Revolver Loans;
(vi) if a U.S. Floating LIBOR Loan, at the U.S. Floating LIBOR, plus the
Applicable Margin for U.S. LIBOR Revolver Loans; and
(vii) if any other U.S. Obligation (including, to the extent permitted by law,
interest not paid when due), at the U.S. Base Rate in effect from time to time,
plus the Applicable Margin for U.S. Base Rate Revolver Loans.
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.
(c)    Interest shall accrue from the date a Revolver Loan is advanced or other
Obligation is payable, until paid in full by Borrowers. Interest accrued on the
Revolver Loans shall be due and payable in arrears, (i) on the first day of each
month; (ii) on any date of prepayment, with respect to the principal amount of
Revolver Loans being prepaid; and (iii) on the Commitment Termination Date.
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand. Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.
3.1.2    Application of LIBOR and Canadian BA Rate to Outstanding Revolver
Loans.
(a)    Canadian Borrowers may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation, elect to convert any portion of the Canadian
Prime Rate Revolver Loans to, or to continue any Canadian BA Rate Loan at the
end of its Interest Period as, a Canadian BA Rate Loan. During any Default or
Event of Default, Agent may (and shall at the direction of Canadian Required
Lenders) declare that no Canadian BA Rate Loan may be made, converted or
continued as a Canadian BA Rate Loan.
(b)    Whenever Canadian Borrowers desire to convert or continue Canadian
Revolver Loans as Canadian BA Rate Loans, Borrower Agent shall give Agent a
Notice of Conversion/Continuation, no later than 12:00 p.m. (Applicable Time
Zone) at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Canadian Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Canadian Revolver Loans to be
converted or continued, the conversion or continuation date (which shall

61





--------------------------------------------------------------------------------




be a Business Day), and the duration of the Interest Period (which shall be
deemed to be 30 days if not specified). If, upon the expiration of any Interest
Period for any Canadian BA Rate Loan, Canadian Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, it shall be deemed to have elected
to convert such Canadian Revolver Loan into a Canadian Prime Rate Revolver Loan.
Agent does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate described in the definition of BA Rate.
(c)    U.S. Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the U.S. Base Rate
Revolver Loans to, or to continue any U.S. LIBOR Loan at the end of its Interest
Period as, a U.S. LIBOR Loan. During any Default or Event of Default, Agent may
(and shall at the direction of U.S. Required Lenders) declare that no U.S.
Revolver Loan may be made, converted or continued as a U.S. LIBOR Loan.
(d)    Whenever U.S. Borrowers desire to convert or continue U.S. Revolver Loans
as U.S. LIBOR Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 12:00 p.m. (Applicable Time Zone) at
least three Business Days before the requested conversion or continuation date.
Promptly after receiving any such notice, Agent shall notify each U.S. Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of U.S. Revolver Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any U.S. LIBOR
Loan, U.S. Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
U.S. Revolver Loan into a U.S. Base Rate Revolver Loan. Agent does not warrant
or accept responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of U.S. LIBOR.
3.1.3    Interest Periods. In connection with the making, conversion or
continuation of any Interest Period Loans, applicable Borrowers shall select an
interest period ("Interest Period") to apply, which interest period shall be 30,
60, or 90 days ; provided, however, that:
(a)    the Interest Period shall begin on the date the Revolver Loan is made or
continued as, or converted into, an Interest Period Loan, and shall expire on
the numerically corresponding day in the calendar month at its end;
(b)    if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and
(c)    no Interest Period shall extend beyond the Revolver Termination Date.



62





--------------------------------------------------------------------------------




3.1.4    Interest Rate Not Ascertainable. If, due to any circumstance affecting
the applicable London or Canadian interbank market, Agent determines that
adequate and fair means do not exist for ascertaining U.S. LIBOR or BA Rate on
any applicable date or that any Interest Period is not available on the basis
provided herein, then Agent shall immediately notify the applicable Borrowers of
such determination. Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make affected Revolver Loans shall
be suspended and no further Revolver Loans may be converted into or continued as
such U.S. LIBOR Loans or Canadian BA Rate Revolver Loan, as applicable.
3.2    Fees.
3.2.1    Unused Line Fee.
(a)    Canadian Borrowers shall pay to Agent, for the Pro Rata benefit of
Canadian Lenders, a fee equal to the Unused Line Fee Rate times the amount by
which the Canadian Revolver Commitments exceed the average daily Canadian
Revolver Usage during any calendar quarter. Such fee shall be payable in
arrears, on the first day of each calendar quarter and on the Commitment
Termination Date.
(b)    U.S. Borrowers shall pay to Agent, for the Pro Rata benefit of U.S.
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
U.S. Revolver Commitments exceed the average daily U.S. Revolver Usage during
any calendar quarter. Such fee shall be payable in arrears, on the first day of
each calendar quarter and on the Commitment Termination Date.
3.2.2    LC Facility Fees. Requesting Borrower shall pay (a) to Agent, for the
Pro Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
U.S. LIBOR Revolver Loans times the average daily Stated Amount of Letters of
Credit, which fee shall be payable quarterly in arrears, on the first day of
each calendar quarter; (b) to Issuing Bank, for its own account, a fronting fee
equal to 0.125% per annum on the Stated Amount of each Letter of Credit, which
fee shall be payable quarterly in arrears, on the first day of each calendar
quarter; and (c) to Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid on
a quarterly basis in the first day of each calendar quarter. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.
3.2.3    Fee Letters. Borrowers shall pay all fees set forth in the Fee Letter
and any other fee letter executed in connection with this Agreement.
3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days for U.S. Obligations (other
than Loans based on the Prime Rate) and 365 days for Canadian Obligations and
U.S. Base Rate Loans based on the Prime Rate. Each determination by Agent of any
interest, fees or interest rate hereunder shall be final, conclusive and binding
for all purposes, absent manifest error. All fees shall be fully earned when due
and shall not be subject to rebate, refund or proration. All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate as to amounts payable by Borrowers under Section 3.4, 3.6,
3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or the

63





--------------------------------------------------------------------------------




affected Lender shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate. For the purpose of
complying with the Interest Act (Canada), it is expressly stated that where
interest is calculated pursuant hereto at a rate based upon a period of time
different from the actual number of days in the year (for the purposes of this
Section, the “first rate”), the yearly rate or percentage of interest to which
the first rate is equivalent is the first rate multiplied by the actual number
of days in the calendar year in which the same is to be ascertained and divided
by the number of days in the shorter period, and the parties hereto acknowledge
that there is a material distinction between the nominal and effective rates of
interest and that they are capable of making the calculations necessary to
compare such rates and that the calculations herein are to be made using the
nominal rate method and not on any basis that gives effect to the principle of
deemed reinvestment of interest.
3.4    Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent for all reasonable
and documented legal, accounting, appraisal, consulting, and other fees, costs
and expenses incurred by it in connection with (a) negotiation and preparation
of any Loan Documents, including any amendment or other modification thereof,
subject, in the case of costs and expenses incurred through the Closing Date, to
the letter agreement dated February 19, 2015, between Agent and Parent; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent's Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent's personnel or a third party.
While an Event of Default exists, Borrowers shall pay all out of pocket expenses
incurred by any Lender or any Issuing Bank (including the fees, charges and
disbursements of any counsel for any Lender or any Issuing Bank) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, or (B) in connection with the Revolver
Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Revolver Loans or Letters of Credit. All legal, accounting and
consulting fees may be charged to Borrowers by Agent's professionals at their
full hourly rates, regardless of any alternative fee arrangements that Agent,
any Lender or any of their Affiliates may have with such professionals that
otherwise might apply to this or any other transaction. Borrowers acknowledge
that counsel may provide Agent with a benefit (such as a discount, credit or
accommodation for other matters) based on counsel's overall relationship with
Agent, including fees paid hereunder. If, for any reason (including inaccurate
reporting in any Borrower Materials), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Borrowers shall immediately pay
to Agent, for the ratable benefit of Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid. All amounts payable by Borrowers under this
Section shall be due on demand.
3.5    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Interest Period Loans, or to determine
or charge interest rates based upon LIBOR or BA Rate, or any Governmental
Authority has imposed material restrictions on the Canadian market for bankers’
acceptances or on the authority of such Lender to purchase or sell,

64





--------------------------------------------------------------------------------




or to take deposits of, the applicable Available Currency in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue Interest Period Loans or to
convert Floating Rate Loans to Interest Period Loans shall be suspended until
such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay or, if applicable, convert all applicable Interest Period Loans of such
Lender to Floating Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Interest Period
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Interest Period Loans. Upon any such prepayment or conversion,
Canadian Borrowers or U.S. Borrowers, as applicable, shall also pay accrued
interest on the amount so prepaid or converted.
3.6    Inability to Determine Rates. Agent will promptly notify Borrower Agent
and the applicable Lenders if, in connection with any Revolver Loan or request
for a Revolver Loan, (a) Agent determines that (i) deposits in the applicable
Available Currency are not being offered to banks in the London interbank
Eurodollar market or bankers’ acceptances are not being offered in the Canadian
market for bankers’ acceptances for the applicable Revolver Loan amount or
Interest Period, or (ii) adequate and reasonable means do not exist for
determining LIBOR or BA Rate for the Interest Period; or (b) Agent or Canadian
Required Lenders or U.S. Required Lenders, as applicable, determine for any
reason that LIBOR or BA Rate for the Interest Period does not adequately and
fairly reflect the cost to Lenders of funding the Revolver Loan. Thereafter,
Lenders' obligations to make or maintain affected Interest Period Loans and
utilization of the LIBOR or BA Rate component (if affected) in determining
Canadian Prime Rate or U.S. Base Rate, as applicable, shall be suspended until
Agent (upon instruction by Canadian Required Lenders or U.S. Required Lenders,
as applicable) withdraws the notice. Upon receipt of such notice, Borrower Agent
may revoke any pending request for an Interest Period Loan or, failing that,
will be deemed to have requested a Canadian Prime Rate Revolver Loan or U.S.
Base Rate Revolver Loan, as applicable.
3.7    Increased Costs; Capital Adequacy.
3.7.1    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR or
BA Rate) or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Revolver Loan, Letter of Credit,
participation in LC Obligations, Revolver Commitment or Loan Document;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any

65





--------------------------------------------------------------------------------




Revolver Loan or Revolver Commitment, or converting to or continuing any
interest option for a Revolver Loan, or to increase the cost to a Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by a Lender
or Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to it such
additional amount(s) as will compensate it for the additional costs incurred or
reduction suffered.
3.7.2    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's, Issuing Bank's or holding
company's capital as a consequence of this Agreement, or such Lender's or
Issuing Bank's Revolver Commitments, Revolver Loans, Letters of Credit or
participations in LC Obligations or Revolver Loans, to a level below that which
such Lender, Issuing Bank or holding company could have achieved but for such
Change in Law (taking into consideration its policies with respect to capital
adequacy), then from time to time Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amounts as will compensate it or its
holding company for the reduction suffered.
3.7.3    Interest Period Loan Reserves. If any Canadian Lender or U.S. Lender is
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits or bankers’ acceptances, Canadian
Borrowers or U.S. Borrowers, as applicable, shall pay additional interest to
such applicable Lender on each Interest Period Loan equal to the costs of such
reserves allocated to the Revolver Loan by the Lender (as determined by it in
good faith, which determination shall be conclusive). The additional interest
shall be due and payable on each interest payment date for the Revolver Loan;
provided, however, that if the applicable Lender notifies the applicable
Borrower (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers' receipt of the notice.
3.7.4    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies Borrower Agent of the applicable Change in Law and of
such Lender's or Issuing Bank's intention to claim compensation therefor.
3.8    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.10, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it or unlawful.
Borrowers shall pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

66





--------------------------------------------------------------------------------




3.9    Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of an Interest Period Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of an Interest Period Loan
occurs on a day other than the end of its Interest Period, (c) Borrowers fail to
repay an Interest Period Loan when required hereunder, or (d) a Lender (other
than a Defaulting Lender) is required to assign an Interest Period Loan prior to
the end of its Interest Period pursuant to Section 14.4, then Borrowers shall
pay to Agent its customary administrative charge and to each Lender all losses,
expenses and fees arising from redeployment of funds or termination of match
funding. For purposes of calculating amounts payable under this Section, a
Lender shall be deemed to have funded an Interest Period Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and period, whether or not the Revolver Loan was in fact so funded.
3.10    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law ("maximum rate"). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. Without limiting the generality of this Section 3.10, if any
provision of any of the Loan Documents would obligate Canadian Borrowers or any
other Canadian Obligor to make any payment of Interest with respect to the
Canadian Obligations or in an amount or calculated at a rate which would be
prohibited by Applicable Law or would result in the receipt of Interest with
respect to the Canadian Obligations at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
applicable recipient of Interest with respect to the Canadian Obligations at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) first, by reducing the amount or rates of interest required to be
paid to the applicable recipient under the Loan Documents; and (ii) thereafter,
by reducing any fees, commissions, premiums and other amounts required to be
paid to the applicable recipient which would constitute Interest with respect to
the Canadian Obligations for purposes of Section 347 of the Criminal Code
(Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that Section of the
Criminal Code (Canada), then Canadian Borrowers shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to Canadian
Borrowers. Any amount or rate of interest with respect to the Canadian
Obligations referred to in this Section 3.10 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Canadian Revolver Loans to
Canadian Borrowers remains outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of "interest" (as

67





--------------------------------------------------------------------------------




defined in the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be prorated over that period of time and otherwise be prorated
over the period from the Closing Date to the date of Full Payment of the
Canadian Obligations, and, in the event of a dispute, a certificate of a Fellow
of the Canadian Institute of Actuaries appointed by Agent shall be conclusive
for the purposes of such determination.
Section 4.    LOAN ADMINISTRATION
4.1    Manner of Borrowing and Funding Revolver Loans.
4.1.1    Notice of Borrowing.
(a)    Whenever Borrowers desire funding of Revolver Loans, Borrower Agent shall
give Agent a Notice of Borrowing. Such notice must be received by Agent by 12:00
p.m. (Applicable Time Zone) (i) on or prior to the requested funding date, in
the case of Floating Rate Loans, and (ii) at least three Business Days prior to
the requested funding date, in the case of Interest Period Loans. Notices
received after such time shall be deemed received on the next Business Day. Each
Notice of Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day), (C)
whether the Borrowing is to be made as a Floating Rate Loan or Interest Period
Loan, and (D) in the case of an Interest Period Loan, the applicable Interest
Period (which shall be deemed to be 30 days if not specified).
(b)    Unless payment is otherwise made by the applicable Borrower, the becoming
due of any Obligation (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations) shall be deemed to be a request for a Floating Rate
Loan, by the applicable Borrower, on the due date in the amount due and the
Revolver Loan proceeds shall be disbursed as direct payment of such Obligation.
In addition, Agent may, at its option, charge such amount against any operating,
investment or other account of the applicable Borrower maintained with Agent or
any of its Affiliates.
(c)    If a Borrower maintains a disbursement account with Agent or any of its
Affiliates or branches, then presentation for payment in the account of a
Payment Item when there are insufficient funds to cover it shall be deemed to be
a request for a Floating Rate Loan (based on the U.S. Base Rate or Canadian
Prime Rate, as applicable) by such Borrower on the presentation date, in the
amount of the Payment Item. Proceeds of the Revolver Loan may be disbursed
directly to the account.
4.1.2    Fundings by Lenders. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify Canadian Lenders or U.S. Lenders, as
applicable, of each Notice of Borrowing (or deemed request for a Borrowing) by
1:00 p.m. (Applicable Time Zone) on the proposed funding date for a Floating
Rate Loan or by 3:00 p.m. (Applicable Time Zone) at least three Business Days
before a proposed funding of an Interest Period Loan. Each Lender shall fund its
Pro Rata share of a Borrowing in immediately available funds not later than 3:00
p.m. (Applicable Time Zone) on the requested funding date, unless Agent's notice
is received after the times provided above, in which case Lender shall fund by
1:00 p.m. (Applicable Time Zone) on the next Business Day. Subject to its
receipt of such amounts from Lenders, Agent shall disburse the Borrowing
proceeds as directed by the

68





--------------------------------------------------------------------------------




applicable Borrower. Unless Agent shall have received (in sufficient time to
act) written notice from a Lender that it does not intend to fund its share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
the applicable Borrower. If a Lender's share of a Borrowing or of a settlement
under Section 4.1.3(b) is not received by Agent, then Canadian Borrowers or U.S.
Borrowers, as applicable, agree to repay to Agent on demand the amount of such
share, together with interest thereon from the date disbursed until repaid, at
the rate applicable to the Borrowing. A Lender or Issuing Bank may fulfill its
obligations under Loan Documents through one or more Lending Offices, and this
shall not affect any obligation of Obligors under the Loan Documents or with
respect to any Obligations.
4.1.3    Swingline Loans; Settlement.
(a)    To fulfill any request for a Canadian Prime Rate Revolver Loan hereunder,
Agent (as regards Canadian Swingline Loans, acting through its Canada branch)
may in its discretion advance Canadian Swingline Loans to Canadian Borrowers, up
to the aggregate outstanding amount of $5,000,000. Canadian Swingline Loans
shall constitute Canadian Revolver Loans for all purposes, except that payments
thereon shall be made to Agent for its own account until Canadian Lenders have
funded their participations therein as provided below.
(b)    To fulfill any request for a U.S. Base Rate Revolver Loan hereunder,
Agent (as regards U.S. Swingline Loans) may in its discretion advance U.S.
Swingline Loans to the U.S. Borrowers, up to the aggregate outstanding amount of
$10,000,000. U.S. Swingline Loans shall constitute U.S. Revolver Loans for all
purposes, except that payments thereon shall be made to Agent for its own
account until U.S. Lenders have funded their participations therein as provided
below.
(c)    Settlement of Revolver Loans, including Swingline Loans, among the
applicable Lenders and Agent shall take place on a date determined from time to
time by Agent (but at least weekly, unless the settlement amount is de minimis),
on a Pro Rata basis in accordance with the Settlement Report delivered by Agent
to the applicable Lenders. Between settlement dates, Agent may in its discretion
apply payments on Revolver Loans to Swingline Loans, regardless of any
designation by Borrowers or any provision herein to the contrary. Each Canadian
Lender hereby purchases, without recourse or warranty, an undivided Pro Rata
participation in all Canadian Swingline Loans outstanding from time to time
until settled. Each U.S. Lender hereby purchases, without recourse or warranty,
an undivided Pro Rata participation in all U.S. Swingline Loans outstanding from
time to time until settled. If a Swingline Loan cannot be settled among the
applicable Lenders, whether due to an Obligor's Insolvency Proceeding or for any
other reason, each such Lender shall pay the amount of its participation in the
applicable Revolver Loan to Agent, in immediately available funds, within one
Business Day after Agent's request therefor. Lenders' obligations to make
settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, a Canadian Overadvance exists, a U.S.
Overadvance exists, or an Overadvance exists or the conditions in Section 6 are
satisfied.
4.1.4    Notices. Borrowers may request, convert or continue Revolver Loans,
select interest rates and transfer funds based on telephonic or e-mailed
instructions to Agent.

69





--------------------------------------------------------------------------------




Borrowers shall confirm each such request by prompt delivery to Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, if applicable, but if
it differs materially from the action taken by Agent or Lenders, the records of
Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower's behalf.
4.2    Defaulting Lender. Notwithstanding anything herein to the contrary:
4.2.1    Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders' obligations or rights to fund, participate in or receive collections
with respect to Revolver Loans and Letters of Credit (including, as applicable,
existing Swingline Loans, Protective Advances and LC Obligations), Agent may in
its discretion reallocate Pro Rata shares by excluding a Defaulting Lender's
Revolver Commitments and Revolver Loans from the calculation of shares; provided
that Agent shall make such reallocation (unless the Borrower Agent otherwise
agrees if the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation. A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 15.1.1(c).
4.2.2    Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender's defaulted obligations, to Cash Collateralize such Lender's Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Revolver Commitment shall be disregarded
for purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulting Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.
4.2.3    Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrower Agent,
Agent and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon the applicable Pro Rata shares shall be reallocated
without exclusion of the reinstated Lender's Revolver Commitments and Revolver
Loans, and the applicable Revolver Usage and other exposures under the
applicable Revolver Commitments shall be reallocated among the applicable
Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated Interest Period
Loans) in accordance with the readjusted Pro Rata shares. Unless expressly
agreed by Borrowers, Agent and Issuing Bank, no reinstatement of a Defaulting
Lender shall constitute a waiver or release of claims against such Lender. The
failure of any Lender to fund a Revolver Loan, to make a payment in respect of
LC Obligations or otherwise to perform obligations hereunder shall not relieve
any other Lender of its obligations under any Loan Document. No Lender shall be
responsible for default by another Lender.

70





--------------------------------------------------------------------------------




4.3    Number and Amount of U.S. LIBOR Loans and Canadian BA Rate Loans;
Determination of Rate.
4.3.1    Each Borrowing of U.S. LIBOR Loans when made shall be in a minimum
amount of $1,000,000, plus an increment of $100,000 in excess thereof.
4.3.2    Each Borrowing of Canadian BA Rate Loans when made shall be in a
minimum amount of CDN$1,000,000, plus an increment of CDN$100,000 in excess
thereof.
4.3.3    No more than 5 Borrowings of Canadian BA Rate Loans may be outstanding
at any time, and all Canadian BA Rate Loans having the same length and beginning
date of their Interest Periods shall be aggregated together and considered one
Borrowing for this purpose.
4.3.4    No more than 10 Borrowings of U.S. LIBOR Loans may be outstanding at
any time, and all U.S. LIBOR Loans having the same length and beginning date of
their Interest Periods shall be aggregated together and considered one Borrowing
for this purpose.
4.3.5    Upon determining LIBOR or BA Rate for any Interest Period requested by
Borrowers, Agent shall promptly notify Borrowers thereof by telephone or
electronically and, if requested by Borrowers, shall confirm any telephonic
notice in writing.
4.4    Borrower Agent. Each Borrower hereby designates Parent ("Borrower Agent")
as its representative and agent for all purposes under the Loan Documents,
including requests for and receipt of Revolver Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications, delivery
of Borrower Materials, payment of Obligations, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with Agent, Issuing Bank
or any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents. Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action, omission or undertaking on its
behalf by Borrower Agent shall be binding upon and enforceable against it.
4.5    One Obligation.
4.5.1    The U.S. Revolver Loans, U.S. LC Obligations and other Obligations of
U.S. Borrowers constitute one general obligation of U.S. Borrowers and are
secured by Agent's Lien on all U.S. Collateral; provided, however, that Agent
and each Lender shall be deemed to be a creditor of, and the holder of a
separate claim against, each U.S. Borrower to the extent of any Obligations
jointly or severally owed by such U.S. Borrower (provided that no Canadian
Obligors shall, or shall be deemed to. guaranty or provide security for, any
U.S. Obligations).



71





--------------------------------------------------------------------------------




4.5.2    The Canadian Revolver Loans, Canadian LC Obligations and other
Obligations of Canadian Borrowers constitute one general obligation of Canadian
Borrowers and are secured by Agent's Lien on all Canadian Collateral; provided,
however, that Agent and each Lender shall be deemed to be a creditor of, and the
holder of a separate claim against, each Canadian Borrower to the extent of any
Obligations jointly or severally owed by such Canadian Borrower.
4.6    Effect of Termination. On the effective date of the termination of all
Revolver Commitments, the Obligations shall be immediately due and payable, and
each Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case reasonably satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations. Sections 2.3.2, 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 15.2, this Section,
and each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.
Section 5.    PAYMENTS
5.1    General Payment Provisions. All payments of Obligations shall be made in
Dollars (except as otherwise provided in Section 5.3), without offset,
counterclaim or defense of any kind, free and clear of (and without deduction
for) any Taxes (except as required by Applicable Law and subject to Section
5.10), and in immediately available funds, not later than 1:00 p.m. (Applicable
Time Zone) on the due date. Any payment after such time shall be deemed made on
the next Business Day. Any payment of an Interest Period Loan prior to the end
of its Interest Period shall be accompanied by all amounts due under Section
3.9. Borrowers agree that Agent shall have the continuing, exclusive right to
apply and reapply payments and proceeds of Canadian Collateral against the
Canadian Obligations and U.S. Collateral against the U.S. Obligations, in such
manner as Agent deems advisable, but whenever possible, any prepayment of
Revolver Loans shall be applied first to the applicable Floating Rate Loans and
then to the applicable Interest Period Loans.
5.2    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if a Canadian Overadvance exists at any time,
Canadian Borrowers shall, on the sooner of Agent's demand or the first Business
Day after Canadian Borrowers have knowledge thereof, repay Canadian Revolver
Loans in an amount sufficient to reduce Canadian Revolver Usage to the Canadian
Borrowing Base. Subject to Section 2.1.5, if a U.S. Overadvance exists at any
time, U.S. Borrowers shall, on the sooner of Agent's demand or the first
Business Day after any U.S. Borrower has knowledge thereof, repay U.S. Revolver
Loans in an amount sufficient to reduce U.S. Revolver Usage to the U.S.
Borrowing Base. If any Asset Disposition includes the disposition of Eligible
Accounts or Eligible Inventory of a U.S. Obligor or Canadian Obligor and a
Dominion Trigger Period is in effect, then the applicable Borrower shall apply
Net Proceeds with respect to such Asset Disposition consisting of such Accounts
or Inventory to repay its Revolver Loans equal to the reduction in the
applicable Borrowing Base resulting from the disposition.

72





--------------------------------------------------------------------------------




5.3    Currency Matters. Dollars are the currency of account and payment for
each and every sum at any time due from the Borrowers hereunder; provided that:
(a)    except as expressly provided in this Agreement, each repayment of a Loan
or a part thereof shall be made in the currency in which such Loan is
denominated at the time of that repayment;
(b)    each payment of interest shall be made in the currency in which such
principal or other sum in respect of which such interest is payable, is
denominated;
(c)    each payment of any Letter of Credit Fees payable by the applicable
Requesting Borrower (and any other fees payable by the Borrowers under Section
3.2) and all other amounts due hereunder (unless the provisions of the Loan
Agreement require otherwise) shall be in Dollars;
(d)    each payment of any Letter of Credit Fees payable by Canadian Borrowers
(and any other fees payable by Canadian Borrowers under Section 3.2) and
Commitment Fees payable by Canadian Borrowers shall be in Canadian Dollars;
(e)    each payment in respect of costs, expenses and indemnities shall be made
in the currency in which the same were incurred; and
(f)    any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars.
No payment to Agent or any Lender (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability in respect of which it
was made unless and until Agent or such Lender shall have received payment in
full in the currency in which such obligation or liability was incurred, and to
the extent that the amount of any such payment shall, on actual conversion into
such currency, fall short of such obligation or liability actual or contingent
expressed in that currency, each Borrower, severally and not jointly, agrees to
indemnify and hold harmless Agent or such Lender, as the case may be, with
respect to the amount of the shortfall with respect to amounts payable by such
Borrower hereunder, with such indemnity surviving the termination of this
Agreement and any legal proceeding, judgment or court order pursuant to which
the original payment was made which resulted in the shortfall.
5.4    Currency Fluctuations.
5.4.1    Not later than 1:00 p.m. on the last Business Day of each calendar
month or on any other Business Day in the discretion of Agent (each a
"Calculation Date"), Agent shall determine the Exchange Rate as of such date.
The Exchange Rate so determined shall become effective on the first Business Day
immediately following such determination (a "Reset Date") and shall remain
effective until the next succeeding Reset Date. Nothing contained in this
Section 5.4 shall be construed to require Agent to calculate compliance under
this Section 5.4 more frequently than once each calendar month.
5.4.2    Not later than 4:00 p.m. on each Reset Date, Agent shall determine the
Dollar Equivalent of the Canadian Revolver Usage.

73





--------------------------------------------------------------------------------




5.4.3    If, on any Reset Date, the aggregate amount of Revolver Usage exceeds
the total amount of the Revolver Commitments on such date or the Dollar
Equivalent of the Canadian Revolver Usage on such date exceeds the Canadian
Revolver Commitments on such date (the amount of any such excess referred to
herein as the "Excess Amount"), then (i) Agent shall give notice thereof to
Borrowers and Lenders and (ii) within 2 Business Days thereafter, Borrowers
shall cause such excess to be eliminated, either by repayment of Revolver Loans
or depositing of Cash Collateral with Agent with respect to LC Obligations.
5.5    Payment of Other Obligations. Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by the
applicable Borrower as provided in the Loan Documents or, if no payment date is
specified, on demand.
5.6    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of any Borrower is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.
5.7    Application and Allocation of Payments.
5.7.1    Application. Payments made by any Borrower hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to the Obligations of
such Borrower then due and owing; (b) third, to other Obligations of such
Borrower as specified by such Borrowers; and (c) fourth, as determined by Agent
in its discretion.
5.7.2    Post-Default Allocation for Canadian Obligations. Notwithstanding
anything in any Loan Document to the contrary, during an Event of Default,
monies to be applied to the Canadian Obligations, whether arising from payments
by Obligors, realization on Canadian Collateral, setoff or otherwise, shall be
allocated in each case, in respect of the Canadian Obligations, as follows:
(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent by Canadian Obligors;
(b)    second, to all amounts owing to Agent on Canadian Swingline Loans,
Canadian Protective Advances, and Canadian Revolver Loans and participations
that a Defaulting Lender has failed to settle or fund;
(c)    third, to all amounts owing to Issuing Bank with respect to the issuance
of Letters of Credit to, or at the request of, Canadian Borrowers;
(d)    fourth, to all Canadian Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to
Lenders;

74





--------------------------------------------------------------------------------




(e)    fifth, to all Canadian Obligations (other than Secured Bank Product
Obligations) constituting interest;
(f)    sixth, to Cash Collateralize all Canadian LC Obligations;
(g)    seventh, to all Canadian Revolver Loans, and to Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) of the Canadian Obligors up to the amount of Reserves existing
therefor;
(h)    eighth, to all other Secured Bank Product Obligations of the Canadian
Obligors;
(i)    ninth, to all Canadian Guaranteed Obligations; and
(j)    last, to all remaining Canadian Obligations.
Amounts shall be applied to payment of each category of Canadian Obligations
only after Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Canadian Obligations in the category.
5.7.3    Post-Default Allocation for U.S. Obligations. Notwithstanding anything
in any Loan Document to the contrary, during an Event of Default, monies to be
applied to the U.S. Obligations, whether arising from payments by U.S. Obligors,
realization on U.S. Collateral, setoff or otherwise, shall be allocated, in each
case, in respect of the U.S. Obligations, as follows:
(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
(b)    second, to all amounts owing to Agent on U.S. Swingline Loans, U.S.
Protective Advances, and U.S. Revolver Loans and participations that a
Defaulting Lender has failed to settle or fund;
(c)    third, to all amounts owing to Issuing Bank with respect to the issuance
of Letters of Credit to, or at the request of, U.S. Borrowers;
(d)    fourth, to all U.S. Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to
Lenders;
(e)    fifth, to all U.S. Obligations (other than Secured Bank Product
Obligations) constituting interest;
(f)    sixth, to Cash Collateralize all U.S. LC Obligations;
(g)    seventh, to all U.S. Revolver Loans, and to Secured Bank Product
Obligations arising under Hedge Agreements (including Cash Collateralization
thereof) up to the amount of Reserves existing therefor;

75





--------------------------------------------------------------------------------




(h)    eighth, to all other Secured Bank Product Obligations of the U.S.
Obligors;
(i)    ninth, to all Guaranteed Obligations; and
(j)    last, to all remaining U.S. Obligations.
Amounts shall be applied to payment of each category of U.S. Obligations only
after Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding U.S. Obligations in the category.
Monies and proceeds obtained from an Obligor shall not be applied to its
Excluded Swap Obligations, but appropriate adjustments shall be made with
respect to amounts obtained from other Obligors to preserve the allocations in
any applicable category. Agent shall have no obligation to calculate the amount
of any Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. If the provider fails
to deliver the calculation within five days following request, Agent may assume
the amount is zero. The allocations set forth in Sections 5.7.2 and 5.7.3 are
solely to determine the rights and priorities among Secured Parties, and may be
changed by agreement of the affected Secured Parties, without the consent of any
Obligor. This Sections 5.7.2 and 5.7.3 are not for the benefit of or enforceable
by any Obligor, and each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds subject to Sections 5.7.2 and
5.7.3.
5.7.4    Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).
5.8    Dominion Account. The ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the applicable Obligations at the
beginning of the next Business Day, during any Dominion Trigger Period. If a
credit balance results from such application, it shall not accrue interest in
favor of Borrowers and shall be made available to Borrowers.
5.9    Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.10    Taxes.
5.10.1    Payments Free of Taxes; Obligation to Withhold; Tax Payment.

76





--------------------------------------------------------------------------------




(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Agent in its discretion) requires the deduction
or withholding of any Tax from any such payment by Agent or an Obligor, then
Agent or such Obligor shall be entitled to make such deduction or withholding
based on information and documentation provided pursuant to Section 5.11.
(b)    If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and (ii)
to the extent the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that the Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(c)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
5.10.2    Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent's option, timely reimburse Agent for payment of, any
Other Taxes.
5.10.3    Tax Indemnification.
(a)    Each Obligor shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Obligor shall indemnify
and hold harmless Agent against any amount that a Lender or Issuing Bank fails
for any reason to pay indefeasibly to Agent as required pursuant to this
Section. Upon making such payment to the Agent and upon written request by one
or more Obligors, the Agent shall assign to the Obligors the Agent’s rights
pursuant to Section 5.10.3(b) below against the applicable defaulting Lender or
Issuing Bank. Each Obligor shall make payment within 10 days after demand for
any amount or liability payable under this Section. A certificate setting forth
in reasonable detail the reason for and amount of such payment or liability
delivered to Obligors by a Lender or Issuing Bank (with a copy to Agent), or by
Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Obligors have not already paid or
reimbursed Agent therefor and without limiting Obligors' obligation to do so),
(ii) Agent and Obligors, as applicable, against

77





--------------------------------------------------------------------------------




any Taxes attributable to such Lender's failure to maintain a Participant
register as required hereunder, and (iii) Agent and Obligors, as applicable,
against any Excluded Taxes attributable to such Lender or Issuing Bank, in each
case, that are payable or paid by Agent or an Obligor in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender and Issuing Bank
shall make payment within 10 days after demand for any amount or liability
payable under this Section. A certificate as to the amount of such payment or
liability delivered to any Lender or Issuing Bank by Agent shall be conclusive
absent manifest error.
5.10.4    Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant
to this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.
5.10.5    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its good faith
discretion that it has received a refund of any Taxes as to which it has been
indemnified by Obligors or with respect to which an Obligor has paid additional
amounts pursuant to this Section, it shall pay Obligors an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Obligors with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient in
connection with the receipt of such refund, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Obligors agree, upon request by the Recipient, to repay
the amount paid over to Obligors (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient if the
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Obligors if such payment would place the Recipient in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.
5.10.6    Survival. Each party's obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Revolver
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.
5.11    Lender Tax Information.
5.11.1    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Obligors

78





--------------------------------------------------------------------------------




and Agent, at the time or times reasonably requested by either Obligor or Agent,
such properly completed and executed documentation as will permit such payments
to be made without or at a reduced rate of withholding. In addition, any Lender,
if reasonably requested by either Obligor or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by such
Obligor or Agent as will enable them to determine whether such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.11.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.
5.11.2    Documentation. Without limiting the foregoing, if any Obligor is a
U.S. Person,
(a)    Any Lender that is a U.S. Person shall deliver to Obligors and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of Obligors or Agent), properly
completed and duly executed originals of IRS Form W-9, certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Obligors and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter as and when required under
Applicable Law and upon reasonable request of Obligors or Agent), whichever of
the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the "interest" article of
such tax treaty, and (y) with respect to other payments under the Loan
Documents, IRS Form W-8BEN-E establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the "business profits," "other income" or
other applicable article of such tax treaty;
(ii)    properly completed and duly executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form of Exhibit D to the effect that such Foreign Lender is not a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of a
Obligor within the meaning of Section 881(c)(3)(B) of the Code, or a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code ("U.S. Tax
Compliance Certificate"), and (y) properly completed and duly executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable; or

79





--------------------------------------------------------------------------------




(iv)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate in form
satisfactory to Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is an
entity treated as a partnership for U.S. federal income Tax purposes and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Obligors and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Obligors or Agent), duly executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, properly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Obligors or Agent
to determine the withholding or deduction required to be made; and
(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Obligors and Agent
at the time(s) prescribed by law and otherwise as reasonably requested by
Obligors or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Obligors or Agent as may be necessary for them to comply
with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), "FATCA"
shall include any amendments made to FATCA after the date hereof.
5.11.3    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Obligors and Agent in writing of its legal inability to
do so.
5.12    Nature and Extent of Each Borrower's Liability.
5.12.1    Joint and Several Liability of U.S. Borrowers. Each U.S. Borrower
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and U.S. Secured Parties the prompt payment
and performance of, all U.S. Obligations, except its Excluded Swap Obligations.
Each U.S. Borrower agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the U.S. Obligations, and that
such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any U.S. Obligations or Loan Document, or any
other document, instrument or agreement to which any

80





--------------------------------------------------------------------------------




U.S. Obligor is or may become a party or be bound; (b) the absence of any action
to enforce this Agreement (including this Section) or any other Loan Document,
or any waiver, consent or indulgence of any kind by Agent or any U.S. Secured
Party with respect thereto; (c) the existence, value or condition of, or failure
to perfect a Lien or to preserve rights against, any security or guaranty for
any U.S. Obligations or any action, or the absence of any action, by Agent or
any U.S. Secured Party in respect thereof (including the release of any security
or guaranty); (d) the insolvency of any U.S. Obligor; (e) any election by Agent
or any U.S. Lender in an Insolvency Proceeding for the application of Section
1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any
other U.S. Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code or otherwise; (g) the disallowance of any claims of Agent or any U.S.
Secured Party against any U.S. Obligor for the repayment of any U.S. Obligations
under Section 502 of the Bankruptcy Code or otherwise; or (h) any other action
or circumstances that might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor, except Full Payment of the U.S.
Obligations.
5.12.2    Joint and Several Liability of Canadian Borrowers. Each Canadian
Borrower agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and Canadian Secured Parties the prompt
payment and performance of, all Canadian Obligations, except its Excluded Swap
Obligations. Each Canadian Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the Canadian
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Canadian
Obligations or Loan Document, or any other document, instrument or agreement to
which any Canadian Obligor is or may become a party or be bound; (b) the absence
of any action to enforce this Agreement (including this Section) or any other
Loan Document, or any waiver, consent or indulgence of any kind by Agent or any
Canadian Secured Party with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for any Canadian Obligations or any action, or the absence
of any action, by Agent or any Canadian Secured Party in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Canadian Obligor; (e) any election by Agent or any Canadian Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code or similar provision of any other Applicable Law; (f) any
borrowing or grant of a Lien by any other Canadian Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, the BIA, the
Companies’ Creditors Arrangement Act (Canada) or otherwise; (g) the disallowance
of any claims of Agent or any Canadian Secured Party against any Canadian
Obligor for the repayment of any Canadian Obligations under Section 502 of the
Bankruptcy Code, the BIA, the Companies’ Creditors Arrangement Act (Canada) or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Canadian Obligations.
5.12.3    Waivers by Borrowers.
(a)    Each U.S. Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Agent or U.S. Secured Parties to marshal assets or to proceed against any U.S.
Obligor, other Person or security for the payment or performance of any U.S.
Obligations before, or as a

81





--------------------------------------------------------------------------------




condition to, proceeding against such U.S. Borrower. Each U.S. Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of U.S. Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of U.S. Obligations as long
as it is a U.S. Borrower. It is agreed among each U.S. Borrower, Agent and U.S.
Secured Parties that the provisions of this Section 5.12 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and U.S. Secured Parties would decline to make U.S. Revolver
Loans, issue Letters of Credit and provide other credit accommodations. Each
U.S. Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.
(b)    Agent and U.S. Secured Parties may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon U.S.
Collateral or any Real Estate by judicial foreclosure or nonjudicial sale or
enforcement, without affecting any rights and remedies under this Section 5.12.
If, in taking any action in connection with the exercise of any rights or
remedies, Agent or any U.S. Secured party shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any U.S.
Borrower or other Person, whether because of any Applicable Laws pertaining to
"election of remedies" or otherwise, each U.S. Borrower consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any U.S. Borrower might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any U.S. Secured Party to seek a deficiency judgment against any U.S.
Borrower shall not impair any other U.S. Borrower's obligation to pay the full
amount of the U.S. Obligations. Each U.S. Borrower waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for U.S. Obligations, even though that election of
remedies destroys such U.S. Borrower's rights of subrogation against any other
Person. Agent may bid U.S. Obligations, in whole or part, at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the U.S. Obligations.
The amount of the successful bid at any such sale, whether Agent or any other
Person is the successful bidder, shall be conclusively deemed to be the fair
market value of the U.S. Collateral, and the difference between such bid amount
and the remaining balance of the U.S. Obligations shall be conclusively deemed
to be the amount of the U.S. Obligations guaranteed under this Section 5.12,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any U.S.
Secured Party might otherwise be entitled but for such bidding at any such sale.
(c)    Each Canadian Borrower expressly waives all rights that it may have now
or in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Canadian Secured Parties to marshal assets or to proceed against
any Canadian Obligor, other Person or security for the payment or performance of
any Canadian Obligations before, or as a condition to, proceeding against such
Canadian Borrower. Each Canadian Borrower waives all defenses available to a
surety, guarantor or accommodation co-obligor other than Full Payment of
Canadian Obligations and waives, to the maximum extent permitted by law, any
right to revoke any guaranty of Canadian Obligations as long as it is a Canadian
Borrower. It is agreed among each Canadian Borrower, Agent and Canadian Secured
Parties that the provisions of this Section 5.12 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Canadian

82





--------------------------------------------------------------------------------




Secured Parties would decline to make Canadian Revolver Loans, issue Letters of
Credit and provide other credit accommodations. Each Canadian Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
(d)    Agent and Canadian Secured Parties may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Canadian Collateral or any Real Estate by judicial foreclosure or nonjudicial
sale or enforcement, without affecting any rights and remedies under this
Section 5.12. If, in taking any action in connection with the exercise of any
rights or remedies, Agent or any Canadian Secured party shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any Canadian Borrower or other Person, whether because of any Applicable Laws
pertaining to "election of remedies" or otherwise, each Canadian Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Canadian Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Canadian Secured Party to seek a
deficiency judgment against any Canadian Borrower shall not impair any other
Canadian Borrower's obligation to pay the full amount of the Canadian
Obligations. Each Canadian Borrower waives all rights and defenses arising out
of an election of remedies, such as nonjudicial foreclosure with respect to any
security for Canadian Obligations, even though that election of remedies
destroys such Canadian Borrower's rights of subrogation against any other
Person. Agent may bid Canadian Obligations, in whole or part, at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the Canadian
Obligations. The amount of the successful bid at any such sale, whether Agent or
any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Canadian Collateral, and the difference between
such bid amount and the remaining balance of the Canadian Obligations shall be
conclusively deemed to be the amount of the Canadian Obligations guaranteed
under this Section 5.12, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Canadian Secured Party might otherwise be entitled but for
such bidding at any such sale.
5.12.4    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each U.S. Borrower's
liability under this Section 5.12 shall not exceed the greater of (i) all
amounts for which such U.S. Borrower is primarily liable, as described in clause
(c) below, and (ii) such U.S. Borrower's Allocable Amount.
(b)    If any U.S. Borrower makes a payment under this Section 5.12 of any U.S.
Obligations (other than amounts for which such U.S. Borrower is primarily
liable) (a "Guarantor Payment") that, taking into account all other Guarantor
Payments previously or concurrently made by any other U.S. Borrower, exceeds the
amount that such U.S. Borrower would otherwise have paid if each U.S. Borrower
had paid the aggregate U.S. Obligations satisfied by such Guarantor Payments in
the same proportion that such U.S. Borrower's Allocable Amount bore to the total
Allocable Amounts of all U.S. Borrowers, then such U.S. Borrower shall be
entitled to receive contribution and indemnification payments from, and to

83





--------------------------------------------------------------------------------




be reimbursed by, each other U.S. Borrower for the amount of such excess,
ratably based on their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment.
(c)    The "Allocable Amount" for any Borrower shall be the maximum amount that
could then be recovered from such Borrower under this Section 5.12 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.
(d)    Section 5.12.4(a) shall not limit the liability of any U.S. Borrower to
pay or guarantee Revolver Loans made directly or indirectly to it (including
Revolver Loans advanced hereunder to any other Person and then re-loaned or
otherwise transferred to, or for the benefit of, such U.S. Borrower), LC
Obligations relating to Letters of Credit issued to support its business,
Secured Bank Product Obligations incurred to support its business, and all
accrued interest, fees, expenses and other related U.S. Obligations with respect
thereto, for which such U.S. Borrower shall be primarily liable for all purposes
hereunder. Agent and U.S. Lenders shall have the right, at any time in their
discretion, to condition Revolver Loans and Letters of Credit upon a separate
calculation of borrowing availability for each U.S. Borrower and to restrict the
disbursement and use of Revolver Loans and Letters of Credit to a U.S. Borrower
based on that calculation.
(e)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.12 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a "keepwell, support or other agreement" for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
5.12.5    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers, in order to finance Borrowers'
business most efficiently and economically. Borrowers' business is a mutual and
collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group. U.S.
Borrowers believe that consolidation of their credit facility will enhance the
borrowing power of each U.S. Borrower and ease administration of the facility,
all to their mutual advantage. Canadian Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Canadian Borrower
and ease administration of the facility, all to their mutual advantage. U.S.
Borrowers acknowledge that Agent's and Lenders' willingness to extend credit and
to administer the U.S. Collateral on a combined basis hereunder is done solely
as an accommodation to U.S. Borrowers and at U.S. Borrowers' request. Canadian
Borrowers acknowledge that Agent's and Lenders' willingness to extend credit and
to administer the Canadian Collateral on a combined basis hereunder is done
solely as an accommodation to Canadian Borrowers and at Canadian Borrowers'
request.

84





--------------------------------------------------------------------------------




5.12.6    Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.
5.13    Collection Allocation Mechanism (CAM) and Lender Loss Sharing Agreement.
5.13.1    CAM Exchange. On the CAM Exchange Date, (a) each U.S. Lender shall
fund its participation in any outstanding U.S. Protective Advances and
unreimbursed drawings made under Letters of Credit issued at the request of U.S.
Borrowers, (b) each Canadian Lender shall fund its participation in any
outstanding Canadian Protective Advances and unreimbursed drawings made under
Letters of Credit issued at the request of Canadian Borrowers, and the Lenders
shall purchase at par interests in the Designated Obligations (and shall make
payments to Agent for reallocation to other Lenders to the extent necessary to
give effect to such purchases) and shall assume the obligations to reimburse LC
Issuer for unreimbursed drawings under outstanding Letters of Credit such that,
in lieu of the interests of each Lender in the Designated Obligations under the
U.S. Revolver Commitments and the Canadian Revolver Commitments, in which it
shall participate immediately prior to the CAM Exchange Date, such Lender shall
own an interest equal to such Lender’s CAM Percentage in each component of the
Designated Obligations immediately following the CAM Exchange.
5.13.2    Consents; Delivery of Notes. Each Lender and each Person acquiring a
participation from any Lender as contemplated by Section 14.2 hereby consents
and agrees to the CAM Exchange. Each Borrower agrees from time to time to
execute and deliver to Lenders all such promissory notes and other instruments
and documents as Agent shall reasonably request to evidence and confirm the
respective interests and obligations of Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any promissory notes originally
received by it in connection with its Revolver Loans under this Agreement to
Agent against delivery of any promissory notes so executed and delivered;
provided that the failure of any Lender to deliver or accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.
5.13.3    Distribution of Payments. As a result of the CAM Exchange, from and
after the CAM Exchange Date, each payment received by Agent pursuant to any Loan
Document in respect of any of the Designated Obligations shall be distributed to
Lenders, pro rata in accordance with their respective CAM Percentages.
5.13.4    Post-CAM Exchange Date LC Drawings. In the event that on or after the
CAM Exchange Date, the aggregate amount of the Designated Obligations shall
change as a result of the making of a disbursement under a Letter of Credit by a
LC Issuer that is not reimbursed by a Borrower, then each Lender shall promptly
reimburse LC Issuer for its CAM Percentage of such unreimbursed payment.
5.13.5    Withholding and Deductions. Notwithstanding any other provision of
this Section 5.13, Agent and each Lender agree that if Agent or a Lender is
required under Applicable Law to withhold or deduct any taxes or other amounts
from payments made by it hereunder or as a result hereof, such Person shall be
entitled to withhold or deduct such amounts and pay over such taxes or other
amounts to the applicable Governmental Authority imposing

85





--------------------------------------------------------------------------------




such tax without any obligation to indemnify Agent or any Lender with respect to
such amounts and without any other obligation of gross up or offset with respect
thereto and there shall be no recourse whatsoever by Agent or any Lender subject
to such withholding to Agent or any other Lender making such withholding and
paying over such amounts, but without diminution of the rights of Agent or such
Lender subject to such withholding as against the applicable Borrower or Obligor
to the extent (if any) provided in this Agreement and the other Loan Documents.
Any amounts so withheld or deducted shall be treated as, for the purpose of this
Section 5.13, having been paid to Agent or such Lender with respect to which
such withholding or deduction was made.
Section 6.    CONDITIONS PRECEDENT
6.1    Conditions Precedent to Initial Revolver Loans. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to any Borrower hereunder, until the date ("Closing Date") that each of the
following conditions has been satisfied:
(a)    Each Loan Document shall have been duly executed and delivered to Agent
by each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.
(b)    Agent shall have received acknowledgments of all filings or recordations,
or shall have made all such filings or recordations, necessary to perfect its
Liens on the Collateral other than publication of the deed of hypothec granted
by the Canadian Borrower (provided that the Canadian Lenders shall have no
obligation to fund any requested Canadian Revolver Loan or Letter of Credit at
the request of Canadian Borrower until Agent receives evidence that the deed of
hypothec has been properly published and Agent has received a legal opinion of
Stikeman Elliot LLP confirming same in form and substance reasonably
satisfactory to Agent), as well as UCC, PPSA and Lien searches and other
evidence reasonably satisfactory to Agent that such Liens are the only Liens
upon the Collateral, except Permitted Liens.
(c)    Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, reasonably satisfactory to Agent.
(d)    Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Parent certifying
that, after giving effect to the initial Revolver Loans and transactions
hereunder, (i) the Borrowers and Obligors, taken as a whole are, Solvent; (ii)
no Default or Event of Default exists; (iii) the representations and warranties
set forth in Section 9 are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the Closing Date (except for representations and warranties that
expressly relate to an earlier date); and (iv) such Borrower has complied with
all agreements and conditions to be satisfied by it under the Loan Documents.
(e)    Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor's Organic

86





--------------------------------------------------------------------------------




Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
(f)    Agent shall have received a written opinion of O’Melveny & Myers, LLP, as
well as Stikeman Elliott LLP as Canadian counsel to Borrowers, in form and
substance satisfactory to Agent.
(g)    Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor's jurisdiction of organization. Agent shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor's jurisdiction of organization, chief
executive office and principal place of business.
(h)    Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Obligors, all in compliance with the Loan
Documents.
(i)    Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of the Obligors or in the quality, quantity or value of
any Collateral shall have occurred since January 31, 2015.
(j)    Canadian Borrowers shall have paid all fees and expenses to be paid to
Agent and Canadian Lenders on the Closing Date and U.S. Borrowers shall have
paid all fees and expenses to be paid to Agent and U.S. Lenders on the Closing
Date.
(k)    Agent shall have received a Borrowing Base Report from each of Canadian
Borrowers and U.S. Obligors as of May 2, 2015. Upon giving effect to the initial
funding of Revolver Loans and issuance of Letters of Credit, and the payment by
Borrowers of all fees and expenses incurred in connection herewith as well as
any payables stretched beyond their customary payment practices, Availability
shall be at least $75,000,000.
6.2    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Revolver Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrowers, unless the following conditions are satisfied:
(a)    No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;
(b)    The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are

87





--------------------------------------------------------------------------------




qualified or modified by materiality in the text thereof) on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date);
(c)    With respect to issuance of a Letter of Credit, the LC Conditions shall
be satisfied.
Each request (or deemed request) by Borrowers for funding of a Revolver Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.
Section 7.    COLLATERAL
7.1    Grant of Security Interest in Canadian Collateral. To secure the prompt
payment and performance of its Canadian Obligations, each Canadian Obligor
hereby grants to Agent, for the benefit of Canadian Secured Parties, a
continuing security interest in and Lien upon all personal Property of such
Canadian Obligor, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:
(a)    all Accounts;
(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles;
(g)    all Goods, including Inventory, Equipment and fixtures;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all monies, whether or not in the possession or under the control of
Agent, a Canadian Lender, or a bailee or Affiliate or branch of Agent or a
Canadian Lender, including any Cash Collateral;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Canadian Collateral; and
(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
In no event shall the Collateral include the Excluded Assets. To the extent the
Collateral includes the Equity Interests of any Subsidiary of Parent, the pledge
of such

88





--------------------------------------------------------------------------------




Collateral shall be subject to the Equity Interest Pledge Agreement as well as
this Agreement.
7.2    Grant of Security Interest in U.S. Collateral. To secure the prompt
payment and performance of its U.S. Obligations and its Guaranteed Obligations,
each U.S. Obligor hereby grants to Agent, for the benefit of the U.S. Secured
Parties, a continuing security interest in and Lien upon all personal Property
of such U.S. Obligor, including all of the following Property, whether now owned
or hereafter acquired, and wherever located:
(a)    all Accounts;
(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims, including those shown on Schedule 7.5.1;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles;
(g)    all Goods, including Inventory, Equipment and fixtures;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    all monies, whether or not in the possession or under the control of
Agent, a U.S. Lender, or a bailee or Affiliate of Agent or a U.S. Lender,
including any Cash Collateral;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any U.S. Collateral; and
(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
In no event shall the Collateral include the Excluded Assets. To the extent the
Collateral includes the Equity Interests of any Subsidiary of Parent, the pledge
of such Collateral shall be subject to the Equity Interest Pledge Agreement as
well as this Agreement.
7.3    Lien on Deposit Accounts; Cash Collateral.
7.3.1    Deposit Accounts. To further secure the prompt payment and performance
of its applicable Obligations and Guaranteed Obligations, each Obligor hereby

89





--------------------------------------------------------------------------------




grants to Agent a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Obligor, including sums in any blocked,
lockbox, sweep or collection account; provided, however, that Agent shall not
have any liens on the Deposit Accounts described in clause (a) of the definition
of Excluded Deposit Accounts. Each Obligor hereby authorizes and directs each
bank or other depository to deliver to Agent, upon request, all balances in any
Deposit Account maintained for such Obligor, without inquiry into the authority
or right of Agent to make such request; provided, that Agent shall not exercise
its right to direct each bank as set forth above with respect to the Deposit
Accounts of any Obligor unless a Dominion Trigger Period is in effect; provided,
further, that no Obligor shall be required to deliver any control agreement with
respect to any Excluded Deposit Accounts.
7.3.2    Cash Collateral. Cash Collateral may be invested, at Agent's discretion
(and with the consent of Obligors, as long as no Event of Default exists), but
Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss. As security for its applicable Obligations, each Obligor hereby grants to
Agent a security interest in and Lien upon all Cash Collateral of such Obligor
held from time to time and all proceeds thereof, whether held in a Cash
Collateral Account or otherwise. Agent may apply Cash Collateral to the payment
of such Obligations as they become due, in such order as Agent may elect. Each
Cash Collateral Account and all Cash Collateral shall be under the sole dominion
and control of Agent, and no Obligor or other Person shall have any right to any
Cash Collateral, until Full Payment of the Obligations.
7.4    Reserved.
7.5    Other Collateral.
7.5.1    Commercial Tort Claims. Except as shown on Schedule 7.5.1 (which may be
updated from time to time to add any Commercial Tort Claims), as of the Closing
Date, no U.S. Obligor has a Commercial Tort Claim (other than, a Commercial Tort
Claim that constitutes Excluded Assets). U.S. Obligors shall notify Agent in
writing, on a quarterly basis, if any U.S. Obligor has a Commercial Tort Claim
(other than, as long as no Default or Event of Default exists, a Commercial Tort
Claim for less than $2,500,000), shall amend Schedule 7.5.1 to include such
claim, and shall take such actions as Agent deems appropriate to subject such
claim to a duly perfected, first priority Lien in favor of Agent.
7.5.2    Certain After-Acquired Collateral. Obligors shall notify Agent in
writing on a quarterly basis, if, after the Closing Date, any Obligor obtains
any interest in any Collateral consisting of Chattel Paper, Instruments, or, as
regards U.S. Obligors, Letter-of-Credit Rights, in each case, with a value in
excess of the aggregate amount of $1,000,000 for each category described above
other than Letter-of-Credit Rights and $2,500,000 in the case of
Letter-of-Credit Rights, and, upon Agent's request, subject to the other
Sections under this Section 7, shall promptly take such actions as Agent deems
reasonably appropriate to effect Agent's duly perfected, first priority Lien
upon such Collateral, including obtaining any appropriate possession.
7.6    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of

90





--------------------------------------------------------------------------------




Obligors relating to any Collateral. In no event shall the grant of any Lien
under any Loan Document secure an Excluded Swap Obligation of the granting
Obligor.
7.7    Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly upon request, Obligors shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law in its Permitted Discretion to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Agreement. Each Obligor authorizes Agent to file any financing statement
that describes the Collateral as "all assets" or "all personal property" of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.
7.8    Foreign Subsidiary Stock of U.S. Obligors. Notwithstanding anything in
the contrary in this Agreement or any other Loan Document, the Collateral (a)
shall not include any Equity Interests in any Foreign Subsidiaries or in any
Qualified CFC Holding Companies (other than, with respect to the Canadian
Obligations only, Equity Interests in Subsidiaries of the Canadian Obligors
organized under the laws of Canada or a province or territory thereof) and (b)
shall not include any directly or indirectly owned assets of any Foreign
Subsidiary (other than the Collateral of Canadian Obligors).
Section 8.    COLLATERAL ADMINISTRATION
8.1    Borrowing Base Reports.
8.1.1    By the Reporting Date, Canadian Borrowers shall deliver to Agent (and
Agent shall promptly deliver same to Canadian Lenders) a Canadian Borrowing Base
Report as of the close of business of the previous applicable quarter, month or
week, and at such other times as Agent may request in its Permitted Discretion;
provided that Agent shall not request a Canadian Borrowing Base Report more
frequently than weekly unless an Event of Default exists. All information
(including calculation of Canadian Availability) in a Canadian Borrowing Base
Report shall be certified by Canadian Borrowers. Agent may, upon notice required
under Section 2.1.1(c), from time to time adjust any such report in its
Permitted Discretion (a) to make adjustments expressly contemplated to be made
by Agent hereunder ; and (b) to the extent any information or calculation does
not comply with this Agreement.
8.1.2    By the Reporting Date, U.S. Borrowers shall deliver to Agent (and Agent
shall promptly deliver same to U.S. Lenders) a U.S. Borrowing Base Report as of
the close of business of the previous applicable quarter, month or week, and at
such other times as Agent may request in its Permitted Discretion; provided that
Agent shall not request a U.S. Borrowing Base Report more frequently than weekly
unless an Event of Default exists. All information (including calculation of
U.S. Availability) in a U.S. Borrowing Base Report shall be certified by U.S.
Borrowers. Agent may, upon notice required under Section 2.1.1(c), from time to
time adjust any such report in its Permitted Discretion (a) to make adjustments
expressly contemplated to be made by Agent hereunder; and (b) to the extent any
information or calculation does not comply with this Agreement.
8.1.3    At the election of the Borrowers and with the consent of Agent in its
Permitted Discretion, the Borrowers may deliver an updated Canadian Borrowing
Base Report and U.S. Borrowing Base Report from time to time.

91





--------------------------------------------------------------------------------




8.2    Accounts.
8.2.1    Records and Schedules of Accounts. Each Obligor shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may reasonably request but in no event more frequently than with each
Borrowing Base Reports. Each Obligor shall also provide to Agent, on or before
each Reporting Date, to the extent reasonably requested by Agent, a detailed
aged trial balance of all Accounts arising from sale of goods as of the end of
the preceding week, month or quarter, as applicable, specifying each Account's
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and, to the extent
reasonably requested by Agent, including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information. Unless the Revolving Usage
(excluding Letters of Credit in an aggregate amount not exceeding $10,000,000)
equals $0, if Accounts in an aggregate face amount of $2,000,000 or more cease
to be Eligible Accounts since the delivery of the latest Borrowing Base Reports,
Obligor shall notify Agent of such occurrence promptly (and in any event within
three Business Days) after any Obligor has knowledge thereof.
8.2.2    Taxes. If an Account of any Obligor includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Obligor and to charge Obligor therefor;
provided, however, that neither Agent nor Lenders shall be liable for any Taxes
that may be due from Obligor or with respect to any Collateral.
8.2.3    Account Verification. Whether or not a Default or an Event of Default
exists, Agent shall have the right in its Permitted Discretion at any time, in
the name of Agent, any designee of Agent or any Obligor, to verify the validity,
amount or any other matter relating to any Accounts of Obligors by mail,
telephone or otherwise. Obligors shall cooperate fully with Agent in an effort
to facilitate and promptly conclude any such verification process.
8.2.4    Maintenance of Dominion Account. Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Subject to Section 7.3.1 and Section 8.5, Obligors shall obtain an
agreement (in form and substance reasonably satisfactory to Agent) from each
lockbox servicer and Dominion Account bank, establishing Agent's control over
and Lien in the lockbox or Dominion Account, which may be exercised by Agent
during any Dominion Trigger Period, requiring immediate deposit of all
remittances with respect to Accounts included in the Collateral received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Dominion Trigger Period,
require immediate transfer of all funds in such account to a Dominion Account
maintained with Bank of America. Agent and Lenders assume no responsibility to
Obligors for any lockbox arrangement or Dominion Account, including any claim of
accord and satisfaction or release with respect to any Payment Items accepted by
any bank.
8.2.5    Proceeds of Collateral. Obligor shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts are made
directly to a Dominion Account (or a lockbox relating to a Dominion Account or
another Deposit Account

92





--------------------------------------------------------------------------------




provided that any such amounts paid to such Deposit Account shall be promptly
transferred to a Dominion Account). If any Obligor receives cash or Payment
Items with respect to any Accounts or Inventory, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
8.2.6    Credit Card Agreements. As of the Closing Date, all arrangements to
which any Obligor is a party with respect to the payment to any Obligor of the
proceeds of credit card charges for sales by such Obligor are set forth in the
Closing Date Letter. Within 45 days after the Closing Date (or such longer
period of time acceptable to Agent), the Obligors shall deliver to Agent Credit
Card Agreements instructing each of their Credit Card Issuers or Credit Card
Processors to transfer all amounts owing by such processor or issuer to an
Obligor directly to a Dominion Account.
8.3    Inventory.
8.3.1    Records and Reports of Inventory. Each Obligor shall keep accurate and
complete records of its Inventory in all material respects, and shall submit to
Agent inventory subledgers and reconciliation reports in form reasonably
satisfactory to Agent, on each Reporting Date. Each Obligor shall conduct a
physical inventory at least once per Fiscal Year (and on a more frequent basis
if requested by Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices in all material respects, and shall provide
to Agent, upon request, a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as Agent may
reasonably request. Upon Agent’s request, Agent may participate in and observe
each physical count.
8.3.2    Returns of Inventory. No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) if any Default, Event
of Default, Canadian Overadvance, U.S. Overadvance or Overadvance exists, the
Obligors have not received an instruction from Agent that no Inventory of such
Obligor shall be returned; (c) Agent is promptly notified if the aggregate Value
of all Inventory returned in any month exceeds $2,000,000; and (d) if a Dominion
Trigger Period exists, any payment received by a Obligor for a return is
promptly remitted to Agent for application to the Obligations.
8.3.3    Acquisition, Sale and Maintenance. Each Obligor shall take all
commercially reasonable steps to assure that all Inventory of such Obligor is
produced in accordance with Applicable Law, in all material respects, including
the FLSA. Obligors shall use, store and maintain all Inventory with reasonable
care and caution, in accordance with applicable standards of any insurance and
in conformity with all Applicable Law, in all material respects, and shall make
current material rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located, subject to any
Permitted Contest, it being understood that any rental payment based on a sales
or other formula may be deferred in the Ordinary Course of Business and that any
Obligor may elect not to pay rent in its reasonable business judgment in
accordance with its past practices.
8.4    Securities Accounts. Closing Date Letter sets forth all Securities
Accounts maintained by Obligors. Within 45 days after the Closing Date (or such
longer period of time acceptable to Agent), each Obligor shall take all actions
necessary to establish Agent's Lien on or control of each such Securities
Account (other than Excluded Deposit Accounts). Each Obligor

93





--------------------------------------------------------------------------------




shall be the sole account holder of each Securities Account and shall not allow
any other Person (other than Agent) to have a Lien (other than a Permitted Lien
under Section 10.2.2(i)) on or control over a Securities Account or any Property
deposited therein. Each Obligor shall notify Agent, on a quarterly basis, of any
opening or closing of a Securities Account and, with the consent of Agent which
shall not be unreasonably withheld, will amend the Closing Date Letter to
reflect same.
8.5    Deposit Accounts. Closing Date Letter sets forth all Deposit Accounts
maintained by Obligors, including all Dominion Accounts. Within 45 days after
the Closing Date (or such longer period of time acceptable to Agent), each
Obligor shall take all actions necessary to establish Agent's Lien on or control
of each such Deposit Account, other than Excluded Deposit Accounts. Each Obligor
shall be the sole account holder of each Deposit Account and shall not allow any
other Person (other than Agent) to have a Lien (other than a Permitted Lien
under Section 10.2.2(i)) on or control over a Deposit Account or any Property
deposited therein. Each Obligor shall notify Agent, on a quarterly basis, of any
opening or closing of a Deposit Account and, with the consent of Agent which
shall not be unreasonably withheld, will amend the Closing Date Letter to
reflect same.
8.6    General Provisions.
8.6.1    Location of Collateral. All tangible items of Collateral with a value
in excess of the aggregate amount of $2,000,000, other than Inventory in
transit, shall at all times be kept by Obligors at the business locations set
forth in the Closing Date Letter (as supplemented from time to time), except
that Obligors may (a) make sales or other dispositions of Collateral in
accordance with Section 10.2.6; (b) move any (x) U.S. Collateral to another
location in the United States (provided that, with respect to U.S. Collateral
with a value in excess of the aggregate amount of $2,000,000, Parent shall
provide an updated list of business locations on a quarterly basis) or (y)
Canadian Collateral to another location in Canada or any other province in which
a PPSA financing statement has been filed (provided that, with respect to
Canadian Collateral with a value in excess of the aggregate amount of
$2,000,000, Parent shall provide an update listing of business locations on a
quarterly basis); provided that notice shall not be required for the movement of
U.S. Collateral located in the United States or Canadian Collateral located in
the same province in Canada or any other province in which a PPSA financing
statement has been filed (i) to another location in the United States (with
respect to U.S. Collateral) or within or to a province in Canada (with respect
to Canadian Collateral) which is listed in the Closing Date Letter (as
supplemented from time to time as to such locations with written notification to
Agent) or (ii) to a location outside of the United States (with respect to U.S.
Collateral) or within or to a province in Canada (with respect to Canadian
Collateral) in the Ordinary Course of Business; or (c) sell or otherwise
transfer Collateral pursuant to a Permitted Asset Disposition or Permitted
Investment.
8.6.2    Insurance of Collateral.
(a)    Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A+,
unless otherwise approved by Agent in its discretion) reasonably satisfactory to
Agent. From time to time upon request, Obligors shall deliver to Agent the
originals or certified copies of its insurance policies and most recently
available flood plain searches. Unless Agent shall agree

94





--------------------------------------------------------------------------------




otherwise, each policy of Obligors shall include satisfactory endorsements (i)
showing Agent as loss payee with respect to insurance covering Collateral; (ii)
requiring 30 days prior written notice to Agent in the event of cancellation of
the policy for any reason whatsoever and (iii) to the extent available from the
applicable insurer, a clause or endorsement stating that the interest of Agent
shall not be impaired or invalidated by any act or neglect of the insured Person
or the owner of any premises, including, without limitation, as a result of the
use of any such premises for purposes more hazardous than are permitted by such
policy. If any Obligor fails to provide and pay for any insurance, Agent may, at
its option, but shall not be required to, procure the insurance and charge
Obligors therefor. Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all material reports made to insurance companies. While no
Event of Default exists, Obligors may settle, adjust or compromise any insurance
claim. If an Event of Default exists, the Obligors shall not settle any
insurance claim with a value in excess of $3,000,000 without the consent of
Agent.
(b)    At any time an Event of Default exists and during any Dominion Trigger
Period, upon request by Agent, any proceeds of insurance covering any Collateral
and any awards arising from condemnation of any Collateral shall be paid to
Agent, in each case, except for any amounts required to be paid to third
parties. At any time an Event of Default exists and during any Dominion Trigger
Period, any such proceeds or awards that relate to Inventory shall be applied to
payment of the applicable Revolver Loans, and then to other applicable
Obligations.
8.6.3    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent's actual possession and except for losses or damages arising from Agent’s
gross negligence or willful misconduct), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at Obligors' sole risk.
8.6.4    Defense of Title. Each Obligor shall at all times take all commercially
actions to defend its title to Collateral and Agent's Liens therein against all
Persons, claims and demands, except Permitted Liens.
8.7    Power of Attorney. Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor 's true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent's designee, may, without notice and in either its or a Obligor's
name, but at the cost and expense of Obligors:
(a)    Endorse an Obligor's name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent's possession
or control; and
(b)    During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii)

95





--------------------------------------------------------------------------------




settle, adjust, modify, compromise, discharge or release any Accounts or other
Collateral, or any legal proceedings brought to collect Accounts or Collateral;
(iii) sell or assign any Accounts and other Collateral upon such terms, for such
amounts and at such times as Agent deems advisable; (iv) collect, liquidate and
receive balances in Deposit Accounts or investment accounts, and take control,
in any manner, of proceeds of Collateral; (v) prepare, file and sign a Obligor's
name to a proof of claim or other document in a bankruptcy of an Account Debtor,
or to any notice, assignment or satisfaction of Lien or similar document; (vi)
receive, open and dispose of mail addressed to a Obligor, and notify postal
authorities to deliver any such mail to an address designated by Agent; (vii)
endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use an Obligor's stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral; (x)
make and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker's
acceptance or other instrument for which an Obligor is a beneficiary; and (xii)
take all other actions as Agent deems appropriate to fulfill any Obligor's
obligations under the Loan Documents.
Section 9.    REPRESENTATIONS AND WARRANTIES
9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, each Obligor represents and warrants that:
9.1.1    Organization and Qualification. Each Obligor is duly organized and
validly existing under the laws of the jurisdiction of its organization. Each
Obligor is duly qualified, authorized to do business and in good standing (in
each jurisdiction where such phrase has legal meaning) corporation in each
jurisdiction where failure to be so qualified, authorized or in good standing
could reasonably be expected to have a Material Adverse Effect.
9.1.2    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents to which it is a party. The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity Interests of any Obligor, except those already obtained; (b)
contravene the Organic Documents of any Obligor; (c) violate, in any material
respect, or cause a material default under any Applicable Law or Material
Contract in each case applicable to such Obligor; or (d) result in or require
imposition of a Lien (other than Permitted Liens) on any Obligor's Property.
9.1.3    Enforceability. This Agreement constitute, and each other Loan
Document, when duly executed and delivered, will constitute a legal, valid and
binding obligation of each Obligor party thereto, enforceable against such
Obligor that is a party thereto in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally and equitable
principles.
9.1.4    Capital Structure. Schedule 9.1.4 shows, as of the Closing Date, for
each Obligor, its name, jurisdiction of organization or incorporation, and,
except for Parent, all of the outstanding issued Equity Interests and holders of
its Equity Interests, and all of such outstanding Equity Interests of such
Obligors (other than Parent) and direct Domestic

96





--------------------------------------------------------------------------------




Subsidiaries of such Obligors that are pledged under this Agreement or the
Equity Interest Pledge Agreement have been validly issued, are fully paid and
non-assessable, and are free and clear of all Liens except those created under
the Loan Documents, or except for the Equity Interests pledged under the Equity
Interest Pledge Agreement. Except as disclosed on Schedule 9.1.4, in the five
years preceding the Closing Date, no Obligor has been known by any legal name
different from the one set forth on Schedule 9.1.4 nor has such Obligor been the
subject of any merger, amalgamation, combination or other corporate
reorganization.
9.1.5    Title to Properties; Priority of Liens. Each Obligor has good and
marketable title to (or valid leasehold interests in) all of its Real Estate,
and good title to all of its personal Property, including all Property reflected
in any financial statements delivered to Agent or Lenders, in each case free of
Liens except Permitted Liens, except for such defects in title or leasehold
interests as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Obligor has paid and discharged all
lawful material claims that, if unpaid, could become a Lien on its Properties,
other than Permitted Liens or that are Properly Contested or as described in
Section 8.3.3. All Liens of Agent on the Collateral are duly perfected, first
priority Liens, subject only to Permitted Liens that are expressly allowed to
have priority over Agent's Liens.
9.1.6    Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts or Eligible Credit Card Accounts, on all statements and representations
made by Obligors with respect thereto. Obligors warrant, with respect to each
Account shown as an Eligible Account or Eligible Credit Card Accounts in a
Borrowing Base Report, that:
(a)    it is genuine and in all respects what it purports to be;
(b)    it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Agent on request;
(d)    it is not subject to any asserted offset, Lien (other than Agent's Lien),
deduction, defense, dispute or counterclaim except as arising in the Ordinary
Course of Business;
(e)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (after giving effect to Section 9-406(d),
9-407(a), 9-408 or 9-409 of the UCC or similar provisions of the PPSA and other
Applicable Law which render such restriction ineffective), and the applicable
Obligor is the sole payee or remittance party shown on the invoice;
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
returns, discounts or allowances granted in the Ordinary Course of Business; and
(g)    to the best of Obligors' knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such

97





--------------------------------------------------------------------------------




Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Obligor's customary credit standards, is
Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor's financial condition.
9.1.7    Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income and shareholders equity, and the
consolidated statement of cash flow, of Parent and Subsidiaries that have been
and are hereafter delivered to Agent and Lenders, are prepared, in all material
respects, in accordance with GAAP (subject, in the case of unaudited financial
statements, to normal quarterly adjustments and the absence of footnotes), and
fairly present in all material respects the financial positions and results of
operations of Parent and Subsidiaries at the dates and for the periods
indicated. All projections delivered from time to time to Agent and Lenders have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time; provided that projections are not to be viewed as
facts and that actual results during the period or periods covered by
projections may differ materially from such projections. Since January 31, 2015,
there has been no change in the condition, financial or otherwise, of Parent or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect. The Obligors are Solvent on a consolidated basis.
9.1.8    [Reserved].
9.1.9    Taxes. Each Obligor has filed all U.S. federal and Canadian federal and
other material federal state, provincial, local and foreign tax returns and
other material tax related reports that it is required by law to file, and has
paid, or made provision for the payment of, all U.S. federal, Canadian federal
and other material Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested.
9.1.10    Brokers. There are no brokerage commissions, finder's fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
9.1.11    Intellectual Property. Each Obligor owns or has the lawful right to
use all Intellectual Property reasonably necessary for the conduct of its
business, without conflict with any rights of others, except to the extent that
could not reasonably be expected to have a Material Adverse Effect. Except as
could not be reasonably expected to have a Materially Adverse Effect, there is
no pending or, to any Obligor's knowledge, Intellectual Property Claim
threatened in writing with respect to any Obligor or any of their Property
(including any Intellectual Property). Except as set forth on the Closing Date
Letter, as of the Closing Date, no Obligor pays or owes any Royalty to any
Person with respect to Intellectual Property (except for any such Royalty
payable to Parent or any of its direct or indirect Subsidiaries). All material
federally registered Intellectual Property that are owned by any Obligor as of
the Closing Date is shown on the Closing Date Letter.
9.1.12    Governmental Approvals. Each Obligor has, is in compliance with, and
is in good standing with respect to, all Governmental Approvals necessary to
conduct its business and to own, lease and operate its Properties, except to the
extent that could not reasonably be expected to have a Material Adverse Effect.
All necessary import, export or other

98





--------------------------------------------------------------------------------




licenses, permits or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and Obligors have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where any such non-procurement or
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
9.1.13    Compliance with Laws. Each of Obligor has duly complied, and its
Properties and business operations are in compliance, in all material respects
with all Applicable Law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. There have been no citations,
notices or orders of material noncompliance issued to the Obligors under any
Applicable Law, except to the extent that could not reasonably be expected to
have a Material Adverse Effect.
9.1.14    Compliance with Environmental Laws. Except to the extent that could
not reasonably be expected to have a Material Adverse Effect, to the knowledge
of Parent or any Obligor, no Obligors past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up. To the knowledge of
Parent or any Obligor, no Obligor has any contingent liability with respect to
any Environmental Release, environmental pollution or hazardous material on any
Real Estate now or previously owned, leased or operated by it that could
reasonably be expected to have a Material Adverse Effect.
9.1.15    Burdensome Contracts. No Obligor is a party or subject to any
contract, agreement or charter restriction that could reasonably be expected to
have a Material Adverse Effect. No Obligor is party or subject to any
Restrictive Agreement, except permitted under Section 10.2.14. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.
9.1.16    Litigation. Except as shown on the Closing Date Letter, there are no
proceedings or investigations pending or, to any Obligor 's knowledge,
threatened against any Obligor, or any of their businesses, operations,
Properties, or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect. No Obligor is in default with respect to any order, injunction
or judgment of any Governmental Authority except where any such default could
not reasonably be expected to have a Material Adverse Effect.
9.1.17    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default which has not been cured as permitted
hereunder or waived. No Obligor is in default, and no event or circumstance has
occurred or exists that with the passage of time or giving of notice would
constitute a default, under any Material Contract or in the payment of any
Borrowed Money which default(s) constitute an Event of Default hereunder. There
is no basis upon which any party (other than Parent or Subsidiary) could
terminate a Material Contract prior to its scheduled termination date except
where any such termination could not reasonably be expected to have a Material
Adverse Effect.
9.1.18    ERISA and Canadian Pension Plans. Except as disclosed on Schedule
9.1.18:

99





--------------------------------------------------------------------------------




(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, each Plan, Pension Plan and Multiemployer Plan is in compliance with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Obligors, nothing has occurred which would prevent, or cause the
loss of, such qualification. Except as would not reasonably be expected to
result in a Material Adverse Effect, (i) with respect to each Plan, Pension Plan
and Multiemployer Plan, each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
(ii) no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Pension
Plan.
(b)    There are no pending or, to the knowledge of Obligors, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan, Pension Plan or Multiemployer Plan that could reasonably be expected
to have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan,
Pension Plan or Multiemployer Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and no Obligor or ERISA Affiliate knows of any reason that the funding
target attainment percentage could reasonably be expected to drop below 60%;
(iii) no Obligor or ERISA Affiliate has incurred any liability to the PBGC
except for the payment of premiums, and no premium payments are due and unpaid;
(iv) no Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; and (v) no Pension Plan or
Multiemployer Plan has been terminated by its plan administrator or the PBGC,
and no fact or circumstance exists that could reasonably be expected to cause
the PBGC to institute proceedings to terminate a Pension Plan or Multiemployer
Plan.
(d)    With respect to any Canadian Pension Plan or Foreign Plan, except as
could not be expected to have a Material Adverse Effect, (i) all employer and
employee contributions required by law or by the terms of the Canadian Pension
Plan and Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices; (ii) the fair market value of the assets of
each funded Canadian Pension Plan and Foreign Plan, the liability of each
insurer for any Canadian Pension Plan and Foreign Plan funded through insurance,
or the book reserve established for any Canadian Pension Plan and Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Canadian Pension Plan and Foreign Pension Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) it has been registered to the extent required and has been
maintained in good standing with applicable regulatory authorities.

100





--------------------------------------------------------------------------------




(e)    No Canadian Obligor maintains or is required to contribute to, or is
liable under, any Canadian Defined Benefit Pension Plan or any other Canadian
Pension Plan, except as could not be expected to have a Material Adverse Effect.
9.1.19    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor and
any customer or supplier, or any group of customers or suppliers, who
individually or in the aggregate, could reasonably be expected to cause a
Material Adverse Effect. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Obligor to conduct its
business at any time hereafter in substantially the same manner as conducted on
the Closing Date, except to the extent that could not reasonably be expected to
have a Material Adverse Effect.
9.1.20    Labor Relations. Except as described on Schedule 9.1.20 or disclosed
to Agent pursuant to Section 10.1.3, no Obligor is party to or bound by any
collective bargaining agreement or similar agreement. There are no material
grievances, disputes or controversies with any union or other organization of
any Obligor's employees, or, to any Obligor's knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining that
could reasonably be expected to have a Material Adverse Effect.
9.1.21    [Reserved].
9.1.22    Not a Regulated Entity. No Obligor is (a) required to be registered as
an "investment company" within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
9.1.23    Margin Stock. No Obligor is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No Revolver Loan proceeds or Letters of
Credit will be used by Obligors to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors that in any
such case, violates or would violate Regulation T, U or X of the Board of
Governors or other Applicable Law.
9.1.24    Sanctions. Neither Parent nor any Subsidiary or, to the knowledge of
any Obligor, any director, officer, employee, agent, affiliate or representative
thereof, is or is controlled by any individual or entity that is currently the
subject or target of any Sanction or is located, organized or resident in a
Designated Jurisdiction.
9.2    Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances in which they were made (it being recognized that projections are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ materially from the projected
results). There is no fact or circumstance known to any Obligor and not
disclosed to Agent in writing that could reasonably be expected to have a
Material Adverse Effect.
Section 10.    COVENANTS AND CONTINUING AGREEMENTS

101





--------------------------------------------------------------------------------




10.1    Affirmative Covenants. As long as any Revolver Commitments or
Obligations (other than any contingent indemnification obligation not yet
asserted) remain outstanding, each Obligor shall:
10.1.1    Inspections; Appraisals.
(a)    Permit Agent from time to time, subject (except when a Default or Event
of Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Obligor, inspect, audit and make extracts from any
Obligor's books and records, and discuss with its officers, employees, agents,
advisors and independent accountants such Obligor's business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense and any reimbursement of
Agent’s expenses shall be subject to Section 10.1.1(b). Neither Agent nor any
Lender shall have any duty to any Obligor to make any inspection, nor to share
any results of any inspection, appraisal or report with any Obligor. Obligors
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Obligors shall not be entitled to rely upon
them.
(b)    Reimburse Agent for all reasonable, documented, out-of-pocket charges,
costs and expenses of Agent in connection with (i) examinations of any Obligor's
books and records or any other financial or Collateral matters as Agent deems
appropriate in its Permitted Discretion, up to once per Loan Year if
Availability is equal to or greater than 30% of the aggregate Borrowing Base,
twice per Loan Year if Availability is at any time during such Loan Year less
than 30% of the aggregate Borrowing Base and at Agent’s discretion if
Availability is at any time during such Loan Year less than 20% of the aggregate
Borrowing Base; and (ii) appraisals of Inventory conducted at any time Revolver
Usage is greater than $0 (excluding Letters of Credit in an aggregate amount not
exceeding $10,000,000), up to once per Loan Year and twice per Loan Year if
Availability is at any time during such Loan Year less than 25% of the aggregate
Borrowing Base; provided, however, that if an examination or appraisal is
initiated during a Default or Event of Default, all charges, costs and expenses
relating thereto shall be reimbursed by Obligors without regard to such limits
as to the frequency of any such examination or appraisal. Obligors agree to pay
Agent's then standard charges for examination activities, including charges for
Agent's internal examination and appraisal groups, as well as the charges of any
third party used for such purposes; provided, however, notwithstanding anything
to the contrary in this Agreement, (x) all costs and expenses for the
examinations described in clause (b)(i) hereof and all costs and expenses for
the appraisals of Inventory described in clause (b)(ii) hereof shall be
consistent with those obtained prior to the Closing Date and otherwise
consistent with Agent’s past practices. No Borrowing Base calculation shall
include Collateral acquired in a Permitted Acquisition or otherwise outside the
Ordinary Course of Business until completion of applicable field examinations
and appraisals (which shall not be included in the limits provided above)
reasonably satisfactory to Agent.
10.1.2    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP; and furnish to Agent and Lenders:
(a)    as soon as available, and in any event within 105 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related

102





--------------------------------------------------------------------------------




statements of income, cash flow and shareholders equity for such Fiscal Year, on
consolidated basis for Parent and its Subsidiaries (and on consolidating basis
with respect to balance sheets and statements of income), which consolidated
statements shall be audited and certified (without any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of any material misstatement) by a
firm of independent certified public accountants of recognized standing selected
by Obligors and reasonably acceptable to Agent (any “big four” firm is
acceptable to Agent), and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to Agent;
(b)    as soon as available, and in any event within 60 days after the end of
the first three Fiscal Quarters of each Fiscal Year, unaudited balance sheets as
of the end of such Fiscal Quarter and the related statements of income and cash
flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, on consolidated basis for Parent and its Subsidiaries (and on
consolidating basis with respect to balance sheets and statements of income),
setting forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by the chief financial officer or chief accounting officer of
Borrower Agent as prepared in accordance with GAAP and fairly presenting, in all
material respects, the financial position and results of operations for such
Fiscal Quarter and period, subject to normal quarterly adjustments and the
absence of footnotes;
(c)    within 5 Business Days from the delivery of financial statements under
clauses (a) and (b) above, a Compliance Certificate executed by the chief
financial officer or chief accounting officer of Borrower Agent;
(d)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Obligors by their accountants in connection with such financial statements;
(e)    not later than 60 days after the end of each Fiscal Year, projections of
Parent’s and its Subsidiaries consolidated balance sheets, results of operations
and cash flow for the next Fiscal Year, quarter by quarter;
(f)    at Agent's request, a listing of each Obligor's invoiced trade payables,
specifying the trade creditor and balance due, and a detailed invoiced trade
payable aging, all in form reasonably satisfactory to Agent;
(g)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Parent has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Parent files with the
Securities and Exchange Commission or any securities exchange;
(h)    promptly, at Agent’s request, after the sending or filing thereof, copies
of any annual report to be filed in connection with each Plan or Canadian
Pension Plan; and

103





--------------------------------------------------------------------------------




(i)    such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Obligor's financial condition or business.
Documents required to be delivered pursuant to Sections 10.1.2 (a), (b) or (g)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (1) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address as set forth in the Closing Date Letter, (2)
on which such documents are posted on a publicly available website maintained by
or on behalf of the Securities and Exchange Commission for access to documents
filed in the EDGAR database (the “EDGAR Website”), or (3) on which such
documents are posted on Parent’s behalf on an Internet or intranet website, if
any, to which each Lender and Agent have access (whether a commercial,
third-party website or whether sponsored by Agent); provided that except with
respect to documents posted on the EDGAR Website, Parent shall notify Agent (by
telecopier or electronic mail) of the posting of any such documents and, if
requested by Agent, provide to Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
10.1.3    Notices. Notify Agent and Lenders in writing, promptly after a Senior
Officer of Parent obtaining actual knowledge thereof, of any of the following
that affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, that could reasonably be
expected to have a Material Adverse Effect; (b) any pending or threatened
material labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any Obligor becomes party to or otherwise bound by any
collective bargaining agreement, any Canadian Defined Benefit Pension Plan,
Canadian Pension Plan, Pension Plan, Multiemployer Plan or similar agreement;
(d) any termination of a Material Contract prior to its stated term that is
material to the business of the Obligors taken as a whole; (e) the existence of
any Default or Event of Default; (f) any judgment in an amount exceeding
$15,000,000; (g) the assertion of any Intellectual Property Claim, that could
reasonably be expected to have a Material Adverse Effect; (h) any violation or
asserted violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), that could reasonably be expected to have a Material
Adverse Effect; (i) any Environmental Release by an Obligor or on any Property
owned, leased or occupied by an Obligor or receipt of any Environmental Notice,
in each case, that could reasonably be expected to have a Material Adverse
Effect; and (j) the occurrence of any ERISA Event or Termination Event that
could reasonably be expected to have a Material Adverse Effect.
10.1.4    Landlord and Storage Agreements. Upon reasonable request, provide
Agent with copies of all existing agreements, and promptly after execution
thereof provide Agent with copies of all future agreements, between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any Collateral with a value in excess of $500,000 may
be kept or that otherwise may possess or handle any Collateral; provided,
however, that, any Obligor shall, upon reasonable request by Agent, provide
Agent with copies of all such agreements with respect to material distributions
facilities of such Obligor.
10.1.5    Compliance with Laws. Comply with all Applicable Laws, including ERISA
and Applicable Laws relating to Canadian Pension Plans, Environmental Laws,
FLSA,

104





--------------------------------------------------------------------------------




OSHA, Anti-Terrorism Laws, and laws regarding collection and payment of Taxes,
and maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless (a) such requirement of Applicable
Laws is being contested in good faith by appropriate proceedings diligently
conducted or (b) failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Obligor, it
shall act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities to the extent required under Applicable
Law, and to make appropriate remedial action to eliminate, such Environmental
Release, except as could not reasonably be expected to have a Material Adverse
Effect; provided, however, that none of the Obligors nor any of their respective
Subsidiaries shall be required to undertake any such investigation, remedial
action or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
10.1.6    Taxes. Pay, remit and discharge all U.S. federal, Canadian federal and
provincial, and other material Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.
10.1.7    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best rating of
at least A+, unless otherwise approved by Agent in its discretion), (a) with
respect to the Properties and business of Obligors of such type (including
product liability, workers' compensation, larceny, embezzlement, or other
criminal misappropriation insurance), in such amounts, and with such coverages
and deductibles as are customary for companies similarly situated; and (b)
business interruption insurance in an amount not less than $100,000,000,with
deductibles.
10.1.8    Licenses. (a) Keep each material License affecting the manufacture,
distribution or disposition of Inventory in full force and effect; (b) pay all
Royalties under any material License when due; and (c) notify Agent of any
default or breach asserted by any Person to have occurred under any material
License, except, in the case of clauses (a), (b) and (c), as could not
reasonably be expected to have a Material Adverse Effect.
10.1.9    Future Subsidiaries. Subject to Section 7:
(a)    Upon the formation or acquisition of any new direct or indirect
wholly-owned Subsidiary by any Obligor, and, if such Person is not an IP
Subsidiary or a Foreign Subsidiary or a Qualified CFC Holding Company (other
than a wholly-owned Subsidiary organized under the laws of Canada or a province
or territory thereof which shall be caused to guaranty the Canadian
Obligations), then Parent shall, at Parent’s expense:
(i)    within 45 days (as such time may be extended by up to an additional 15
days with the reasonable consent of Agent) after such formation or acquisition,
cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to duly execute and deliver to Agent
a guaranty or guaranty supplement, in form and substance reasonably satisfactory
to Agent, guaranteeing the U.S. Obligations and Canadian Obligations in the case
of a U.S. Obligor or guaranteeing the Canadian Obligations in the case of a
Canadian Obligor, as applicable; provided that, upon the request of the Borrower
Agent, and the consent of the

105





--------------------------------------------------------------------------------




Agent in its Permitted Discretion, such Subsidiary, if a Domestic Subsidiary,
may be added to this Agreement and the other Loan Documents as a U.S. Borrower
and such Subsidiary, if a Subsidiary organized under the laws of Canada or a
province or territory thereof, may be added to this Agreement and the other Loan
Documents as a Canadian Borrower, in each case pursuant to agreements and
supplements in form and substance reasonably satisfactory to Agent and upon
completion of business and legal due diligence with results satisfactory to
Agent in its Permitted Discretion;
(ii)    within 45 days (as such time may be extended by up to an additional 15
days with the reasonable consent of Agent) after such formation or acquisition,
furnish to Agent such information regarding the personal properties of such
Subsidiary as would have been required under the Loan Documents had such
Subsidiary existed as of the Closing Date;
(iii)    within 45 days (as such time may be extended by up to an additional 15
days with the reasonable consent of Agent) after such formation or acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to duly execute and deliver a joinder to this
Agreement to Agent and other security and pledge agreements, as specified by and
in form and substance reasonably satisfactory to Agent (including delivery of
all pledged Equity Interests in and of such Subsidiary, and other instruments
required to be pledged under Section 7), securing payment of all the Obligations
of such Subsidiary or such parent, as the case may be, under the Loan Documents;
(iv)    within 45 days (as such time may be extended by up to an additional 15
days with the reasonable consent of Agent) after such formation or acquisition,
cause such Subsidiary and each direct and indirect parent of such Subsidiary (if
it has not already done so) to take whatever action reasonably requested by
Agent (including the preparation of Uniform Commercial Code or PPSA financing
statements) that may be necessary or advisable in the reasonable opinion of
Agent to grant to Agent (or in any representative of Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
security and pledge agreements delivered pursuant to this Section 10.1.9; and
(v)    within 60 days (as such time may be extended by up to an additional 15
days with the reasonable consent of Agent) after such formation or acquisition,
deliver to Agent, upon the request of Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to Agent and the other Secured Parties,
of counsel for the Obligors reasonably acceptable to Agent as to such matters
relating to such Subsidiary as Agent may reasonably request.
(b)    Upon the formation or acquisition of any new direct or indirect non
wholly-owned Subsidiary by any Obligor, and, if such Person is not a Foreign
Subsidiary or a Qualified CFC Holding Company (in each case, other than a
Subsidiary of a Canadian Obligor organized under the laws of Canada or a
province of territory thereof), then Parent shall, at Parent’s expense:
(i)    within 45 days (as such time may be extended by up to an additional 15
days with the reasonable consent of Agent) after such formation or

106





--------------------------------------------------------------------------------




acquisition, cause each Obligor which is direct parent of such Subsidiary (if it
has not already done so) to pledge all Equity Interests in and of such
Subsidiary owned directly by such Obligor, and other instruments of the type
required to be pledged under Section 7), securing payment of all the Obligations
of such parent under the Loan Documents, and
(ii)    within 45 days (as such time may be extended by up to an additional 15
days with the reasonable consent of Agent) after such formation or acquisition,
cause such Subsidiary and each Obligor which is direct parent of such Subsidiary
(if it has not already done so) to take whatever action reasonably requested by
Agent (including the preparation of Uniform Commercial Code or, as applicable,
PPSA financing statements) that may be necessary or advisable in the reasonable
opinion of Agent to assist Agent (or in any representative of Agent designated
by it) in obtaining valid and subsisting Liens on the properties purported to be
subject to the pledge agreements delivered pursuant to this Section 10.1.9.
10.2    Negative Covenants. As long as any Revolver Commitments or Obligations
(other than any contingent indemnification obligation not yet asserted) are
outstanding, each Obligor shall not:
10.2.1    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt, Capital Leases and Synthetic Debt
incurred, to the extent the aggregate principal amount thereof does not exceed
$40,000,000 at any time;
(d)    Borrowed Money (other than the Obligations) and other Debt, but only to
the extent outstanding on the Closing Date and set forth on the Closing Date
Letter and not satisfied with proceeds of the initial Revolver Loans;
(e)    Debt with respect to Bank Products, other banking or foreign exchange
services incurred in the Ordinary Course of Business or Hedging Agreements
permitted hereunder;
(f)    Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset (other than Accounts and Inventory of an Obligor) when
acquired by a Obligor, as long as such Debt was not incurred in contemplation of
such Person becoming an Obligor or such acquisition, and does not exceed
$40,000,000 in the aggregate outstanding principal amount at any time;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;



107





--------------------------------------------------------------------------------




(i)    Debt with respect to non-recourse pledge of the Equity Interests of the
IP Subsidiaries (so long as Intellectual Property owned by such IP Subsidiaries
used by Obligors are subject to the Agent License Agreement), if any, incurred
in connection with any IP Financing and any refinancings, refundings, renewals,
replacements or extensions thereof;
(j)    Debt otherwise permitted under Section 10.2.5 or Section 10.2.7;
(k)    Guarantees and other Contingent Obligations of any Obligor in respect of
Debt otherwise permitted hereunder or any partnership or joint venture of any
Obligor to the extent the Debt of such partnership or joint venture is fully
attributable to such Obligor;
(l)    Debt in respect of performance, bid, release, appeal and surety bonds and
performance and completion guarantees and similar obligations incurred in the
Ordinary Course of Business;
(m)    guaranties of operating leases and other operating obligations by Parent
or its Subsidiaries to, or for the benefit of, its Subsidiaries in the Ordinary
Course of Business;
(n)    [Reserved];
(o)     to the extent constituting Debt, indemnification, deferred purchase
price adjustments, earn-outs or similar obligations, in each case, incurred or
assumed in connection with the acquisition of any business or assets or any
Investment permitted to be acquired or made hereunder or any Permitted Asset
Disposition;
(p)    Debt representing deferred compensation or similar obligations to
officers, directors, employees and managers of Parent and its Subsidiaries
incurred in the Ordinary Course of Business and deferred compensation or other
similar arrangements with officers, directors, employees and managers in
connection with acquisitions of Persons or businesses or divisions permitted
hereunder.
(q)    Debt in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the Ordinary Course of
Business in respect of workers compensation claims, health, disability or other
employee benefits, or property, casualty, liability or other insurance or
self-insurance ;
(r)    Debt arising from bank guaranties, warehouse receipts, insurance or
similar instruments in the ordinary course of business;
(s)     (i) Debt arising from the endorsement of instruments or other payment
items for deposit, (ii) Debt in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts, and (iii) Debt in
respect of the credit cards and credit accounts of the Parent or any
Subsidiaries in the Ordinary Course of Business;
(t)     other Debt in an aggregate principal amount at any one time outstanding
not to exceed $20,000,000; and
(u)     other unsecured Debt (i) in an aggregate principal amount at any one
time outstanding not to exceed $500,000,000, (ii) pursuant to loan agreements,
indentures or other

108





--------------------------------------------------------------------------------




documentation having covenants and other terms with respect to the Obligors that
are no more restrictive in any material respect than those in this Agreement,
and (iii) with a maturity date after the Revolver Termination Date.
10.2.2    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, "Permitted Liens"):
(a)    Liens in favor of Agent or pursuant to any Loan Document;
(b)    Purchase Money Liens and Liens on the assets subject to the applicable
Capital Leases or Synthetic Debt permitted under Section 10.2.1;
(c)    Liens for Taxes not overdue for a period of more than 40 days or being
Properly Contested;
(d)    statutory Liens (other than Liens for Taxes or imposed under ERISA or
Applicable Law relating to Canadian Pension Plans) arising in the Ordinary
Course of Business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of any Obligor;
(e)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of government tenders, bids, contracts, statutory
obligations and other similar obligations;
(f)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the Ordinary Course of Business;
(g)    Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 12.1(g);
(h)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances affecting Real Estate
which, in the aggregate, do not materially detract from the value of the
Property of such Person or materially interfere with the ordinary conduct of the
business of the applicable Person;
(i)    (i) Liens of a collection bank arising under Section 4-208 of the UCC on
the items in the course of collection, (ii) Liens attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the Ordinary Course
of Business and not for speculative purposes, (iii) bankers’ Liens, rights of
setoff and other similar Liens existing solely with respect to accounts and
cash, Cash Equivalents and other Investments permitted under Section 10.2.5 on
deposit in accounts maintained by Parent or any Subsidiary, in each case under
this clause (iii) granted in the Ordinary Course of Business in favor of the
banks or other financial or depositary institution with which such accounts are
maintained, securing amounts owing to such Person with respect to cash
management services (including, without limitation, operating account
arrangements and those involving pooled accounts and netting arrangements);
provided that, in the case of this clause (iii), unless such Liens arise by
operation of Applicable Law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Debt for Borrowed Money, (iv)
possessory Liens in favor of brokers and dealers arising in

109





--------------------------------------------------------------------------------




connection with the acquisition or disposition of Cash Equivalents and other
Investments permitted under Section 10.2.5, and (v) Liens or rights of setoff
against credit balances with credit card issuers or credit card processors or
amounts owing by such credit card issuers or credit card processors in the
Ordinary Course of Business, to secure the obligations to such credit card
issuers and credit card processors as a result of fees and chargebacks;
(j)    [Reserved];
(k)    (i) good faith earnest money deposits or cash advances made in connection
with a Permitted Acquisition or other Investment permitted under Section 10.2.5
or (ii) Liens consisting of an agreement to dispose of any Property in a
Permitted Asset Disposition;
(l)    Liens on property purportedly rented to, or leased by, any Obligor
pursuant to a sale and leaseback transaction; provided, that (i) such sale and
leaseback transaction is a Permitted Asset Disposition; (ii) such Liens do not
encumber any other property of any Obligor, and (iii) such Liens secure only the
Debt incurred in connection with such sale and leaseback transaction;
(m)    UCC or PPSA financing statements or similar public filings that are filed
as a precautionary measure in connection with operating leases or consignment of
goods in the Ordinary Course of Business;
(n)    Liens on assets (other than Accounts and Inventory of the Obligors)
acquired in a Permitted Acquisition or other Investment; provided that (i) such
Liens existed at the time such property was acquired or such Person became a
Subsidiary of Parent, (ii) such Liens were not granted in connection with or in
contemplation of the applicable Permitted Acquisition or Investment and (iii)
any Debt of any Obligor secured thereby is permitted by Section 10.2.1(f), and
(iv) such Liens are not expanded to cover additional property of any Obligor
(other than any after-acquired property or proceeds and products thereof); and
any renewals, modifications, replacements or extensions thereof, provided that,
(w) the property of any Obligor covered thereby is not changed, (x) the amount
secured or benefited thereby is not increased except as permitted by Section
10.2.1, (y) the direct or any contingent Obligor with respect thereto is not
changed, and (z) any Debt of any Obligor secured or benefited thereby is
permitted by Section 10.2.1(f);
(o)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or Applicable Law relating to
Canadian Pension Plans;
(p)    existing Liens shown on the Closing Date Letter and any renewals,
modifications, replacements or extensions thereof, provided that, (i) the
property of any Obligor covered thereby is not changed, (ii) the amount secured
or benefited thereby is not increased except as permitted by Section 10.2.1,
(iii) the direct or any contingent Obligor with respect thereto is not changed,
and (iv) any Debt secured or benefited thereby is permitted by Section 10.2.1;
(q)    Liens securing Debt permitted under Sections 10.2.1(f) and (t); provided,
that such Liens do not attach to Accounts or Inventory of an Obligor or are
subject to an intercreditor agreement with Agent, in form and substance
reasonably satisfactory to Agent;

110





--------------------------------------------------------------------------------




(r)    [Reserved];
(s)    Liens constituting non-recourse pledge of the Equity Interests of the IP
Subsidiaries securing Debt of the IP Subsidiaries under Section 10.2.1(i);
(t)     any interest or title of a lessor or sublessor under any lease or
sublease or a licensee or licensor under any license entered into by an Obligor
in the Ordinary Course of Business or ground leases in respect of Real Estate on
which facilities owned or leased by an Obligor are located;
(u)    Liens granted by any Obligor on Equity Interests in any joint venture of
such Obligor permitted hereunder securing obligations of such joint venture;
(v)     Liens of customs and revenue authorities to secure payment of customs
duties or taxes in connection with the importation of goods and of bank
guaranties issued in connection with the foregoing;
(w)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Obligor in the
Ordinary Course of Business;
(x)    Liens that are customary contractual rights of setoff relating to
purchase orders and other agreements entered into with customers of any Obligor
in the Ordinary Course of Business;
(y)    other Liens so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed $20,000,000 at any time and such
Liens do not attach to Accounts or Inventory of any Obligor.
10.2.3    [Reserved].
10.2.4    Distributions; Upstream Payments. Declare or make any Distributions,
except (a) Upstream Payments, (b) declaration or payments of any dividends or
other Distributions payable solely in the common stock or other common Equity
Interests of such Person, and cash payments in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Investment; (c) any other Distributions if immediately before and
after giving effect to the declaration and, if such Distribution does not occur
within forty (40) days after such declaration, the making of any such
Distribution, the Payment Condition is met; and (d) any other Distribution made
solely from Excluded IP Asset Proceeds deposited in the Excluded IP Asset
Proceeds Account so long as immediately before and after giving effect to the
declaration and payment of any such Distribution, a Default or an Event of
Default does not exist; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or permitted
under Section 10.2.14.
10.2.5    Restricted Investments. Make any Restricted Investment.
10.2.6    Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition.

111





--------------------------------------------------------------------------------




10.2.7    Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit (including under credit cards) made in the Ordinary
Course of Business; (c) deposits with financial institutions permitted
hereunder; (d) intercompany loans by Parent or any of Subsidiary to Parent or
any other Subsidiary; provided that any such intercompany loans made or advanced
by a non-Obligor to an Obligor shall be Subordinated Debt, subject to the
subordination terms provided in Schedule 10.2.7 attached hereto or otherwise in
form and substance reasonably satisfactory to Agent, and such intercompany loans
made or advanced by an Obligor to a Non-Obligor shall be subject to the
satisfaction of the Payment Conditions immediately before and after making or
advancing each such loan or such loan shall be permitted under clause (w) of the
definition of Restricted Investments.
10.2.8    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt or (b)
Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt as in effect on the Closing Date or incurred
after the Closing Date pursuant to Section 10.2.1, other than: (i) payment of
regularly scheduled interest and principal payments or reimbursement obligations
under letters of credit, in each case, as and when due in respect of such
Borrowed Money; (ii) refinancings of such Borrowed Money to the extent the
Borrowed Money incurred in connection therewith is permitted hereunder; (iii)
payment of Borrowed Money that is secured that becomes due as a result of (A)
any voluntary sale or transfer of any assets (other than assets included in any
Borrowing Base) securing such Borrowed Money or (B) any casualty or condemnation
proceeding (including a disposition in lieu thereof) of any assets (other than
assets included in any Borrowing Base) securing such Borrowed Money; (iv)
payments of or in respect of such Borrowed Money solely by issuance of the
common stock of Parent; (v) payments of intercompany Debt so long as, with
respect to payments of intercompany Debt by an Obligor to a non-Obligor, (x)
immediately before and after giving effect to each such payment, the Payment
Conditions are satisfied or (y) such payments are made solely from Excluded IP
Asset Proceeds deposited in the Excluded IP Asset Proceeds Account and
immediately before and after giving effect to each such payment no Default or
Event of Default exists; (vi) other payments of or in respect of such Borrowed
Money; provided that at the time of and immediately after giving effect thereto
the Payment Conditions have been satisfied; and (vii) prepayments of any
Borrowed Money permitted under Section 10.2.1 (other than pursuant to clause (b)
thereof to the extent not permitted by the subordination provisions applicable
thereto), not to exceed $5,000,000 in any Fiscal Year; provided, that no Default
or Event of default exists immediately before and after giving effect to any
prepayment under this clause (vii) or (c) earnout or purchase price adjustments
with respect to a Permitted Acquisition unless immediately before and after
giving effect to each such payment the Payment Conditions are satisfied, other
than so long as no Default or Event of Default exists, any such payment made
solely from the Excluded IP Asset Proceeds deposited in the Excluded IP Asset
Proceeds Account.
10.2.9    Fundamental Changes. (i) without at least 15 days prior written notice
thereof to Agent, change its legal name; change its tax, charter or other
organizational identification number; change its form or jurisdiction of
organization or change the location of its

112





--------------------------------------------------------------------------------




registered office (with respect to a Canadian Obligor) or chief executive
office; (ii) liquidate, wind up its affairs or dissolve itself; (ii) or merge,
amalgamate, combine or consolidate with any Person, whether in a single
transaction or in a series of related transactions, except for:
(a) mergers, amalgamations or consolidations of a Subsidiary with (i) Parent,
provided that Parent shall be the continuing or surviving Person; (ii) a
Borrower (other than Parent), provided that a Borrower shall be the continuing
or surviving Person; or (iii) a Guarantor (for any such transaction not
involving any Borrower), provided that a Guarantor shall be the continuing or
surviving Person ;
(b) subject to clause (a) above, mergers, amalgamations or consolidations of a
Subsidiary with any one or more other Subsidiaries; provided, that when any
Obligor is merging or amalgamating with another Subsidiary, such Obligor shall
be the continuing or surviving Person;
(c) Permitted Acquisitions;
(d) in connection with any Permitted Acquisition, any Subsidiary of Parent may
merge into or consolidate or amalgamate with any other Person or permit any
other Person to merge into or consolidate or amalgamate with it; provided that
(i) the Person surviving such merger or continuing thereafter shall be Parent or
a Subsidiary of Parent and (ii) in the case of any such merger or amalgamation
to which any Obligor is a party, such Obligor is the surviving or continuing
Person; and
(e) any Obligor that is not a Borrower may dissolve, liquidate or wind up its
affairs at any time if Parent determines in good faith that such dissolution,
liquidation or winding up is not materially disadvantageous to the Lenders and
all material assets of such Obligor are contributed to another Obligor.
10.2.10    Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9, to the extent
applicable.
10.2.11    Organic Documents. Amend, modify or otherwise change any Organic
Documents of any Obligor in any manner that is materially adverse to the
Lenders.
10.2.12    Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Parent and Subsidiaries.
10.2.13    Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required or permitted by GAAP and in
accordance with Section 1.2; or change the Fiscal Year of Parent.
10.2.14    Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement:
(a)    in effect on the Closing Date as set forth in the Closing Date Letter;

113





--------------------------------------------------------------------------------




(b)    relating to secured Debt permitted hereunder, as long as the restrictions
apply only to collateral for such Debt; constituting customary restrictions on
assignment in leases and other contracts;
(c)    customary restrictions in connection with agreements to make Dispositions
permitted under this Agreement,
(d)    agreements in existence at the time any Subsidiary becomes a Subsidiary
of Parent, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of Parent,
(e)    the IP Financing,
(f)    the Debt permitted under Sections 10.2.1(c), (i), (r) or (u); and
(g)    customary net worth provisions contained in any agreement so long as such
net worth provisions would not reasonably be expected to impair materially the
ability of the Obligors to meet their ongoing obligations under this Agreement
or any other Loan Document),
(h)    any negative pledge incurred or provided (x) in favor of any holder of
Debt permitted under Sections 10.2.1(d), (f) or (t) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Debt;
(i)    customary provisions in joint venture agreements and similar agreements
that restrict transfer of assets of, or equity interests in, joint ventures;
(j)    licenses or sublicenses of intellectual property in the Ordinary Course
of Business (in which case any prohibition or limitation shall only be effective
against the intellectual property subject thereto);
(k)    customary provisions in leases, subleases, licenses and sublicenses that
restrict the transfer thereof or the transfer of the assets subject thereto by
the lessee, sublessee, licensee or sublicensee;
(l)    prohibitions and limitations that are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as such prohibitions and
limitations were not created in contemplation of such Person becoming a
Subsidiary and apply only to such Subsidiary;
(m)    customary restrictions that arise in connection with any Permitted Asset
Disposition applicable pending such Asset Disposition solely to the assets
subject to such Asset Disposition;
(n)    customary provisions contained in an agreement restricting assignment of
such agreement entered into in the Ordinary Course of Business; and
(o)    customary restrictions on cash or other deposits imposed by customers
under contracts entered into in the Ordinary Course of Business.

114





--------------------------------------------------------------------------------




10.2.15    Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.16    Conduct of Business. Engage in any material line of business
substantially different from those lines of business conducted by Parent and its
Subsidiaries on the Closing Date and any business reasonably related or
ancillary, complimentary, or incidental thereto.
10.2.17    Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions permitted by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors' fees and indemnities; (c)
transactions solely among Obligors; (d) transactions with Affiliates consummated
prior to the Closing Date, as shown on the Closing Date Letter, and any
extensions thereof on the terms substantially similar or at least as favorable
in all material respects to Parent and its Subsidiaries; (e) transactions that
in the reasonable judgment of Parent are on fair and reasonable terms and not
substantially less favorable than would be obtained in a comparable arm's-length
transaction with a non-Affiliate; (f) leases of real property from Affiliates of
Parent, the terms of which are approved by the board of directors of Parent or
relevant Subsidiary, (g) transactions relating to any shareholders agreement to
which Parent is a party from time to time, (h) payments of expenses or the
making of loans and advances to officers, employees, directors and consultants
in the Ordinary Course of Business, including but not limited to indemnification
permitted under Parent’s or such Subsidiary’s Organic Documents, relocation,
stock option exercises, travel or otherwise, (i) transactions conducted in the
Ordinary Course of Business among Parent and any of its direct or indirect
parents or Subsidiaries not involving any other Affiliates, (j) transactions
among Parent and any of its direct or indirect parents or Subsidiaries not
involving any other Affiliates and not involving the transfer of any Collateral,
and (k) transactions permitted under Section 10.2.4, or, only with respect to
Parent and its Subsidiaries, Sections 10.2.1, 10.2.2, 10.2.5, 10.2.6, 10.2.7 and
10.2.9.
10.2.18    Amendments to Subordinated Debt. Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification (a) increases any required payment of principal or
interest; (b) accelerates the date on which any installment of principal or any
interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the interest rate by more than 2.00%; (e) increases
or adds any fees or charges; (f) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect for Parent or any Subsidiary, or that is otherwise materially
adverse to any Parent, any Subsidiary or Lenders; or (g) to the extent
applicable, results in the Obligations not being fully benefited by the
subordination provisions thereof, in each case, not otherwise permitted under
the subordination agreement with respect to such Subordinated Debt, if any.
10.3    Financial Covenants. As long as any Revolver Commitments or Obligations
(other than any contingent indemnification obligation not yet asserted) are
outstanding, Parent shall:
10.3.1    Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated
Fixed Charge Coverage Ratio for four fiscal quarter period of at least 1.00 to
1.00

115





--------------------------------------------------------------------------------




while a Covenant Trigger Period is in effect, measured for the most recent
period for which financial statements were delivered hereunder prior to the
Covenant Trigger Period and each period ending thereafter until the Covenant
Trigger Period is no longer in effect.
Section 11.    GUARANTY
11.1    Guaranty by U.S. Guarantors. Each U.S. Guarantor hereby jointly,
severally, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Borrowers to Agent or any Lender
(or any of their Affiliates or branches) arising hereunder and any instruments,
agreements or Loan Documents of any kind or nature now or hereafter executed in
connection with the Loan Agreement (including the Obligations and all renewals,
extensions, amendments, refinancings and other modifications thereof and all
Extraordinary Expenses), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any case or proceeding commenced by or against any other
U.S. Guarantor or Borrower under any federal, provincial, state, municipal,
foreign law, or any agreement of such other U.S. Guarantor or Borrower to, (a)
the entry of an order for relief under the Bankruptcy Code, or any other
bankruptcy, insolvency, debtor relief or debt adjustment or arrangement law
(whether state, provincial, federal or foreign); (b) the appointment of a
receiver, interim receiver, trustee, monitor, liquidator, administrator,
conservator or other custodian for such other U.S. Guarantor or Borrower or any
part of its properties; or (c) any other Insolvency Proceeding, and including
interest that accrues after the commencement by or against any Borrower of any
proceeding under any Insolvency Proceeding (collectively, the "U.S. Guaranteed
Obligations").
11.2    Guaranty by Canadian Guarantors. Each Canadian Guarantor hereby jointly,
severally, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Canadian Borrowers to Agent or any
Canadian Lender (or any of their Affiliates or branches) arising hereunder and
any instruments, agreements or Loan Documents of any kind or nature now or
hereafter executed in connection with the Loan Agreement (including the Canadian
Obligations and all renewals, extensions, amendments, refinancings and other
modifications thereof and all Extraordinary Expenses), and whether recovery upon
such indebtedness and liabilities may be or hereafter become unenforceable or
shall be an allowed or disallowed claim under any case or proceeding commenced
by or against any other Canadian Guarantor or Canadian Borrowers under any
federal, provincial, state, municipal or foreign law, or any agreement of such
other Canadian Guarantor or Canadian Borrowers to, (a) the entry of an order for
relief under the Bankruptcy Code, the BIA, the Companies’ Creditors Arrangement
Act (Canada), or any other bankruptcy, insolvency, debtor relief or debt
adjustment or arrangement law (whether state, provincial, federal or foreign);
(b)

116





--------------------------------------------------------------------------------




the appointment of a receiver, interim receiver, trustee, monitor, liquidator,
administrator, conservator or other custodian for such other Canadian Guarantor
or Canadian Borrowers or any part of its properties; or (c) any other Insolvency
Proceeding, and including interest that accrues after the commencement by or
against any Borrower of any proceeding under any Insolvency Proceeding
(collectively, the "Canadian Guaranteed Obligations"; and together with the U.S.
Guaranteed Obligations, the “Guaranteed Obligations”).
11.3    Evidence of Debt. Agent's books and records showing the amount of any
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and absent manifest error, shall be binding upon the applicable
Guarantors and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. As to each Guarantor, its obligations hereunder shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations against any Borrower or any other Guarantor or other
Obligor, or any instrument or agreement evidencing any Guaranteed Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense of any
Borrower or any other Guarantor or other Obligor, to the obligations of the
Guarantors hereunder, and each Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal, state, provincial or
foreign law.
11.4    No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein. If any such obligation
(other than one arising with respect to any Excluded Tax) is imposed upon such
Guarantor with respect to any amount payable by it hereunder, each Guarantor
will pay to Agent or Lenders, on the date on which such amount is due and
payable hereunder, such additional amount in Dollars as shall be necessary to
enable Agent and Lenders to receive the same net amount which Agent and Lenders
would have received on such due date had no such obligation been imposed upon
such Guarantor. Each Guarantor will deliver promptly to Agent certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by the Guarantors hereunder. The obligations of the
Guarantors under this paragraph shall survive the Full Payment of the Guaranteed
Obligations. For the avoidance of doubt, this Section 11.3 shall not apply to
Taxes that are governed exclusively by Section 5.10.
11.5    Rights of Lender. Each Guarantor consents and agrees that Agent and
Lenders may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of any Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as Agent
or Lenders in their

117





--------------------------------------------------------------------------------




sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantors hereunder or which, but for this provision,
might operate as a discharge of any Guarantor.
11.6    Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other Guarantor, or
the cessation from any cause whatsoever (including any act or omission of Agent
or any Lender) of the liability of any Borrower; (b) any defense based on any
claim that such Guarantors' obligations exceed or are more burdensome than those
of any Borrower; (c) the benefit of any statute of limitations affecting the
Guarantors' liability hereunder; (d) any right to require Agent or any Lender to
proceed against any Borrower or other Guarantor, proceed against or exhaust any
security for any of the Guaranteed Obligations, or pursue any other remedy in
Agent's or any Lender's power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by Agent or any Lender; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by Applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance hereof or of the existence, creation or incurrence of new or
additional Guaranteed Obligations. Each Guarantor waives any rights and defenses
that are or may become available to such Guarantor by reason of Sections 2787 to
2855, inclusive, 2899 and 3433 of the California Civil Code.
11.7    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other Guarantor, and a
separate action may be brought against each Guarantor to enforce this Agreement
whether or not any Borrower or any other person or entity is joined as a party.
11.8    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Section 11 until the Full Payment of all of the
Guaranteed Obligations and any amounts payable under this Section 11. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of Agent and Lenders and
shall forthwith be paid to Agent to reduce the amount of the applicable
Guaranteed Obligations, whether matured or unmatured.
11.9    Termination; Reinstatement. The guaranty under this Section 11 is a
continuing and irrevocable guaranty of the applicable Guaranteed Obligations now
or hereafter existing and shall remain in full force and effect until the Full
Payment of the Guaranteed Obligations and any other amounts payable under this
Section 11. Notwithstanding the foregoing, the guaranty under this Section 11
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of any Borrower or any Guarantor is made, or Agent
or any Lender exercises its right of setoff, in respect of the applicable
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently

118





--------------------------------------------------------------------------------




invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Insolvency Proceeding or otherwise, all
as if such payment had not been made or such setoff had not occurred and whether
Agent or any Lender is in possession of or has released the guaranty hereunder
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of each Guarantor under this Section 11.8 shall survive
termination of the guaranty hereunder.
11.10    Subordination. Each Obligor hereby subordinates the payment of all
obligations and indebtedness of any Obligor owing to such other Obligor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to any Guarantor as subrogee of Agent or any Lender or resulting
from such Guarantor's performance under the guaranty under this Section 11, to
the Full Payment of all Guaranteed Obligations and Obligations. If Agent or any
Lender so requests, after the occurrence and during the continuation of an Even
of Default, any such obligation or indebtedness of any Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for
Agent and Lenders and the proceeds thereof shall be paid over to Agent on
account of the applicable Guaranteed Obligations of such Guarantor, but without
reducing or affecting in any manner the liability of any Guarantor under this
Section 11. Notwithstanding the foregoing, a Guarantor may demand and accept
repayments of indebtedness of any Borrower owing to such Guarantor as such
repayment is expressly permitted hereunder.
11.11    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Borrower under any Insolvency
Proceeding, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by Agent.
11.12    Miscellaneous. No provision of this Section 11 may be waived, amended,
supplemented or modified, except by a written instrument executed by Agent and
each Guarantor party hereto. No failure by Agent or any Lender to exercise, and
no delay in exercising, any right, remedy or power under this Section 11 shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Section 11
shall not affect the enforceability or validity of any other provision herein.
11.13    Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from each
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other Guarantor
as the Guarantor requires, and that Agent and Lenders have no duty, and not
Guarantor is relying on Agent or any Lender at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Borrower or any other Guarantor (the guarantor waiving any duty
on the part of Agent or any Lender to disclose such information and any defense
relating to the failure to provide the same).

119





--------------------------------------------------------------------------------




11.14    Setoff. If and to the extent any payment is not made when due under
this Section 11, Agent and any Lender may setoff and charge from time to time
any amount so due against any or all of any Guarantor's accounts or deposits
with Agent or any Lender.
11.15    Representations and Warranties. Each Guarantor represents and warrants
that (a) its obligations under this Section 11 constitute its legal, valid and
binding obligation enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability; (b) the making and performance of the guaranty under
this Section 11 does not and will not violate the provisions of any Applicable
Law, regulation or order, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material agreement,
instrument, or document to which it is a party or by which it or any of its
property may be bound or affected; and (c) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any Governmental
Authority required under Applicable Law for the making and performance of the
guaranty under this Section 11 have been obtained or made and are in full force
and effect.
11.16    Additional Guarantor Waivers and Agreements.
11.16.1     Each Guarantor understands and acknowledges that if Agent forecloses
judicially or nonjudicially against any real property security for any of the
Guaranteed Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek reimbursement, contribution, or
indemnification from a Borrower or others based on any right such Guarantor may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Section 11. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor's rights, if any, may
entitle such Guarantor to assert a defense to the guaranty under this Section 11
based on Section 580d of the California Code of Civil Procedure as interpreted
in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this
Agreement, each Guarantor freely, irrevocably, and unconditionally: (i) waives
and relinquishes that defense and agrees that such Guarantor will be fully
liable under this Section 11 even though Agent may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing any of
the Guaranteed Obligations; (ii) agrees that such Guarantor will not assert that
defense in any action or proceeding which Agent may commence to enforce the
guaranty under this Section 11; (iii) acknowledges and agrees the rights and
defenses waived by such Guarantor in this Agreement include any right or defense
that such Guarantor may have or be entitled to assert based upon or arising out
of any one or more of Sections 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure or Section 2848 of the California Civil Code; and (iv)
acknowledges and agrees that Agent and Lenders are relying on this waiver in
creating any of the Guaranteed Obligations, and that this waiver is a material
part of the consideration which Agent and Lenders are receiving for creating the
Guaranteed Obligations.
11.16.2     Each Guarantor waives all rights and defenses that such Guarantor
may have because of any of the Guaranteed Obligations is secured by real
property. This means, among other things: (i) Agent may collect from the
Guarantors without first foreclosing on any real or personal property collateral
pledged by any Obligor; and (ii) if Agent forecloses on any real property
collateral pledged by any Obligor: (A) the amount of the Guaranteed Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if

120





--------------------------------------------------------------------------------




the collateral is worth more than the sale price, and (B) Agent may collect from
the Guarantors even if Agent, by foreclosing on the real property collateral,
has destroyed any right the Guarantors may have to collect from Borrowers. This
is an unconditional and irrevocable waiver of any rights and defenses any
Guarantor may have because any of the Guaranteed Obligations is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.
11.16.3     Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure Section 580a, to a fair
market value hearing or action to determine a deficiency judgment after a
foreclosure.
Section 12.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
12.1    Events of Default. Each of the following shall be an "Event of Default"
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
(a)    Any Obligor fails to (i) pay when and as required to be paid herein, and
in the currency required hereunder, any amount of principal of any Revolving
Loan or any LC Obligation or deposit any funds as Cash Collateral in respect of
LC Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Revolving Loan or on any LC Obligation, or any fee due
hereunder, or (iii) pay within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document;
(b)    Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
(c)    (i) An Obligor breaches or fail to perform any covenant contained in
Section 7.2, 8.1, 10.1.1, 10.1.2(a), 10.1.2(b), 10.1.2(c), 10.1.2(e), 10.2 or
10.3; or (ii) an Obligor breaches or fail to perform any covenant contained in
8.2.4, 8.2.5, 10.1.2 (other than clauses (a), (b), (c) and (e) thereof) or 8.6.2
and such failure continues for 10 days after becoming aware of such failure;
(d)    An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 30 days after
a Senior Officer of such Obligor becomes aware thereof or receives notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
(e)    A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document, other than as expressly permitted hereunder or thereunder,
ceases to be in full force or effect for any reason (other than a waiver or
release by Agent and Lenders or resulting from the failure of Agent to maintain
possession of securities certificates or other

121





--------------------------------------------------------------------------------




possessory Collateral actually delivered to it or to file Uniform Commercial
Code, PPSA or similar applicable continuation statements);
(f)    Any breach or default of an Obligor occurs under (i) instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations and Debt under Hedging
Agreements), in each case of clause (i) hereof, in excess of $25,000,000, if the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach or (ii) there occurs under any Hedging Agreement an
Early Termination Date (as defined in such Hedging Agreement) resulting from (A)
any event of default under such Hedging Agreement as to which an Obligor thereof
is the Defaulting Party (as defined in such Hedging Agreement) or (B) any
Termination Event (as so defined) under such Hedging Agreement as to which an
Obligor is an Affected Party (as so defined) and, in either event, the Hedging
Termination Value owed by such Obligor as a result thereof is greater than the
$25,000,000 and is not paid when due.
(g)    Any judgment or order for the payment of money is entered against an
Obligor in an outstanding amount that exceeds, individually or cumulatively with
all unsatisfied outstanding judgments or orders against all Obligors,
$25,000,000 (net of insurance coverage therefor that has not been denied by the
insurer), unless a stay of enforcement of such judgment or order is in effect by
reason of a pending appeal or otherwise remains undischarged, unvacated,
unbonded or unstayed for more than 60 days after its entry;
(h)    A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $25,000,000 which
would reasonably likely result in a Material Adverse Effect;
(i)    (A) To the extent in any such case that it would reasonably likely result
in a Material Adverse Effect, an Obligor is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business, an Obligor suffers the loss, revocation or termination of any material
license, permit, lease or agreement necessary to its business, there is a
cessation of any material part of an Obligor’s business for a material period of
time, or any material Collateral or Property of an Obligor is taken or impaired
through condemnation; (B) unless otherwise permitted under this Agreement, an
Obligor agrees to or commences any liquidation, dissolution or winding up of its
affairs; or (C) Obligors, taken as a whole, are not Solvent;
(j)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;
(k)    To the extent the aggregate liability of any Obligor under the following
clause (i) or (ii) is in excess of $25,000,000 (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan that has resulted or could
reasonably be expected to result in liability of an Obligor to a Pension Plan,
Multiemployer Plan or PBGC, or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or

122





--------------------------------------------------------------------------------




Multiemployer Plan; (ii) an Obligor or ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or (iii) (A) a Termination Event occurs which would
reasonably likely result in a Material Adverse Effect, or (B) any event or
condition similar to those specified in clause (i) hereof shall occur or exist
with respect to any Canadian Pension Plan, which would reasonably be likely to
have a Material Adverse Effect, or, except as would not reasonably be likely to
have a Material Adverse Effect, if any Canadian Obligor becomes party to, or
maintains or contributes to, any Canadian Defined Benefit Pension Plan, or if
any Canadian Obligor is in default with respect to payments or regular
contributions to a Canadian Pension Plan or any Lien arises (save for
contribution amounts not yet due) in connection with any Canadian Pension Plan;
or
(l)    A Change of Control occurs.
12.2    Remedies upon Default. If an Event of Default described in Section
12.1(j) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind. In addition, or if
any other Event of Default exists, Agent may in its discretion (and shall upon
written direction of Required Lenders) do any one or more of the following from
time to time:
(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;
(b)    terminate, reduce or condition any Revolver Commitment (which reduction
or condition shall not be deemed to waive the Event of Default or Section 6.2),
or make any adjustment to the Borrowing Base (which shall in any event be made
in compliance with section 15.1.1(d) and (e));
(c)    require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations (excluding, however, any unasserted
indemnification claims) that are contingent or not yet due and payable, and if
Obligors fail to deposit such Cash Collateral, Agent may (and shall upon the
direction of Canadian Required Lenders or U.S. Required Lenders, as applicable)
advance the required Cash Collateral as Revolver Loans (whether or not a
Canadian Overadvance, U.S. Overadvance or an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC or the PPSA. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Obligors to assemble
Collateral, at Obligors' expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by an Obligor, Obligors agree not to charge for such storage); and (iv)
sell or otherwise dispose of any Collateral, in a commercially reasonable
manner, in its then condition, or after any further manufacturing or processing
thereof. Each Obligor hereby

123





--------------------------------------------------------------------------------




agrees and acknowledges that a disposition (x) made in the usual manner on any
recognized market in the U.S. and Canada, or (y) a disposition at the price
current in any recognized market in the U.S. and Canada at the time of
disposition, or (z) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition;
shall be deemed commercially reasonable. Each Obligor agrees that 10 days notice
of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent may conduct sales on any Obligor's premises, without charge,
and any sale may be adjourned from time to time in accordance with Applicable
Law. Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.
12.3    License. Agent is hereby granted an irrevocable, non-exclusive license
to use (without payment of royalty or other compensation to any Person) any or
all Intellectual Property of Obligors (provided, that with respect to any
registered Intellectual Property, only the Intellectual Property registered or
applied for in the U.S. or Canada), computer hardware and software, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral, in each case, with respect to
Inventory, only with respect to sale of Inventory in the U.S. and Canada, and
subject to the same limitations set forth in the Agent License Agreement. Each
Obligor's rights and interests under Intellectual Property shall inure to
Agent's benefit, in each case, subject to the Agent License Agreement.
12.4    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.
12.5    Remedies Cumulative; No Waiver.
12.5.1    Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

124





--------------------------------------------------------------------------------




12.5.2    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Revolver Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. Any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.
Section 13.    AGENT
13.1    Appointment, Authority and Duties of Agent.
13.1.1    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine eligibility and applicable advance rates under the Borrowing Base,
whether to impose or release any reserve, or whether any conditions to funding
or issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party or other Person for any error in judgment.
13.1.2    Duties. The title of "Agent" is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.
13.1.3    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.



125





--------------------------------------------------------------------------------




13.1.4    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Canadian Required Lenders and/or U.S. Required Lenders or other Secured Parties
with respect to any act (including the failure to act) in connection with any
Loan Documents or Collateral, and may seek assurances to its satisfaction from
Secured Parties of their indemnification obligations against Claims that could
be incurred by Agent. Agent may refrain from any act until it has received such
instructions or assurances, and shall not incur liability to any Person by
reason of so refraining. Instructions of Canadian Required Lenders and/or U.S.
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting pursuant to instructions of Canadian Required
Lenders and/or U.S. Required Lenders. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 15.1.1. In no event shall Agent be required to take any
action that it determines in its discretion is contrary to Applicable Law or any
Loan Documents or could subject any Agent Indemnitee to liability.
13.2    Agreements Regarding Collateral and Borrower Materials.
13.2.1.    Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Obligors
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent's Liens (and Agent may rely conclusively on any such
certificate without further inquiry) (provided, however, all Liens granted on
assets sold or transferred under a Permitted Asset Disposition shall be
automatically released upon such Permitted Asset Disposition); or (c) subject to
Section 15.1, with the consent of Required Lenders. Secured Parties authorize
Agent to subordinate its Liens to any Purchase Money Lien or other Lien entitled
to priority hereunder. Agent has no obligation to assure that any Collateral
exists or is owned by an Obligor, or is cared for, protected or insured, nor to
assure that Agent's Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.
13.2.2.    Possession of Collateral. Agent and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens on any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent's request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent's instructions.
13.2.3.    Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral ("Report"). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person

126





--------------------------------------------------------------------------------




performing an audit or examination will inspect only limited information and
will rely significantly upon Obligors' books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender's internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender's
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.
13.3    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.
13.4    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from an Obligor or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.
13.5    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.7.2 or
5.7.3, as applicable. If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 4.2.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction. No Lender shall set off against a Dominion Account without Agent's
prior consent.
13.6    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT

127





--------------------------------------------------------------------------------




(IN THE CAPACITY OF AGENT). In Agent's discretion, it may reserve for any Claims
made against an Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties. If
Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys' fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Secured Party to the extent of its Pro Rata
share.
13.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent's gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.
13.8    Successor Agent and Co-Agents.
13.8.1    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. If Agent is a
Defaulting Lender, Canadian Required Lenders or U.S. Required Lenders, as
applicable, may, to the extent permitted by Applicable Law, remove such Agent by
written notice to Borrowers and Agent. Required Lenders may appoint a successor
to replace the resigning or removed Agent, which successor shall be (a) a Lender
or an Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and (provided no Default or Event of Default
exists) Borrowers. If no successor agent is appointed prior to the effective
date of Agent's resignation or removal, then Agent may appoint a successor agent
that is a financial institution acceptable to it (which shall be a Lender unless
no Lender accepts the role) or in the absence of such appointment, Required
Lenders shall on such date assume all rights and duties of Agent hereunder. Upon
acceptance by any successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act. On the effective date of its
resignation or removal, the retiring or removed Agent shall be discharged from
its duties and obligations hereunder but shall continue to have all rights and
protections under the Loan Documents with respect to actions taken or omitted to
be taken by it while Agent, including the indemnification set forth in Sections
13.6 and 15.2, and all rights and protections under this Section 13. Any
successor to

128





--------------------------------------------------------------------------------




Bank of America by merger, amalgamation or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.
13.8.2    Reserved.
13.9    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.
13.10    Remittance of Payments and Collections.
13.10.1    Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 1:00 p.m.
(Applicable Time Zone) on a Business Day, payment shall be made by Lender not
later than 3:00 p.m. (Applicable Time Zone) on such day, and if request is made
after 1:00 p.m. (Applicable Time Zone), then payment shall be made by 1:00 p.m.
(Applicable Time Zone) on the next Business Day. Payment by Agent to any Secured
Party shall be made by wire transfer, in the type of funds received by Agent.
Any such payment shall be subject to Agent's right of offset for any amounts due
from such payee under the Loan Documents.
13.10.2    Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the greater of the Federal Funds Rate
or the rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Floating Revolver Loans. In
no event shall Obligors be entitled to credit for any interest paid by a Secured
Party to Agent, nor shall a Defaulting Lender be entitled to interest on amounts
held by Agent pursuant to Section 4.2.
13.10.3    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to an Obligor or other

129





--------------------------------------------------------------------------------




Person pursuant to Applicable Law or otherwise, then Agent shall not be required
to distribute such amount to any Secured Party. If any amounts received and
applied by Agent to Obligations held by a Secured Party are later required to be
returned by Agent pursuant to Applicable Law, such Secured Party shall pay to
Agent, on demand, its share of the amounts required to be returned.
13.11    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
"Lenders," "Required Lenders" or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.
13.12    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an "Arranger," "Bookrunner" or "Agent"
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.
13.13    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 14.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider's Secured Bank
Product Obligations.
13.14    No Third Party Beneficiaries. This Section 13 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 13 does not confer any rights or benefits upon
Obligors or any other Person. As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
13.15    Quebec Liens (Hypothecs).
In its capacity as Agent, for the purposes of holding any hypothec granted
pursuant to the laws of the Province of Québec, each of the Secured Parties
hereby irrevocably appoints and authorizes Agent and, to the extent necessary,
ratifies the appointment and authorization of Agent, to act as the hypothecary
representative of the applicable Secured Parties as contemplated under Article
2692 of the Civil Code of Québec, and to enter into, to take and to hold on
their behalf, and for their benefit, any hypothec, and to exercise such powers
and duties that are conferred upon the Agent under any related deed of hypothec.
Agent shall have the sole and exclusive right and authority to exercise, except
as may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to Agent pursuant to any such deed of hypothec and Applicable
Law. Any person who becomes a Secured Party shall, by its execution of an
Assignment and Assumption Agreement, be deemed to have consented to and
confirmed Agent

130





--------------------------------------------------------------------------------




as the person acting as hypothecary representative holding the aforesaid
hypothecs as aforesaid and to have ratified, as of the date it becomes a Secured
Party, all actions taken by Agent in such capacity. The substitution of Agent
pursuant to the provisions of this Section 13 also constitute the substitution
of Agent as hypothecary representative as aforesaid.
Section 14.    BENEFIT OF AGREEMENT; ASSIGNMENTS
14.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Obligor shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Revolver Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
14.3. Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.
14.2    Participations.
14.2.1    Permitted Participants; Effect. Subject to Section 14.3.3, any Lender
may sell to a financial institution ("Participant") a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender's
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Obligors shall be
determined as if it had not sold such participating interests, and Obligors and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.10 unless Borrowers agree
otherwise in writing.
14.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees (other than default interest), reduces the stated interest rate
or fees payable with respect to any Revolver Loan or Revolver Commitment in
which such Participant has an interest, postpones the Commitment Termination
Date or any date fixed for any regularly scheduled payment of principal,
interest or fees on such Revolver Loan or Revolver Commitment in which such
Participant has an interest, or releases any Borrower or Guarantor (except as
permitted hereunder) or substantially all Collateral.
14.2.3    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant's name, address and interest in
Revolver Commitments, Revolver Loans (and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant's interest is in
registered form under the Code.

131





--------------------------------------------------------------------------------




14.2.4    Benefit of Setoff. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
13.5 as if such Participant were a Lender.
14.3    Assignments.
14.3.1    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender's rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender's rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.
14.3.2    Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 14.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
notes, if applicable. The transferee Lender shall comply with Section 5.11 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.
14.3.3    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
have no obligation to determine whether any assignee is permitted under the Loan
Documents. Assignment by a Defaulting Lender shall be effective only if there is
concurrent satisfaction of all outstanding obligations of the Defaulting Lender
under the Loan Documents in a manner reasonably satisfactory to Agent, including
payment by the Eligible Assignee or Defaulting Lender to Agent of an aggregate
amount sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Agent) to satisfy all funding and
payment liabilities of the Defaulting Lender. If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.



132





--------------------------------------------------------------------------------




14.3.4    Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans,
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Obligors, Agent and Lenders shall
treat each Person recorded in such register as a Lender for all purposes under
the Loan Documents, notwithstanding any notice to the contrary. Agent may choose
to show only one Borrower as the borrower in the register, without any effect on
the liability of any Obligor with respect to the Obligations. The register shall
be available for inspection by Parent or any Lender, from time to time upon
reasonable notice.
14.4    Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Canadian Required Lenders or U.S. Required
Lenders, as applicable, consented, (b) is a Defaulting Lender, or (c) within the
last 120 days gave a notice under Section 3.5 or requested payment or
compensation under Section 3.7 or 5.10 (and has not designated a different
Lending Office pursuant to Section 3.8), then Agent or Borrower Agent may, upon
10 days notice to such Lender, require it to assign its rights and obligations
under the Loan Documents to Eligible Assignee(s), pursuant to appropriate
Assignment(s), within 20 days after the notice. Agent is irrevocably appointed
as attorney-in-fact to execute any such Assignment if the Lender fails to
execute it. Such Lender shall be entitled to receive, in cash, concurrently with
such assignment, all amounts owed to it under the Loan Documents through the
date of assignment.
14.5    Validity of Assignments/Participations. Any attempted assignment or
transfer of any of its rights or obligations hereunder by any party that does
not meet the requirements of this Section 14, including with limitation the
requirements of Section 14.2.3 and Section 14.3.4, shall be null and void).
Section 15.    MISCELLANEOUS
15.1    Consents, Amendments and Waivers.
15.1.1    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
(a)    without the prior written consent of Agent, no modification shall alter
any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;
(b)    without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Revolver Commitment of
such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest (other than default interest) or fees payable to such Lender
(except as provided in Section

133





--------------------------------------------------------------------------------




4.2); (iii) extend the Revolver Termination Date applicable to such Lender's
Obligations (it being understood and agreed that the Revolving Termination Date
may be extended with respect to any Lender’s Obligations with the prior written
consent of such extending Lender and without the consent of any other Lender);
or (iv) amend this clause (c);
(d)    without the prior written consent of all Canadian Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.7.2, 7.1 (except
to add Canadian Collateral) or 15.1.1; (ii) increase the advance rates set forth
in the definition of Canadian Borrowing Base, Canadian Accounts Formula Amount,
Canadian Credit Card Account Formula Amount or Canadian Inventory Formula Amount
(or advance rates used in any defined term used in such definitions) or amend
the definition of Pro Rata or Canadian Required Lenders; (iii) release all or
substantially all Canadian Collateral; or (iv) except in connection with a
merger, disposition or similar transaction expressly permitted hereby, release
any Canadian Obligor from liability for any Canadian Obligations;
(e)    without the prior written consent of all U.S. Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.7.3, 7.2 (except
to add U.S. Collateral) or 15.1.1; (ii) increase the advance rates set forth in
the definition of U.S. Borrowing Base, U.S. Accounts Formula Amount, U.S. Credit
Card Account Formula Amount or U.S. Inventory Formula Amount (or advance rates
used in any defined term used in such definitions) or amend the definition of
Pro Rata or U.S. Required Lenders; (iii) release all or substantially all U.S.
Collateral; or (iv) except in connection with a merger, disposition or similar
transaction expressly permitted hereby, release any U.S. Obligor from liability
for any U.S. Obligations;
(f)    without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.7.2 or
5.7.3.
15.1.2    Limitations. The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.
15.1.3    Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
15.2    Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. This indemnification obligation shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim. In

134





--------------------------------------------------------------------------------




no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
15.3    Notices and Communications.
15.3.1    Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent's address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by Borrower Agent
shall be deemed received by all Obligors.
15.3.2    Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under Section
4.1.4. Secured Parties make no assurance as to the privacy or security of
electronic communications. E-mail and voice mail shall not be effective notices
under the Loan Documents.
15.3.3    Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent ("Platform"). Obligors shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform. The Platform
is provided "as is" and "as available." Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Obligors, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower

135





--------------------------------------------------------------------------------




Materials and other information via the Platform, internet, e-mail, or any other
electronic platform or messaging system.
15.3.4    Public Information. Obligors and Secured Parties acknowledge that
"public" information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors' material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor's
securities.
15.3.5    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Obligor.
15.4    Performance of Obligors' Obligations. Agent may, in its discretion at
any time and from time to time, at Obligors' expense, pay any amount or do any
act required of a Obligor under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent's Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All reasonable
and documented payments, costs and expenses (including Extraordinary Expenses)
of Agent under this Section shall be reimbursed to Agent by Obligors, upon
demand, with interest from such due date until paid in full, at the Default Rate
applicable to Floating Revolver Loans. Any payment made or action taken by Agent
under this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.
15.5    Credit Inquiries. Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.
15.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
15.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.



136





--------------------------------------------------------------------------------




15.8    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.
15.9    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
15.10    Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.
15.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm's-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.
15.12    Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or

137





--------------------------------------------------------------------------------




self-regulatory authority purporting to have jurisdiction over it or its
Affiliates; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor's obligations; (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Obligors; (h) on a confidential basis to a provider of a Platform; or (i) with
the consent of Borrower Agent. Notwithstanding the foregoing, Agent and Lenders
may publish or disseminate general information concerning this credit facility
for league table, tombstone and advertising purposes, and may use Obligors'
logos, trademarks or product photographs in advertising materials. As used
herein, "Information" means information received from an Obligor or Subsidiary
relating to it or its business that is identified as confidential when
delivered. A Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that accorded its own confidential information. Each
of Agent, Lenders and Issuing Bank acknowledges that (i) Information may include
material non-public information; (ii) it has developed compliance procedures
regarding the use of such information; and (iii) it will handle the material
non-public information in accordance with Applicable Law.
15.13    GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
15.14    Consent to Forum.
15.14.1    Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN CALIFORNIA OR THE UNITED STATES DISTRICT COURT OF THE
CENTRAL DISTRICT OF CALIFORNIA, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT'S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
15.3.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law.
15.14.2    Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any

138





--------------------------------------------------------------------------------




party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
15.14.3    Judicial Reference. If any action, litigation or proceeding relating
to any Obligations or Loan Documents is filed in a court sitting in or applying
the laws of California, the court shall, and is hereby directed to, make a
general reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall
be an active or retired judge) to hear and determine all issues in such case
(whether fact or law) and to report a statement of decision. Nothing in this
Section shall limit any right of Agent or any other Secured Party to exercise
self-help remedies, such as setoff, foreclosure or sale of any Collateral, or to
obtain provisional or ancillary remedies from a court of competent jurisdiction
before, during or after any judicial reference. The exercise of a remedy does
not waive the right of any party to resort to judicial reference. At Agent's
option, foreclosure under a mortgage or deed of trust may be accomplished either
by exercise of power of sale thereunder or by judicial foreclosure.
15.15    Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligors. Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
15.16    Patriot Act Notice. Agent and Lenders hereby notify Obligors that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Obligor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors' management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent, Issuing Bank
or any Lender may reasonably request from time to time in order to comply with
any obligations under any "know your customer," anti-money laundering or other
requirements of Applicable Law.

139





--------------------------------------------------------------------------------




15.17    Canadian Anti-Money Laundering Legislation. If Agent has ascertained
the identity of any Obligor or any authorized signatories of any Obligor for the
purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other anti-terrorism laws and “know your client” policies,
regulations, laws or rules applicable in Canada (the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and such other anti-terrorism
laws, applicable policies, regulations, laws or rules in Canada, collectively,
including any guidelines or orders thereunder, "AML Legislation"), then Agent:
(a)    shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and Agent within the meaning of the applicable AML Legislation; and
(b)    shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that Agent has no obligation to ascertain the
identity of the Obligors or any authorized signatories of the Obligors on behalf
of any Lender, or to confirm the completeness or accuracy of any information it
obtains from any Obligor or any such authorized signatory in doing so.
15.18    LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]





140





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWERS:
 
 
 
 
GUESS?, INC.,
 
a Delaware corporation
 
 
 
GUESS? RETAIL, INC.,
a Delaware corporation
 
 
 
GUESS.COM, INC.,
a Delaware corporation
 
 
 
GUESS? CANADA CORPORATION,
a company amalgamated under the laws of the
province of Nova Scotia, Canada
 
 
 
 
 
 
By:
/s/ Sandeep Reddy
 
Name:
Sandeep Reddy
 
Title:
Chief Financial Officer
 
Address:
 
 
 
1444 South Alameda Street,
 
 
Los Angeles, CA 90021
 
 
Attn: General Counsel
 
 
Facsimile: (213) 765-0911
 




--------------------------------------------------------------------------------





GUARANTOR:
 
 
 
GUESS? VALUE LLC,
a Virginia limited liability company
 
 
 
By:
/s/ Sandeep Reddy
 
Name:
Sandeep Reddy
 
Title:
Chief Financial Officer
 
Address:
 
 
 
1444 South Alameda Street,
 
 
Los Angeles, CA 90021
 
 
Attn: General Counsel
 
 
Facsimile: (213) 765-0911
 




--------------------------------------------------------------------------------





AGENT AND LENDERS:
 
 
 
 
BANK OF AMERICA, N.A.,
as Agent, a U.S. Lender and an Issuing Bank
 
 
 
 
By:
/s/ Stephen J. King
 
Name:
Stephen J. King
 
Title:
Senior Vice President
 
Address:
 
 
 
 
333 South Hope Street, 13th Fl.
 
Los Angeles, CA 90071
 
Attn: Asset Based Specialist - Guess?, Inc.
 
Facsimile: (312) 453-5167




--------------------------------------------------------------------------------





AGENT AND LENDERS:
 
 
 
 
BANK OF AMERICA, N.A. (acting through its
Canada branch),
as a Canadian Lender and an Issuing Bank
 
 
 
 
By:
/s/ Sylwia Durkiewicz
 
Name:
Sylwia Durkiewicz
 
Title:
Vice President
 
Address:
 
 
 
 
181 Bay Street, Suite 400
 
Toronto, ON, M5J2V8
 
Attn: Sylwia Durkiewicz
 
Facsimile: (312) 453-4041




--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a U.S. Lender
 
 
 
 
By:
/s/ Jordan Azar
 
Name:
Jordan Azar
 
Title:
Authorized Officer
 
 
 
 
 
Address:
 
 
 
3 Park Plaza
Suite 900
Irvine, CA 92614
 
 
 
JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH,
as a Canadian Lender
 
 
 
 
By:
/s/ Agostino Marchetti
 
Name:
Agostino Marchetti
 
Title:
Authorized Officer
 
 
 
 
 
Address:
 
 
 
66 Wellington St. W
Suite 4500
Toronto, ON MSK 1E7
 
 
 
 




--------------------------------------------------------------------------------





BANK OF THE WEST,
as a U.S. Lender
 
 
 
 
By:
/s/ Shikha Rehman
 
Name:
Shikha Rehman
 
Title:
Director
 
 
 
 
 
Address:
 
 
 
300 S. Grand Ave, Suite 500
Los Angeles, CA 90071
 
Attn: Shikha Rehman
Telecopy: (213) 972-0650
 
 
 
BANK OF THE WEST (acting
through its Canada Branch),
as a Canadian Lender
 
 
 
 
By:
/s/ Shikha Rehman
 
Name:
Shikha Rehman
 
Title:
Director
 
 
 
 
 
Address:
 
 
 
300 S. Grand Ave, Suite 500
Los Angeles, CA 90071
 
Attn: Shikha Rehman
Telecopy: (213) 972-0650
 
 
 
 




--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL
ASSOCIATION,
as a U.S. Lender
 
 
 
 
By:
/s/ Andrew Hietala
 
Name:
Andrew Hietala
 
Title:
Senior Vice President
 
 
 
 
 
Address:
 
 
 
HSBC Bank USA, NA
725 S. Figueroa Street, Suite 2300
Los Angeles, CA 90017
 
Attn: Relationship Manager -
Guess?
Telecopy: 213-553-8056
 
 
 
HSBC BANK USA, NATIONAL
ASSOCIATION
(acting through its Canada Branch),
as a Canadian Lender
 
 
 
 
By:
/s/ Andrew Hietala
 
Name:
Andrew Hietala
 
Title:
Senior Vice President
 
 
 
 
 
Address:
 
 
 
HSBC Bank USA, NA
725 S. Figueroa Street, Suite 2300
Los Angeles, CA 90017
 
Attn: Relationship Manager -
Guess?
Telecopy: 213-553-8056
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT A
to
Loan, Guaranty and Security Agreement




ASSIGNMENT AND ACCEPTANCE
Reference is made to the Loan, Guaranty and Security Agreement dated as of June
23, 2015, (“Loan Agreement”), by an among GUESS?, INC., a Delaware corporation
("Parent"), GUESS? RETAIL, INC., a Delaware corporation (“Retail”), GUESS.COM,
INC., a Delaware corporation (“Com”; and together with Parent, Retail and any
party that joins this Agreement as a “U.S. Borrower” pursuant to Section
10.1.9(a) of the Loan Agreement, each a “U.S. Borrower” and collectively, the
“U.S. Borrowers”), GUESS? CANADA CORPORATION, a company amalgamated under the
laws of the province of Nova Scotia, Canada (“Guess Canada”; together with each
party that joins this Agreement as a “Canadian Borrower” pursuant to Section
10.1.9(a) of the Loan Agreement, each a “Canadian Borrower” and collectively,
the “Canadian Borrowers”; and together with U.S. Borrowers, each a “Borrower”
and collectively, the “Borrowers”), Parent and certain Subsidiaries of Parent
party to this Agreement as guarantor (each, a “Guarantor” and collectively, the
“Guarantors”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders and solely with respect to the loan servicing requirements
of the Canadian Borrowers, Bank of America- Canada Branch, or in each case, its
successor appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”).
Terms are used herein as defined in the Loan Agreement.
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $________ of Assignor's
outstanding U.S. Revolver Loans/Canadian Revolver Loans and $___________ of
Assignor's participations in U.S. LC Obligations/Canadian LC Obligations, and
(b) the amount of $__________ of Assignor's U.S. Revolver Commitment/Canadian
Revolver Commitment (which represents ____% of the total U.S. Revolver
Commitment/Canadian Revolver Commitments) (the foregoing items being,
collectively, "Assigned Interest"), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date ("Effective Date") indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor's obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor's account in respect of the Assigned Interest shall
be payable to or for Assignee's account, to the extent such amounts accrue on or
after the Effective Date.
2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, its U.S. Revolver Commitment/Canadian Revolver Commitment is
$__________, the outstanding balance of its U.S. Revolver Loans/Canadian
Revolver Loans and participations in U.S. LC Obligations/Canadian LC Obligations
is $__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or



--------------------------------------------------------------------------------



representations made in or in connection with the Loan Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance by Borrowers of their obligations under the Loan Documents.
[Assignor is attaching the promissory note[s] held by it and requests that Agent
exchange such note[s] for new promissory notes payable to Assignee [and
Assignor].]
3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a "U.S. Lender/Canadian Lender" under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt "prohibited transaction" under Section 406 of ERISA.
4.    This Agreement shall be governed by the laws of the State of California.
If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

__________________________
__________________________
__________________________
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

__________________________
__________________________
__________________________
__________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:



--------------------------------------------------------------------------------



If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
_____________________________________
("Assignee")


By_______________________________
Name:
Title:




_____________________________________
("Assignor")


By_______________________________
Name:
Title:





--------------------------------------------------------------------------------



EXHIBIT B
to
Loan, Guaranty and Security Agreement




ASSIGNMENT NOTICE
Reference is made to (1) the Loan, Guaranty and Security Agreement dated as of
June 23, 2015, as amended ("Loan Agreement"), among GUESS?, INC., a Delaware
corporation ("Parent"), GUESS? RETAIL, INC., a Delaware corporation (“Retail”),
GUESS.COM, INC., a Delaware corporation (“Com”; and together with Parent, Retail
and any party that joins this Agreement as a “U.S. Borrower” pursuant to Section
10.1.9(a) of the Loan Agreement, each a “U.S. Borrower” and collectively, the
“U.S. Borrowers”), GUESS? CANADA CORPORATION, a company amalgamated under the
laws of the province of Nova Scotia, Canada (“Guess Canada”; together with each
party that joins this Agreement as a “Canadian Borrower” pursuant to Section
10.1.9(a) of the Loan Agreement, each a “Canadian Borrower” and collectively,
the “Canadian Borrowers”; and together with U.S. Borrowers, each a “Borrower”
and collectively, the “Borrowers”), Parent and certain Subsidiaries of Parent
party to this Agreement as guarantor (each, a “Guarantor” and collectively, the
“Guarantors”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders and solely with respect to the loan servicing requirements
of the Canadian Borrowers, Bank of America- Canada Branch, or in each case, its
successor appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”);
and (2) the Assignment and Acceptance dated as of ____________, 20__
("Assignment"), between __________________ ("Assignor") and ____________________
("Assignee"). Terms are used herein as defined in the Loan Agreement.
Assignor hereby notifies Borrowers and Agent of Assignor's intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $________ of
Assignor's outstanding U.S. Revolver Loans/Canadian Revolver Loans and
$___________ of Assignor's participations in U.S. LC Obligations/Canadian LC
Obligations, and (b) the amount of $__________ of Assignor's U.S. Revolver
Commitment/Canadian Revolver Commitment (which represents ____% of the total
U.S. Revolver Commitment/Canadian Revolver Commitments) (the foregoing items
being, collectively, the "Assigned Interest"), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date ("Effective Date") indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable. Pursuant to the Assignment, Assignee has expressly assumed all of
Assignor's obligations under the Loan Agreement to the extent of the Assigned
Interest, as of the Effective Date.
For purposes of the Loan Agreement, Agent shall deem Assignor's U.S. Revolver
Commitment/Canadian Revolver Commitment to be reduced by $_________, and
Assignee's U.S. Revolver Commitment/Canadian Revolver Commitment to be increased
by $_________.







--------------------------------------------------------------------------------



The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.
This Notice is being delivered to Borrowers and Agent pursuant to Section 14.3.2
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
_____________________________________
("Assignee")


By_______________________________
Name:
Title:


_____________________________________
("Assignor")


By_______________________________
Name:
Title:
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
BORROWER AGENT:*
GUESS?, INC.,
a Delaware corporation


By_______________________________
Name:
Title:


* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.





--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Agent


By_______________________________
Name:
Title:





--------------------------------------------------------------------------------



EXHIBIT C
to
Loan, Guaranty and Security Agreement


Form of
Compliance Certificate


Financial Statement Date: [________, ____]


TO:        Bank of America, N.A., as Agent


RE:
Loan, Guaranty and Security Agreement, dated as of June 23, 2015, by and among
GUESS?, INC., a Delaware corporation ("Parent"), GUESS? RETAIL, INC., a Delaware
corporation (“Retail”), GUESS.COM, INC., a Delaware corporation (“Com”; and
together with Parent, Retail and any party that joins this Agreement as a “U.S.
Borrower” pursuant to Section 10.1.9(a) of the Loan Agreement, each a “U.S.
Borrower” and collectively, the “U.S. Borrowers”), GUESS? CANADA CORPORATION, a
company amalgamated under the laws of the province of Nova Scotia, Canada
(“Guess Canada”; together with each party that joins this Agreement as a
“Canadian Borrower” pursuant to Section 10.1.9(a) of the Loan Agreement, each a
“Canadian Borrower” and collectively, the “Canadian Borrowers”; and together
with U.S. Borrowers, each a “Borrower” and collectively, the “Borrowers”),
Parent and certain Subsidiaries of Parent party to this Agreement as guarantor
(each, a “Guarantor” and collectively, the “Guarantors”), the financial
institutions party to this Agreement from time to time as Lenders, and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders and
solely with respect to the loan servicing requirements of the Canadian
Borrowers, Bank of America- Canada Branch, or in each case, its successor
appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Loan Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Loan Agreement)



DATE:        [Date]
______________________________________________________________________________


The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower Agent, and that, as
such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower Agent, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Parent has delivered (i) the year-end audited consolidated financial
statements required by Section 10.1.2(a) of the Loan Agreement for the fiscal
year of Parent and its
__________________
1    This certificate should be from the chief financial officer or chief
accounting officer of the Borrower Agent.







--------------------------------------------------------------------------------



Subsidiaries ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section and (ii) the
consolidating balance sheet of Parent and its Subsidiaries as at the end of such
fiscal year and the related consolidating statements of income for such fiscal
year.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.    Parent has delivered the unaudited consolidated financial statements
required by Section 10.1.2(b) of the Loan Agreement for the fiscal quarter of
Parent and its Subsidiaries ended as of the above date (and the consolidating
balance sheet of Parent and its Subsidiaries as at the end of such fiscal
quarter and the related consolidating statements of income for such fiscal
quarter). Such consolidated financial statements are prepared in accordance with
GAAP and fairly present, in all material respects, the financial position and
results of operations as at such date and for such period, subject only to
normal quarterly adjustments and the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Parent and the other Obligors during the accounting period covered by such
financial statements.


3.    A review of the activities of Parent and the other Obligors during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Parent and each of the other
Obligors performed and observed all its obligations under the Loan Documents,
and


[select one:]


[to the knowledge of the undersigned, during such fiscal period, each of the
Obligors performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or-


[to the knowledge of the undersigned, during such fiscal period, the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]


4.    The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on the
date hereof (except for representations and warranties that expressly relate to
an earlier date).


5.    The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.











--------------------------------------------------------------------------------



Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Compliance Certificate.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------





Borrower Agent:


GUESS? , INC.,
a Delaware corporation


By:___________________________
Name:_________________________
Title:__________________________



--------------------------------------------------------------------------------



Schedule A


Financial Statement Date: [________, ____] (“Statement Date”)


Section 10.3.1 - Consolidated Fixed Charge Coverage Ratio.
The Consolidated Fixed Charge Coverage Ratio for four fiscal quarter period
ended on the Statement Date is _____ to 1:00, as further described on Schedule A
-1 hereto.


Excluded IP Asset Proceeds


The Excluded IP Asset Proceeds deposited into the Excluded IP Asset Proceeds
Account during the fiscal quarter period ending on the Statement Date is
$____________.2 




































































__________________
2    No more than $20,000,000 shall be deposited into the Excluded IP Asset
Proceeds Account in any Fiscal Year and the total deposits in the Excluded IP
Asset Proceeds Account shall in no event exceed $40,000,000 at any time.



--------------------------------------------------------------------------------



Schedule A-1
Consolidated Fixed Charge Coverage Ratio




Financial Statement Date: [________, ____] (“Statement Date”)




($ in 000’s)


Consolidated Fixed Charge Coverage Ratio.3 
I.
Numerator

1.
EBITDA for four fiscal quarter period ending on the Statement Date:
 
 
 
 
 
 
 
 
(a)
Consolidated Net Income (including income recognized
from deferred revenues and payments made by licensees)
of the Parent and its Subsidiaries on a consolidated basis
for such four fiscal quarter period:
 
$
 
 
 
 
 
 
(b)
Plus, the following to the extent deducted in calculating
such Consolidated Net Income:


 
 
 
 
 
 
 
 
 
(i) Consolidated Interest Charges:
 
$
 
 
 
 
 
 
 
(ii) federal, state, provincial, local and foreign income
Taxes paid in cash:
 
$
 
 
 
 
 
 
 
(iii) depreciation and amortization expense:
 
$
 
 
 
 
 
 
 
(iv) charges arising from the impairment of goodwill or
any other assets:
 
$
 
 
 
 
 
 
 
(v) any non-cash charges or expenses resulting from stock
compensation, including, without limitation, any currently
outstanding stock options or any future grant, exercise or
cancellation of stock options, shares of restricted stock or
warrants:
 
$
 
 
 
 
 
 
 
(vi) customary fees, costs and expenses incurred in
connection with any equity or debt offering, Investments
or Indebtedness permitted by this Agreement or in
connection with the consummation of Permitted
Acquisitions or Permitted Asset Dispositions:
 
$
 
 
 
 
 
 
 
(vii) restructuring charges or reserves (including, without
limitation, non-cash retention, severance, systems
establishment costs, accelerated pension charges, contract
termination costs including future lease commitments, and


 
 
 
 
 
 
 

__________________
3    Consolidated Fixed Charge Coverage Ratio shall be determined on a Pro Forma
Basis





--------------------------------------------------------------------------------



 
 
costs to consolidate facilities and relocate employees) in
an aggregate amount not to exceed $50,000,000 through
the Revolver Termination Date:
 
$
 
 
 
 
 
 
 
(viii) restructuring charges, reserves, severance and other
transformational charges and other unusual or non-
recurring expenses in an aggregate amount not to exceed
$10,000,000 for such four fiscal quarter period:
 
$
 
 
 
 
 
 
 
(ix) without duplication, other non-recurring expenses
(excluding losses generated from barter transactions)
reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period
(in each case of or by Parent and its Subsidiaries for such
four fiscal quarter period):
 
$
 
 
 
 
 
 
 
(x) Total (b)(i) to (b)(ix)
 
$
 
 
 
 
 
 
(c)
Minus the following to the extent included in calculating
such Consolidated Net Income:
 
 
 
 
 
 
 
 
 
(i) federal, state, provincial, local and foreign income Tax
credits, to the extent paid in cash:
 
$
 
 
 
 
 
 
 
(ii) all non-recurring non-cash items (excluding gains
generated from barter transactions) increasing
Consolidated Net Income (in each case of or by Parent and
its Subsidiaries for such four fiscal quarter period):


 
$
 
 
 
 
 
 
 
(iii) Total (c)(i) to (c)(ii)
 
$
 
 
 
 
 
 
(d)
EBITDA (Lines (a) plus (b)(x) minus (c)(iii):
 
$
 
 
 
 
 
2.
The aggregate amount of federal, state, provincial, local and
foreign income taxes paid in cash (other than withholding taxes
paid for the repatriation of cash from a Subsidiary organized under
the laws of any jurisdiction other than a political subdivision of the
United States to Parent or any of its Subsidiaries organized under
the laws of any political subdivision of the United States):
 
$
 
 
 
 
 
3.
The aggregate amount of all Capital Expenditures except those
financed with Borrowed Money other than Revolver Loans):
 
$
 
 
 
 
 
4.
Numerator (Line 1(d) minus Line 2 minus Line 3):
 
$
 
 
 
 
 

II.
Denominator

5.
The sum of the following, without duplication:
 
 
 
 
 
 
 
 
(a)
Consolidated Interest Charges (excluding non-cash
charges in connection with Swap Obligations related to
forward foreign exchange swap contracts):
 
$
 
 
 
 
 




--------------------------------------------------------------------------------



 
(b)
the aggregate principal amount of all regularly scheduled
principal payments made by Parent and its Subsidiaries in
cash of outstanding Debt for Borrowed Money, but
excluding, for avoidance of doubt, any payment under a
Revolving Credit Facility, any payments made in
connection with a refinancing of Debt permitted under
Section 10.2.1, in each case, of or by Parent and its
Subsidiaries for the most recently completed trailing four
quarter period or any payments under the Existing Credit
Agreement on or prior to the Closing Date:
 
$
 
 
 
 
 
 
(c)
Distributions (other than Upstream Payments from a
Subsidiary of Parent to another Subsidiary of Parent or to
Parent) paid in cash:
 
$
 
 
 
 
 
6.
Denominator (Sum of Lines 5(a), 5(b) and 5(c)):
 
$
 
 
 
 
 

III.
Consolidated Fixed Charge Coverage Ratio

7.
Line 4 to Line 6:
 
 
to 1.00
 
 
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT D
to
Loan, Guaranty and Security Agreement




Form of
U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Loan, Guaranty and Security Agreement, dated as
of June 23, 2015, by and among GUESS?, INC., a Delaware corporation ("Parent"),
GUESS? RETAIL, INC., a Delaware corporation (“Retail”), GUESS.COM, INC., a
Delaware corporation (“Com”; and together with Parent, Retail and any party that
joins this Agreement as a “U.S. Borrower” pursuant to Section 10.1.9(a) of the
Loan Agreement, each a “U.S. Borrower” and collectively, the “U.S. Borrowers”),
GUESS? CANADA CORPORATION, a company amalgamated under the laws of the province
of Nova Scotia, Canada (“Guess Canada”; together with each party that joins this
Agreement as a “Canadian Borrower” pursuant to Section 10.1.9(a) of the Loan
Agreement, each a “Canadian Borrower” and collectively, the “Canadian
Borrowers”; and together with U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), Parent and certain Subsidiaries of Parent party
to this Agreement as guarantor (each, a “Guarantor” and collectively, the
“Guarantors”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders and solely with respect to the loan servicing requirements
of the Canadian Borrowers, Bank of America- Canada Branch, or in each case, its
successor appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”)
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Loan Agreement”). Pursuant to the provisions of Section 5.11.2 of
the Loan Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (b) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not
a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (b) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------





[NAME OF FOREIGN LENDER]




By:___________________________
Name:_________________________
Title:__________________________
        
Date: ________ __, ___



--------------------------------------------------------------------------------



EXHIBIT D
to
Loan, Guaranty and Security Agreement


Form of
U.S. Tax Compliance Certificate


(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Loan, Guaranty and Security Agreement, dated as
of June 23, 2015, by and among GUESS?, INC., a Delaware corporation ("Parent"),
GUESS? RETAIL, INC., a Delaware corporation (“Retail”), GUESS.COM, INC., a
Delaware corporation (“Com”; and together with Parent, Retail and any party that
joins this Agreement as a “U.S. Borrower” pursuant to Section 10.1.9(a) of the
Loan Agreement, each a “U.S. Borrower” and collectively, the “U.S. Borrowers”),
GUESS? CANADA CORPORATION, a company amalgamated under the laws of the province
of Nova Scotia, Canada (“Guess Canada”; together with each party that joins this
Agreement as a “Canadian Borrower” pursuant to Section 10.1.9(a) of the Loan
Agreement, each a “Canadian Borrower” and collectively, the “Canadian
Borrowers”; and together with U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), Parent and certain Subsidiaries of Parent party
to this Agreement as guarantor (each, a “Guarantor” and collectively, the
“Guarantors”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders and solely with respect to the loan servicing requirements
of the Canadian Borrowers, Bank of America- Canada Branch, or in each case, its
successor appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”)
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Loan Agreement”). Pursuant to the provisions of Section 5.11.2 of
the Loan Agreement, the undersigned hereby certifies that (a) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (b) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF PARTICIPANT]




By:___________________________
Name:_________________________
Title:__________________________
        
Date: ________ __, ____



--------------------------------------------------------------------------------



EXHIBIT D
to
Loan, Guaranty and Security Agreement


Form of
U.S. Tax Compliance Certificate


(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Loan, Guaranty and Security Agreement, dated as
of June 23, 2015, by and among GUESS?, INC., a Delaware corporation ("Parent"),
GUESS? RETAIL, INC., a Delaware corporation (“Retail”), GUESS.COM, INC., a
Delaware corporation (“Com”; and together with Parent, Retail and any party that
joins this Agreement as a “U.S. Borrower” pursuant to Section 10.1.9(a) of the
Loan Agreement, each a “U.S. Borrower” and collectively, the “U.S. Borrowers”),
GUESS? CANADA CORPORATION, a company amalgamated under the laws of the province
of Nova Scotia, Canada (“Guess Canada”; together with each party that joins this
Agreement as a “Canadian Borrower” pursuant to Section 10.1.9(a) of the Loan
Agreement, each a “Canadian Borrower” and collectively, the “Canadian
Borrowers”; and together with U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), Parent and certain Subsidiaries of Parent party
to this Agreement as guarantor (each, a “Guarantor” and collectively, the
“Guarantors”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders and solely with respect to the loan servicing requirements
of the Canadian Borrowers, Bank of America- Canada Branch, or in each case, its
successor appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”)
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Loan Agreement”). Pursuant to the provisions of Section 5.11.2 of
the Loan Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (b) its direct or indirect partners/members are the sole beneficial
owners of such participation, (c) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.




[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]




By:___________________________
Name:_________________________
Title:__________________________
        
Date: ________ __, ____



--------------------------------------------------------------------------------



EXHIBIT D
to
Loan, Guaranty and Security Agreement


Form of
U.S. Tax Compliance Certificate


(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Loan, Guaranty and Security Agreement, dated as
of June 23, 2015, by and among GUESS?, INC., a Delaware corporation ("Parent"),
GUESS? RETAIL, INC., a Delaware corporation (“Retail”), GUESS.COM, INC., a
Delaware corporation (“Com”; and together with Parent, Retail and any party that
joins this Agreement as a “U.S. Borrower” pursuant to Section 10.1.9(a) of the
Loan Agreement, each a “U.S. Borrower” and collectively, the “U.S. Borrowers”),
GUESS? CANADA CORPORATION, a company amalgamated under the laws of the province
of Nova Scotia, Canada (“Guess Canada”; together with each party that joins this
Agreement as a “Canadian Borrower” pursuant to Section 10.1.9(a) of the Loan
Agreement, each a “Canadian Borrower” and collectively, the “Canadian
Borrowers”; and together with U.S. Borrowers, each a “Borrower” and
collectively, the “Borrowers”), Parent and certain Subsidiaries of Parent party
to this Agreement as guarantor (each, a “Guarantor” and collectively, the
“Guarantors”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders and solely with respect to the loan servicing requirements
of the Canadian Borrowers, Bank of America- Canada Branch, or in each case, its
successor appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”)
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Loan Agreement”). Pursuant to the provisions of Section 5.11.2 of
the Loan Agreement, the undersigned hereby certifies that (a) it is the sole
record owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (ii) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------





[NAME OF LENDER]




By:___________________________
Name:_________________________
Title:__________________________
                    
Date: ________ __, ___





--------------------------------------------------------------------------------



EXHIBIT E
to
Loan, Guaranty and Security Agreement


Form of
Notice of Borrowing


Date: ______________________, 20___
To:    Bank of America, N.A., as Agent


Ladies and Gentlemen:


Reference is made to that certain Loan, Guaranty and Security Agreement, dated
as of June 23, 2015, by and among GUESS?, INC., a Delaware corporation
("Parent"), GUESS? RETAIL, INC., a Delaware corporation (“Retail”), GUESS.COM,
INC., a Delaware corporation (“Com”; and together with Parent, Retail and any
party that joins this Agreement as a “U.S. Borrower” pursuant to Section
10.1.9(a) of the Loan Agreement, each a “U.S. Borrower” and collectively, the
“U.S. Borrowers”), GUESS? CANADA CORPORATION, a company amalgamated under the
laws of the province of Nova Scotia, Canada (“Guess Canada”; together with each
party that joins this Agreement as a “Canadian Borrower” pursuant to Section
10.1.9(a) of the Loan Agreement, each a “Canadian Borrower” and collectively,
the “Canadian Borrowers”; and together with U.S. Borrowers, each a “Borrower”
and collectively, the “Borrowers”), Parent and certain Subsidiaries of Parent
party to this Agreement as guarantor (each, a “Guarantor” and collectively, the
“Guarantors”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders and solely with respect to the loan servicing requirements
of the Canadian Borrowers, Bank of America- Canada Branch, or in each case, its
successor appointed pursuant to Section 13.8.1 of the Loan Agreement (“Agent”)
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Loan Agreement”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Loan Agreement.
The Borrower Agent hereby requests a Borrowing:
1.    On ________________________________________ (a Business Day)4 


2.    In the principal amount of $____________________________________5 


3.    Comprised of __________________________________ (Type of Loan)6 


4.    For Interest Period Loans: With an Interest Period of __________________7 


__________________
4    Each notice of a Borrowing must be received by the Agent no later than
12:00 p.m. (Applicable Time Zone) (i) on or prior to the requested funding date,
in the case of Floating Rate Loans, and (ii) at least three Business Days prior
to the requested funding date, in the case of Interest Period Loans.


5    Each Borrowing of U.S. LIBOR Loans shall be in a minimum amount of
$1,000,000, plus an increment of $100,000 in excess thereof; each Borrowing of
Canadian BA Rate Loans shall be in a minimum amount of CDN $1,000,000, plus an
increment of CDN $100,000 in excess thereof.


6    If the Borrower Agent fails to specify a Type of Loan then the applicable
Loans will be made as Base Rate Loans.





--------------------------------------------------------------------------------



    
The Borrower Agent hereby represents and warrants that the conditions specified
in Section 6.2 of the Loan Agreement have been satisfied on and as of the date
of such Borrowing.






[_____________]., a [____________] [________], as Borrower Agent


By:___________________________
Name:_________________________
Title:__________________________


                        


































































__________________
7    Pursuant to the definition of "Interest Period" in Section 3.1.3 of the
Loan Agreement, the Borrower Agent may select an interest period of 30, 60, or
90 days (if available from all Lenders).





--------------------------------------------------------------------------------



SCHEDULE 1.1
to
Loan, Guaranty and Security Agreement




REVOLVER COMMITMENTS OF LENDERS
Name of Lender
U.S. Revolver
Commitment
Canadian Revolver
Commitment
Proportionate Share
Bank of America, N.A.
$30,000,000
$15,000,000
30.00%
JPMorgan Chase Bank,
N.A.
$30,000,000
$15,000,000
30.00%
HSBC Bank USA,
National Association
$20,000,000
$10,000,000
20.0%
Bank of the West
$20,000,000
$10,000,000
20.0%
Total
$100,000,000
$50,000,000
100.00%








--------------------------------------------------------------------------------



SCHEDULE 2.3
to
Loan, Guaranty and Security Agreement




EXISTING LETTERS OF CREDIT
LC Issuer: JPMorgan Chase Bank, N.A.
Beneficiary: Sentry Insurance
Issue Date: 05/01/2015
Expiration Date: 05/01/2016
Amount: $1,650,000.00
Currency: USD
Applicant: Guess ?, Inc.
Facility (US or Canada): US









--------------------------------------------------------------------------------



SCHEDULE 7.5.1
to
Loan, Guaranty and Security Agreement




COMMERCIAL TORT CLAIMS
None.











--------------------------------------------------------------------------------



SCHEDULE 9.1.4
to
Loan, Guaranty and Security Agreement




NAMES AND CAPITAL STRUCTURE


Name
Jurisdiction
Number and
Class
of Issued Shares
Holders of Equity
Interests
Other Names
(in the last 5
years)
Merger/Corporate
Reorganization
reorganization (in the
last 5 years)
Guess ? Inc.
Delaware
N/A
N/A
N/A
None.
Guess? Retail,
Inc.
Delaware
1,000 shares of
common stock
Guess ? Inc.
N/A
None.
Guess? Value
LLC
Virginia
Membership
interests
Guess? Retail, Inc.
N/A
None.
GUESS.com, Inc.
Delaware
100 shares of
common stock
Guess ? Inc.
N/A
None.
Guess Canada
Corporation
Nova
Scotia,
Canada
60,000 Class A
common shares
Guess? Euro-
Canada, B.V.
N/A
None.












--------------------------------------------------------------------------------



SCHEDULE 9.1.18
to
Loan, Guaranty and Security Agreement




PENSION PLAN
None.









--------------------------------------------------------------------------------



SCHEDULE 9.1.20
to
Loan, Guaranty and Security Agreement




LABOR CONTRACTS


None.









--------------------------------------------------------------------------------



SCHEDULE 10.2.7
to
Loan, Guaranty and Security Agreement


CERTAIN INTERCOMPANY DEBT SUBORDINATION TERMS
All and any loans or other advances made by any Subsidiary of Parent which is
not an Obligor to any Obligor, together with all accrued and unpaid interest and
other amounts payable thereon (collectively, the “Non-Obligor Intercompany
Obligations”), shall be subordinate and subject in right of payment to the
Obligations until all of the Obligations (other than any contingent
indemnification obligation not yet asserted) have been paid in full and all of
the Revolving Commitments have been terminated. 
No Obligor shall make payment on the Non-Obligor Intercompany Obligations except
to the extent permitted under Section 10.2.8. If any holder of Non-Obligor
Intercompany Obligations (“Holder”) receives any payment on account of
Non-Obligor Intercompany Obligations in violation of Section 10.2.8, it shall
hold such payment in trust for the benefit of the Agent and Lenders and turn
such payment over to Agent for application to the Obligations.
No Holder may commence any action to collect all or any portion of the
Non-Obligor Intercompany Obligations until all of the Obligations (other than
any contingent indemnification obligation not yet asserted) have been paid in
full and all of the Revolving Commitments have been terminated.









